Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 1o0f162. PagelD#: 5

If Undeliverable, Return To

LUVADA WILSON a
ERIE COUNTY USPS CERTIFIED MAIL
CLERK OF COURTS

ET

9214 8901 9403 8300 0032 0846 40
2021 CV 0051 /2 000 084 231
a

Freedom Mortgage Corporatio
10500 Kincaid Drive
Fishers, IN 46037

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 2 of 162. PagelD #: 6

 

COURT OF COMMON PLEAS, ERIE COUNTY
323 Columbus Avenue, Sandusky, Ohio 44870

SUMMONS

Rule 4 1970 Ohio Rules of Civil Procedure

Judge Roger E. Binette

Case No. 2021 CV 0051
Plaintiff(s):
Robin Goretzki
4117 Boos Road
HURON OH 44839

SUMMONS ON COMPLAINT
vs.

CERTIFIED MAIL
Defendant(s):
Freedom Mortgage Corporation
clo Freedom Mortgage
10500 Kincaid Drive
Fishers IN 46037

To the above-named defendant(s):

You are hereby summoned that a complaint (a copy of which is hereto attached and made a part hereof)
has been filed against you in this court by the plaintiff(s) named herein.

You are required to serve upon the plaintiff's attorney or upon the plaintiff's if he/she has no attorney of
record, a copy of your answer to the complaint within 28 days after mailing of this summons upon you,
exclusive of the day of service. Said answer must be filed with this court within three days after service on
Plaintiffs Attorney.

The name and address of the plaintiffs attorney is as follows:
Daniel L McGookey
McGookey Law Offices
225 Meigs Street
SANDUSKY OH 44870
If you fail to appear and defend, judgment by default will be taken against you for the relief demanded in the complaint.

Clerk

 
 
 

LUVADA S. WILSON

 

February 11, 2021
2000084231

 

By Hortense Miller-Woods, Deputy
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 3 ofh@@y red orert nar comny.omio
Cc © PY Feb 9 2021 02:41 PM
LUVADA S.WILSON
CLERK OF COURTS
2021 C¥ 0051

IN THE COMMON PLEAS COURT OF ERIE COUNTY, @HitG?*=

 

} Case No.:
Robin 8. Goretzki > }
4117 Boos Road } Judge:
Huron, OH 44839 )
)
And )
)
Glenna L Goretzki )
4117 Boos Road )
Huron, OH 44839 )
)
Plaintiffs )
) Daniel L. MeGookey (Reg. No. 0015771}
vs. ) McGOOKEY LAW OFFICES, LLC
) 225 Meigs Street, Sandusky, OH 44870
Freedom Mortgage Corporation ) Phone: 419-502-7223 Fax: 419-502-0044
c/o Freedom Mortgage ) Counsel for Defendants
10500 Kincaid Drive ) Robin S. and Glenna L. Goretzki
Fishers, IN 46037-9764 )- 2
)
Defendant )
)

 

 

COMPLAINT
JURY DEMAND ENDORSED HEREON

 

Now come the Plaintiffs Robin and Glenna Goretzki (“the Goretzkis”) by and through
Counsel, and hereby state their Complaint against Defendant (“Freedom”) as follows”
COMPLAINT
PARTIES
1. The Goretzkis are now, and at all times mentioned herein have been, the owners of the
residential real estate located at 4117 Boos Road, Ohio 44839, which is their personal

residence (“the Residence”),
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 4 of 162. PagelD#: 8

. The Residence is now and has been since December 8, 2015 encumbered by a mortgage
recorded at RN 201511274, Erie County, Ohio Recorder’s Office. (“the Mortgage”). A
copy of the Mortgage is attached hereto as Exhibit 1.
. Freedom is a national mortgage servicer, and at all times mentioned herein has been acting
as the servicer of the Mortgage. Freedom assumed the servicing duties from Sun West
Mortgage (“Sun West”) on December 4, 2017.

FACTS
. On or about December 8, 2015, the Goretzkis refinanced their home loan with Sun West,
and gave it the Mortgage as part of the transaction. The loan was evidenced by a promissory
note (“the Note’), which was secured by the Mortgage. A copy of the Note is attached
hereto as Exhibit 1-A.
_ While their loan wag serviced by Sun West, Sun West was authorized by the Gorettkis‘and
did automatically deduct the monthly Mortgage payment from the Goretzkis’ checking
account on the first of each month.
. By letter dated 11/16/17, Sun West notified the Goretzkis that Freedom was assuming
servicing responsibilities for the Mortgage effective December 4, 2017. See Exhibit 2,
attached. At the time, the Goretzkis were current on their loan. As servicing remained with
Sun West as of December 1, 2017, it had the responsibility to deduct the payment due on
December 1, 2017, from the Goretzkis’ checking account. In fact, in its letter, Sun West
stated:

“Sun West will stop accepting payments from you after 12/3/17. This fact was
obviously known by Freedom. Your new servicer, Freedom Mortgage Company
will start accepting payments from you on 12/04/17.”
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 5 of 162. PagelID#: 9

7. When Mr. Goretzki learned that their December 1, 2017 payment was not deducted from
their checking account, he called SunWest and was told that Freedom took over the
servicing of his loan, and that he would need to contact Freedom. Mr. Goretzki then
contacted Freedom and asked why the December payment had not been automatically
deducted, He was told that Freedom had not set up their account in its system yet, and
that, due to a change in servicers, the Goretzkis had a two-month grace period wherein
a payment did not need to be made. Mr. Goretzki clearly expressed his desire to make a
payment so that he was not late, but Freedom refused to accept a payment because it did
not have the Goretzkis’ account in its system. Further, he was led to believe that, because
of the grace period, the next regular payment would not be due until February 1, 2018.

8. In mid-December, 2017, Goretzkis received a “welcome letter” from Freedom Mortgage
dated December 7, 2017, attached hereto as Exhibit 3. The letter, dated 6 days after the
Goretzkis December 1" due date stated the foliowing:

“The servicing of your mortgage loan from SUN WEST MORTGAGE
COMPANY, INC, has transferred to us, effective December 4, 2017. Your
term, rate, and balance are unchanged from your original loan, but we'll be

collecting your payments from now on.”

“Starting December 4, 2017, please make checks payable to Freedom
Mortgage Corporation (include your loan number).”

This statement was contradicted by what Freedom told the Goretzkis earlier—that
it did not have their account in its system yet and therefore could not accept 2
payment. It further evidences Freedom’s knowledge that it was Sun West’s
responsibility to automatically deduct the December I payment,

9. On December 18, 2017 Goretzkis received a letter from Freedom Mortgage that the

payment due on December 1, 2017 had not been received and that it was past due.
10.

11.

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 6 of 162. PagelD #: 10

This letter again contradicts what Freedom initially told the Goretzkis: that it could

not accept a payment, and that the Goretzkis had a two month grace period to make

the payment, making it due on February 1, 2018. See Exhibit 4, attached.

Freedom also sent Goretzkis a Mortgage Statement on December 18, 2017 (Exhibit

5 attached), indicating that there are two monthly payments due, December 1, 2017

and January 1, 2018, even though they were still supposedly in the grace-period for
making payments.

Freedom sent the Goretzkis a “Statement of Credit Denial” dated 12/29/17 (Exhibit 6,
attached), and a letter dated 1/2/18, stating that their loan was in arrears for more than 30
days and thus in “default” (Exhibit 7). After this Mr. Goretzki called Freedom again and
offered to make a payment, with the offer being rejected again, this time for the reason that

Freedom would accept no less than two full payments.

12. Consistent with its position that the Goretzkis were in default at this point, by letter dated

13.

January 9, 2018, Freedom notified the Goretzkis of a single point of contact (Exhibit 8,
attached), and by a Mortgage Statement dated 1/18/18 claimed the Goretzkis were in
arrears on their December, 2017 payment, and their January 1, 2018 payment (Exhibit 9,
attached). Importantly, that Statement included a $25 charge for a “Property Inspection
Fee” Clearly this was a default-related charge imposed at a time when the Goretzhis were
not even in default.

In keeping with their position, on January 29, 2018, Freedom sent a letter to Goretzkis
(Exhibit 10, attached) stating that they “have not received your mortgage payments for the

months of December 1, 2017 through January 1, 2018”. Freedoms letter was a “demand
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 7 of 162. PagelD #: 11

for payment of the total amount due as of January 29, 2018” in the amount of $2395.58,
which included the “property inspection fee” of $25.00. The letter goes on to state:
“To avoid foreclosure, you must pay this amount no later than March 3,
2018. .....You must also pay for all additional payments and fees that
accumulate during this period, Unless we receive full payment of all past-
due amounts within 33 days from the date of this notice, we will require
immediate payment of your entire loan balance and we may begin
foreclosure proceedings.”
At this point, Goretzkis fully believed they were in the grace period until February 1, 2018
based on their verbal communication with Freedom. Freedom had declined to accept a
payment when Goretzkis learned that their loan servicer had changed from Sun West to
Freedom.

14. More erroneous and conflicting letters and statements from Freedom followed. As an
example, on February d, 2018, Freedom sent Goretzkis a letter stating that they were “60
days or more past due and your loan is in default”. (Exhibit 11, attached). . "

15, On February 5, 2018 Goretzkis contacted Freedom (prior to receiving the February 1, 2018
letter), and as Freedom directed them to do previously in December, 2017, attempted to
make their first payment since their grace-period ended. Freedom allowed them to make a
single payment by electronic transfer from their bank account in the amount of $1185.29.
This is evidenced by Freedom’s letter dated February 5, 2018. (See attached Exhibit 12).
Freedom accepted the Goretzkis payment for the February 1, 2018 due date and did not
require them to pay two full monthly payments as their letters had previously demanded.
For this reason, the Goretzkis believed they were current, and they authorized continued
monthly payments to be auto deducted from their checking account.

16. As indicated by this letter, the “next payment amount due” was $1185.29, on January 1,

2018. Contrarily, another letter dated February 5, 2018 (Exhibit 13, attached), states:
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 8 of 162. PagelD #: 12

“Our records reflect that your loan is now one payment overdue. The total
amount due to cure the default on this account is $2395.58.”

Also, by Statement dated February 5, 2018, attached as Exhibit 14, Freedom
claimed the Goretzkis were two payments past due, and reiterated the $25 Property
Inspection Fee.

17. As evidenced by Statement dated 3/19/18, Freedom began assessing the Goretzkis a late
fee. See Exhibit 15, attached.

18, Freedom’s above actions constitute a number of violations of the Rules promulgated by
the Consumer Financial Protection Bureau governing the conduct of loan servicers, found
at 12 C.F.R.§1024, 31 et. seq. (“the CFPB Rules”). Those violations include the following:

¢ Failure to provide accurate information to the borrower (§1024,38(b)(1)(i))
© Failure to accept a timely payment ($1024.35(b){1))
" @ Imposition of a fee or charge that the servicer lacks a reasonable basis to impose

19, Despite objection by the Goretzkis, Freedom refused to correct any of its violations. Every
monthly Statement since the Statement of 3/19/21 contains an additional $47.41 late
charge. Hach one of these statements every one of the numerous collection letters sent by
Freedom to the Goretzkis contains errors in billing, and each represents a separate,
actionable offense under federal law.

20, From the beginning when Freedom assumed the role of servicer of the Goretzkis’ loan,
they made it clear to Freedom they wanted to make their payment by automatic withdrawal
from the same bank the payments had been withdrawn from when Sun West was the
servicer. Despite this, Freedom refused to accept the Goretzkis’ request that they

automatically withdraw the monthly payments from their bank account.
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 9 of 162. PagelD #: 13

21. By letter dated March 9, 2018, Freedom offered a “repayment plan”, a copy of which is
attached hereto as Exhibit 16.

22, The repayment play would have the Goretzkis pay the total sum $11,002.07 from 4/1/18 —
9/1/18, even though with the credit of the 2/5/18 payment they made, they would owe only
$10,667.61 (9 payments x $1185.29 per payment), a difference of $334.46. The Goretzkis
were unable to afford these payments.

23. The Payment History produced by Freedom indicates that it was assessing late fees and
other default related charges against the Goretzkis since December, 2017. Each and every
statement with such charges constitutes a separate legal violation, as pointed out below.

24. Eventually, even though they were fully responsible for creating “the defauit”, Freedom
chose to put the Goretzkis into foreclosure on April 22, 2019, by filing Case No. 2019 CV
0236 in the Erie County, Ohio Common Piéas Court, (“the Foreclosure”), and taking
foreclosure judgment on July 30, 2019. By doing so, Freedom violated §1024.35(b)(9) and
1024.38((1)(¥).

25. Facing the loss of their home through foreclosure, which was of the sole making of
Freedom, the Goretzkis were forced to retain Counsel.

26. Thereafter, the Goretzkis, working with Counsel, began a long and never-ending path of
sending Freedom loss mitigation application materials.

27. Attached as Exhibit 17 is a timeline showing when such loss mitigation materials were sent
by the Goretzkis to Freedom, and Freedom’s response.

28. On October 25, 2019, the Goretzkis through Counsel sent Freedom a Notice of Error
(‘First NOE”), as permitted under the CFPB Rules. A copy of the First NOE without

exhibits is attached hereto as Exhibit 18. Among other things, the First NOE pointed out
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 10 of 162. PagelID #: 14

numerous violations of the law committed by Freedom, and demanded that Freedom vacate
the foreclosure judgment and dismiss the Complaint.

29. In response, Freedom sent a letter dated February 7, 2020, apologizing for its actions, but
failing to take any corrective action. Exhibit 19, attached.

30. Significantly in Exhibit 19, Freedom stated as follows:

“We apologize for any misunderstanding regarding the 60-day grace period.
Associated with the transfer, Be advised that the grace period effective upon
the transfer of a loan prevents us from assessing late charges and reporting
derogatory credit information with respect to the first two payments...”

31, This statement by Freedom is tantamount to an admission of wrongdoing as Freedom was
charging the Goretzkis with default-related charges from December, 2017, and continuing
to present, a period of over three years.

32. On November 4, 2020, Se Goretzkis through Counsel sent Freedom a second Notice of

| Error (“Second NOE”), attached as Exhibit 20, again pointing out errors and demanding
corrective action.

33. Freedom responded to the Second NOE by letter dated December 22, 2020, a copy of which
is attached hereto as Exhibit 21. Once again, Freedom refused to acknowledge its errors in
its response, or to correct its numerous errors.

CAUSES OF ACTION
COUNT ONE ~ VIOLATION OF THE CFPB RULES

34. Plaintiffs restate each allegation and averment set forth above as if fully restated herein.

35. Pursuant to amendments made by Congress to the Real Estate Settlement Procedures Act
(“RESPA”), 12 U.S.C. §2601 ef, seg. and to the Truth in Lending Act (“TILA”), 15 U.S.C.

§1601 e. seg. the rule making authority under said statutes was transferred to the

Consumer Financial Protection Bureau (“CSPA”). Pursuant to its authority, the CSPA
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 11 of 162. PagelD#: 15

enacted the CFPB Rules, effective January 14, 2014. The purpose of the CFPB Rules is to

regulate the conduct of “mortgage servicers”, as that term is defined therein, Pursuant to

12 U.S.C, §2605(f), aggrieved borrowers may seek private enforcement of the Rules

through civil suit.

36. Freedom is a mortgage servicer under the CFPB Rules, and thus is subject to its provisions.

37. Defendants have violated the provisions of the CFPB Rules with respect to its foregoing

conduct, including the following:

Failure to provide accurate information to a borrower (§1024.38(b)@{i);
Failure to accept a timely payment (§1024.35(b)(1);
Imposition of a fee or charge that the servicer lacks a reasonable basis to

impose upon the borrower. (12 C.F.R. §1024.35(b)(5));

_ Failure to correct the errors identified by the borrower (12 CPR.

§1024.35(e)(A);

Pailure to correct a billing error after notice (12 C.F.R.§ 1026, 13);

Failure to provide accurate information to a borrower relating to loss
mitigation options (12 C.F.R.§1024.35(b)(7) & 1024.38(b)(2)();

Filing foreclosure in violation of §1024.38(b)(2);

Failing to submit documents in a foreclosure that reflect accurate and current
information (§1024,38(b)(v);

Failure to comply with the loss mitigation procedures set forth in §1024.41;
Providing false information on monthly billing statements (12
C.F.R.§1026.7);

Sending erroneous billing statements (12 C.F.R.§1026.13);
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 12 of 162. PagelD #: 16

e Failure to conduct a reasonable investigation and providing the borrower with
a written notification that the servicer has determined that no error has
occurred and a statement of the reason or reasons for its determination (12
C.F.R. §1024.35(e\(B));

e Failure to provide the borrower copies of documents and information relied
upon by the servicer in making its determination that no error occurred (12
C.F.R, §1024.35(e)(C)(4));

» Failure to provide information requested by the borrower (12 CFR.
§1024.35(a)); and

e Failing to maintain policies and procedures that are reasonably designed to:

- provide accurate and timely information to a borrower (12 CFR.

§1024.38(b)(i));

- investigate, respond to, and make corrections in response to complaints
asserted by a borrower (12 C.F.R. §1024.38(b){ii));

~ provide a borrower with accurate and timely information and documents
in response to the borrower’s requests for information (12 C.F.R.
§1024.38(b xiii).

38. As a direct and proximate result of the foregoing violations, Plaintiffs have been forced to
incur in excess of Ten Thousand Dollars ($10,000) in legal fees, in an attempt to resolve
this situation, including the filing of this action. Such legal fees and costs will continue to
mount through the course of this litigation. Further, Plaintiffs have suffered loss of credit

standing, emotional distress, worry, mental anxiety and loss of sleep.

10
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 13 of 162. PagelD #: 17

39. Pursuant to 12 U.S.C. §2605(f), the damages suffered by Plaintiffs as a result of
Defendants’ violetions are recoverable. In addition, because Defendants’ repeated
violations, including dozens, if not hundreds of erroneous billing statements and collection
letters, evidence a pattern or practice of misconduct, Plaintiffs are entitled to en award of
statutory damages of $2,000 per violation. Each erroneous billig or statement sent to
Plaintiffs constitutes a separate violation.

COUNT TWO - FAIR DEBT COLLECTION P ICES ACT

40. Plaintiffs restate each allegation and averment set forth above as if fully restated herein.

41. Freedom is a debt collector as that term is defined in 15 U.S.C. §1692a, a part of the Fair
Debt Collection Practices Act (“FDCPA”), acting as the agent for the Trust.

42. Defendants violated §1692e of the FDCPA by using false, deceptive or misleading
‘representations or means of collection of 4 debt, including:

e Misrepresenting the character, amount, or legal status of the debt;

« Communicating credit information, which is known, or which should have
been known to be false; and

e Using a false representation or deceptive means to collect a debt.

43. As a direct and proximate result of Defendants’ violations of the FDCPA, Plaintiffs have
suffered and will continue to suffer loss of credit and other economic harm, and emotional
distress, worry, mental anxiety and loss of sleep.

COUNT THREE- MAIL FRAUD

44. Plaintiffs restate each allegation and averment set forth above as if fully restated herein.

ii
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 14 of 162. PagelID#: 18

45. 18 U.S.C. §1341 is the federal statute which defines mail fraud. That statute sets forth two
elements: (1) devising a scheme to defraud; and (2) use of the mail for the purpose of
executing the scheme. Schmuck v, United States, 489 U.S. 705 (1988).

46. Defendants’ mailing of the numerous false and fraudulent statements claiming the amount
and character of the debt and its claim of right to foreclose on the Mortgage constitute
violations of the mail fraud statute. :

47. As a direct and proximate result of Defendants’ mail fraud, Plaintiffs have suffered and
will continue to suffer economic harm, emotional distress, worry, mental anxiety and loss

of sleep.
COUNT FOUR — FAIR CREDIT REPORTING ACT

 

48. Plaintiffs restate each allegation set forth above as if fully restated herein.

49, The Fair Credit Reporting Act (“FCRA”), 15 U.S.C.§1681, is a seer ee regulating
those ‘tavolve in the credit reporting industry. As a servicer engaged in the mortgage
payment collection and reporting process, Freedom is subject to the terms of the Act.

50. Under the Act, Defendants had a duty to report accurate credit information.

31. Freedom has repeatedly reported inaccurate information to the credit reporting bureaus
over a period of years and are liable to the Goretzkis under the Act.

52. Freedom has repeatedly reported inaccurate information to the credit reporting bureaus in
violation of the Act. In addition, as a separate violation, Freedom has violated the Act by

not ceasing to submit adverse credit reports to the credit reporting bureaus after the
Goretzkis reported a billing error.

i2
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 15 of 162. PagelD #: 19

53, Further, under the Act, Freedom had a duty to conduct a reasonable investigation into the
matters complained of by the Goretzkis. As evidenced by Freedom's failure to respond to
the Second NOE, Freedom conducted ne investigation into the facts and issues raised.

54, As a direct and proximate result of Freedom’s violations of the FCRA, the Goretzkis have
suffered loss of credit standing and other economic damages, emotional distress, worry and
mental anxiety.

co FIVE - PUNITIVE DAMAGE

55. Plaintiffs restate each allegation and averment set forth above as if fully rewritten herein.

56. Defendants’ actions were undertaken with the knowledge that there was a substantial
probability that they would, and they in fact did, cause serious harm to the Plaintiffs.

57. Defendants’ actions were willful, wanton and malicious.

58. Dué to the nature of Defendants’ actions, Plaintiffs ‘are entitled to an award of punitive

damages.
PRAYER FOR RELIEF

 

Wherefore, Plaintiffs pray judgment as follows:

A. For compensatory damages in an amount in excess of Twenty-Five Thousand
Dollars ($25,000);

B. For statutory damages under 12 U.S.C. §2605(f), for a pattem or practice of
violations, in the amount of Two Thousand Dollars ($2,000) for each violation
under 12 C.F.R.§1024.31 ef. seg.

C. For punitive damages in an amount in excess of Twenty-Five Thousand Dollars
($25,000);

D. For such other and further relief as the Court may deem just and equitable.

13
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 16 of 162. PagelD #: 20

Respectfully submitted,

‘si Daniel L. McGookey

Daniel L. McGookey (Reg. No. 0015771)
McGOOKEY LAW OFFICES, LLC
Counsel for Plaintiffs

Robin and Glenna Goretzki

JURY DEMAND

Plaintiffs hereby demand a jury on all triable issues herein.

‘si Daniel L. McG .
Daniel L. MceGookey (Reg. No. 0015771)
dmcgookey@mcgookeylaw.com
MeGOOKEY LAW OFFICES, LLC
Counsel for Plaintiffs

INSTRUCTIONS TO THE CLERK

ea rr ane ae eR

Please serve by certified mail, return receipt requested, a summons and certified copy of

this Complaint to the Defendants listed in the caption.

‘si Daniel L. McGookey

Daniel L. McGookey (Reg. No. 0015771)
McGOOKEY LAW OFFICES, LLC
Counsel] for Plaintiffs

14

.
»
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 17 of 162. PagelID#: 21

RN: Ag1ier® Peyy Tle:
Eria County Recorder BARBARA A. SESSLER
Recording Fee: $180.00 Recorded 12/21/2015 14:08:62

{Space Above This Line Yor Recosding Data]

Adter Recording Return To:
f fon ee RORnT oe re 566

QO STUD:
iT0s, CALI nen So 03
koan lumber "215302055100

 

OPEN-END MORTGAGE

THIS LOAN IS NOT ASSUMABLE
WITHOUT THE APPROVAL OF THE
DEPARTMENT OF VETERANS
AFFAIRS OR ITS AUTHORIZED
AGENT.

SS: NNER SRS ig MERS Phone; 888-679-6377
DEFINITIONS

Words used in niultipte sections of this document are defined below and other words are defined in Sections

é 10, 12, 17, £9 and 20. Certain roles regarding the usage of words used in this document are-also provided
Section 15,

- Sin ingle Fam UNIFORM INSTRUVENT - anne
OMIFIES SEPARA OF VETERAN FFAS bs
MODIAED FOR DEPARTMENT OF Vi Page | of 16 me on

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 18 of 162. PagelID #: 22

eunilels rey cue:

{A} "Security instrament" means this document, which is dated DECEMBER 8, 2015
together with elf Riders to this document.

@) "Borrower''is ROBIN S. GORETZKI AND GLENNA lL. GORETZKI,
HUSBAND AND WIFE

Borrower is the mortgagor under this Seourity Instrament.

(CQ) "MERS"is Mortgage Blectranic Registration Systems, Inc. MERS is a separate corporation that is
acting solely a3 a nominee for Lender and Lender’ s successors and assigns. MERS fs the mortgagee under
this Security Instrument. MBRS is organized and existing under the laws of Delaware, and bas an address
and telephone number af P.O. Bex 2026, Flint, MI 48501-2026, tel. (888)-67-MERS,

(D) “Leader"is SUN WEST MORTGAGE COMPANY, INC.

Lender isa CALIFORNIA CORPORATION organized

and existing under the laws of CALIFORNIA

Lender's address is 218000 STUDEBAKER ROAD, SUITE 200, CERRITOS,

CALIFORNIA 90703

(2) "Note" means the promissory note signed by Borrower and dated DECEMBER 8, 2015

The Note states that Borrower owes Lender TWO HUNDRED TWENTY-ONE THOUSAND

FOUR HUNDRED NINETY AND 00/100 Dollars (U.S. $ 221,490.00

pius interest. Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in

fill not later than TANUARY 1, ° 2045 . ‘

(F) "Property" means the property that is described below under the heading “Transfer of Rights in the
x

Property.
(® "Loan" means the debt evidenosd by the Note, plus interest, any prepayment charges and late charges
due under the Note, and all sums due under this Security Instrument, plits interest.

(HB) “Riders” means all Riders to this Seourity instrument that are executed by Borrower. The following
Riders are to be executed by Borrower [check box 29 applicable]:

() Adjustable Rate Rider . [] Planned Unit Development Rider
(C] Balioon Rider (C) Biweekly Payment Rider

((] 1-4 Family Rider ([] Second Home Rider

CJ Condominium Rider [5] Other{s) [specify]

VA Assumption Policy Rider

 

DEC Shes am kt OF VEIGaN FAR Deadtnals ran

(Rev. 1/01) With Authorized Changes Page 2 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 19 of 162. PagelID#: 23

ZU bt Payee oul

@) “Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
nom-eppealable judicial opinions.

@) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium assoclation, homeowners
assoolation or similar organization,

(K) “Electronte Funds Transfer" means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrament, whioh is initiated through an electronic terminal, telephonic instrurcent,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
account, Such term includes, but is not limited to, pointof-eale transfers, automated teller machine
transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

@) “Escrow Items” means those items that are described in Section 3.

(M) "Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds paid
by any third party (cther than insurance proceeds paid under the coverages described in Section 5) for: ()
damage to, or destruction of, the Property; (ii) condenmation or other teking of all or any part of the
Property; (iil) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.

(N) “Periodic Payment” means the regularly schedvied amount due for (1) prinelpal and interest under the
Note, plus -(ii} any amounts under Section 3 of this Security Instrument.

(0) “RESPA* means the Real Eetate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
implementing regulation, Regulation X12 C.F. R. Part 1024), asthey might bs amended from time to time,
or any additional or successor legislation or regulation that governs the same subject matter, As used in this
Security Instrument, "RESPA" refers to all requirements and restrictions that sre Imposed fn regard to a
“federally related mortgage toau" even if the Loan does not qualify as a “federally related mortgage loan”
onder RESPA.

(P} "Successor ia Jaterest of Borrower" means any party that has taken tithe to the Proparty, whether or
not that party hms assumed Borrower’ s obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender; (I) the repayment of the Loan, and all renewals, extensions and
modifications. of the Note; and (if) the performance of Borrower's covenants and agreements under this
Security Instrament and tho Note. For this porpose, Borrower does hereby mortgage, prant and convey to
MERS (solely as nominee for Lender and Lender s successors and assigns) and to the successors and assigns
of MERS the following described property located in the

 

 

COUNTY of ERIE
[Type of Recording Jurisdiction] {Name of Recording Jurisdiction}

GHIO - Single Family - UNIFORM INSTRUMENT - MERS vibes fie
MODIFIED FOR ENT OF VETERAN AFFAIRS Dectingk: 6Vezmnn
{Rev. 1/01) With Authorized Changes Page 3 of 18 sraw.docmngic cont
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 20 of 162. PagelD #: 24

2Vlvlizis Pie 4 Ui zi

 

[Rced, TRCRIPTON APIA) HERETO 7S EXEIBET A AND BY THIS FERERECE
ALDN.: 39-00354.000

which currently has the address of 4117 BOOS ROAD

[Street]
HURON ,Ohio «44839-2053 Property Address”):
iCiy} [Zip Code]

TOGETHER WITH all the improvements now or hereafter erected on the property, and al! easements,
appurtenances, and fixtures now or hereafter apart ofthe property. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing Is referred to in this Security Instrument as the
“Property.” Borrower understands and agrees that MERS holds ouly legal dtle to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee
for Lender aod Lender's, successors and assigns) has the right: to exercise sny or all of. those Interests,
including, but not limited to, the right to foreclose and sell the Property; and to take any action required of
Lender inchiding, but not limited to, releasing and canceling this Seourity Instrument.

BORROWER COVENANTS that Borrower is lawfully selsed of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property and that the Property is unencumbered, exoept for
sneumbrances of record. Borrower warrants and will defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record,

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with Uimited variations by jurisdiction to constitute a unifosm security instrument covering real
property.

UNIFORM COVENANTS. Borrower ani Lender covenant and agres as follows:

1. Payment of Principal, Interest, Esceow items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
Prepayment charges and tate charges due under theiNote. Borrower shall also pay funds for Escrow tents

 

MODIED FOR DEPARTMENT OF VETERAN AFFAIRS wm iat oe

(Rev. 1/04) With Authorized Changes Page 4 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 21 of 162. PagelD#: 25

SUI) Lee Payee ue 2 |

pursuant to Section 3. Payments due under the Note and this Security Instrument shell be made in U.S.
currency. However, if any check or other Instrument received by Lender as payment under the Note or this
Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
due under ihe Note and this Security Instrument be made in one or more of the following forms, as selected
by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer’ s check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality, or entity; or (d) Blectronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accardance with the notice provisions in Section 14,
Lender may return any payment or partial payment if the payment or partial payments are insufficient to
bring the Loan onrrent. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its cights to refuse such payment-or partial
peyments in the firture, but Lender is not obligated to apply such payments at the time such payments are
eccepted. if each Periodic Payment is applied as of its acheduled due date, then Lender need net pay interest
on unapplied funds. Lender may hold such unapplied finds until Borrower makes payment to bring the Loan
current, If Borrower does not do so within a reasonable period of time, Lender shall either apply such funds
or return them to Borrower. Ifnot applied earlier, such finds will be applied to the outstanding principal
balance under the Note inunediately prior to foreclosure. No offset or claim which Borrower might have
now or in the future against Lender shall relieve Borrower from making payments due under the Note and
this Security Instrument or performing the covenants and agreements secured by this Security Instrument.

‘. 2, Application of Payments or Proceeds. Except as otherwise desoslbed in this Section 2, all
payments accepted and applied by Leader shall be applied in the following order of priority: (e) interest due
under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Suck payments shall be
applied to each Periodic Payment in the order in which it became due. Any remaining amounts shall be
applied first to ine charges, second to any other amounts due under this Security Instrument, and then to
reduce the principal balance of the Note,

If Lender receives a payment from Borrower for a delinquent Periodic Payment whioh inctudes a
suificlent amount to pay any kate charge due, the payment may be applied to the delinquent payment and tite
tete charge. Ifmorethan one Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be peld in
full. To the extent that any excess exists after the payment is applied to the full payment of one er more
Periodic Payments, such excess may be applied to eny diate oharges due. Voluntary prepayments shall be
applied first to any prepaymeat- charges aud then as described in the Note,

Auy application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shall not extend or postpone the dus date, or change the amount, of the Perlodic Payments.

3. Funds for Escrow Items, Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note és paid m full, ¢ sum (the "Funds*} to provide for payment of antounts duc

Aa

OHIO - Single Family — UNIFORN FORM (STRUVENT - HERS Doctagte CFermas

MODIFIED
MOORE Hak DEALRTMENT Or Vi s pege S of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 22 of 162. PagelD #: 26

evi igi rye out

for: (a) taxes and assessments and other items which cen attain priority over this Security Instrument 3s a
fien or encumbrance on the Property; (b} leasehofd payments or ground rents on the Property, if any; and
(c) premiums for any end all insurance required by Lender under Section 5. These items are called “Escrow
Items." At origination or at any time during the term of the Loan, Lender may require that Community
Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, aud such ducs, feer and
assesaments shall be an Escrowitem. Borrower shall promptly furalsh to Lender all notices of amounts to
be paid under this Section. Borrower shall pay Leader the Funds for Escrow Items unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow ltems. Lender may waive Borrower's
obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be
in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
due for atty Escrow tents for which payment of Funds has been waived by Lender and, if'Lender requires,
shall finish to Lender receipts evidencing such payment within such time period as Lender may require.
Borrower's obligation to make such payments and te-provide receipts shall for all purposes be deemed to be
a covenant and agreement contained in this Security instrument, as the phrase “covenant and agreement” is
used in Section 9. 1fBorrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower
fails to pay the amount due for an Escrow Item, Lender may exercise its rlghts under Section 9 and pay such
smount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount. Lender
may revoke the waiver es to ary or all Becrow Items at any tims by anotice given in secardance with Section
14 and, upon such reyocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then.
required under this Section 3.

Lender may, st any time, collect and hold Funds-in ap amount (¢) suffloient to permit Lender to apply
the Funds at the time specified undes RESPA, and (b} not to exceed the maximum amount a lender cat
require under RESPA. Lender shail estimate the amount of Funds dee on the basis of current deta and
reasonable estimates of expenditures of future Escrow Iteras or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (Including Lender, if Lender is an institution whose deposits areso insured) or in
any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Htems no later than the time
specified under RESPA. Lender shall not charge Borrower for holding and applying dhe Funds, annually
analyzing the escrow account, or verifying tho Esceow items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
auy interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest shall
be paid on the Funds. Lender shall give to Borrower, without charge, an-annual accounting of the Funds
es required dy RESPA.

¥f there is a surplus of Funds beld in escrow, as defined under RESPA, Lender shall account to
Borrewer for the excess fimds in accordance with RESPA. Hf there fs a shortage-of Funds held in escrow,
es defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shail pay to

 

GHIO ~ Single Fami GRIFORM INSTRUMENT -
RODIFIED R DePARTINT VETERAN AFFAIRS eon

(Rav. 1/01) With Authorzed Changes Page 6 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 23 of 162. PagelD #: 27

euler ices aye sul 2)

Lender the amount necessary to make up the shortage in accordance with RESPA, but [n no more than 12
monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up
the deficiency In accordance with RESPA, but in no more than 12 monthly payments.

Upon psyment In full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Fands held by Lender,

4. Charges; Liens. Borrower shall pay ail texes, assesaments, charges, fines, and impositions
attributable to the Property which can attain priority over this Seourlty Instrument, leasebold payments or
ground rents-on the Property, ifany, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shall pay them in the manner provided In Section 3.

Borrower shall promptly discharge any Hen which has priority over this Seourity Instrument unless
Borrower: (a) agrees in writing to dhe payment ofthe obligation secured by the lien in a manner acceptable
to Lender, but only so dong as Borrower is performing such agreement; (©) contests the {len In good fulth
by, or defends against enforcement of the len in, legal proceedings. which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until suck proceedings are
concluded; or (6) secures from the holder of the iien an agreement satisfactory to Lender subordinating the
Hen to this Security Instrument. Ef Lender determines that any part of the Property is subject to 2 ilen which
can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the tien.
Within 10 days of the date on whioh that notice is given, Borrower shall satisfy the lien or take ons or more
of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for areal estate tax verification and/or reporting
service used by Lender in connection with this Loan.

5. Property Insuranee. Borrower shall keep the Improvemants now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the term “extended coverage,” and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the amounts {Inchiding deductibie leveis) aud for the periods that
Lender requires. What Lender requires pursnant to the preceding sentences can change during the term of
the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Leader's
right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may requirs
Borrower to pay, in connection with this Loan, cither: (a) a one-time charge for flood zone determination,
certification and tracking services; or (b) a one-time charge for flood zone determination and certification
services and subsequent charges each time remappings or similar changes occur which reasonsbly might
affect such determination or certification, Borrower shall also be responsible for the payment of any fees
imposed by the Federal Emergency Management Agency in connection with the review of any flood zone
determination resulting from en objection by Borrower.

Hf Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower’ s.expense. Lender is under no obligation to purchase any

 

OHIO - Single Family - UNIFORM INSTRUMENT - NERS Ti aaenica
MODIFIED FOR DEPARTMENT OF VETERAN AFFAIRS soa derorae oe
(Rav. 1/04) With Authorized Changes Page 7 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 24 of 162. PagelID#: 28

AMV IEE Page ui 21

In the event of loss, Borrower shall give prompt notice 4o the insurance carrier and Lender
Lender,
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree

not to exoced the amounts unpald under the Note or this Security Instrument, Borrower’
Fight (other than the right to any refand of unearned premlmns pid by Borne) code de °

OHIO - Singie Family - UNIFORM IN MERS if
MODIFIED FOR VETERAN AFFA ee
(Rev. 4/01) With Authottzed Changae poge 8 hae “wwe “am

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 25 of 162. PagelD #: 29

aula Pays 2 ue

policies covering the Property, insofar as such rights are applicable to the coverage-of the Property. Lender
may uso the insurance proceeds elther to repair or restore the Property or to pay amounts unpaid under the
Note or this Security Instrument, whether or aot then due,

6. Occupancy, Borrower shall cocupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Secarity Instrument and shall continue to occupy fhe
Property as Borrower's principal residence for at Jeast-one year after the date of occupancy, unless Lender
otherwise agrees in writing, which consent chall not be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.

7. Preservation, Malntenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower ds residing in the Property, Borrower shall maintain the Property in order to
prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is determined
pursuant to Section 5 that repair or restoration Is not economically feasible, Borrower shall promptly repeir
the Property if-damaged to avold further deterioration or damage. If insurance or condenmation proceeds
are paid in connection with damage to, or the taking of, the Property, Borrower shal! be respousibls for
repairing or restoring the Property only if Lender has released proceeds for such purposes. {Lender may
disbures proceeds for the repairs and restoration in a single payment er in a series of progress payments as
fhe work is completed, If the insurance or condemnation proceeds are not suffictent to repair or restore the
Property, Borrower is not relieved of Borrower's obligation for the completion of stich repair or sestosatlor.
Lender or its agent may make reasonable eafries upon and inapeotians of the Property, If it has
“reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the Gime of or prior to such an interior inspeotion specifying such reasonable cause,

.  & Borvower's Losn Application, Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
knowledge or consent gave materially false, misleading, or inaccurate information or statements to Lender
(or failed to provide Lender with material information) in connection with theLoan. Material representations
include, but are not limited to, representations conceming Borrower's occupancy of the Property as
Borrower's principal residence.

9. Protection of Lender's Interest in the Property aud Rights Under this Security Instrument.
H (2) Borrower fails to perform the covenants and agreemonts contained in this Security Instrument, (b) there
is a legal proceeding that might significantly sffect Leader's interest in the Property and/or rights under this
Security instrumeat (euch as a preceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a fien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Seourity
Instrument, including protecting and/or assessing the value of tha Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien

 

 

HIO - Single Family - UNIFORM INSTRUMENT - MERS a
MODIFIED FOR DEP OF VETERAN AFFAIRS ea oe
(Rev. 1/01) With Authorized Changes Page 9 of 18 “en om
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 26 of 162. PagelD #: 30

evivi i244 Page wu 2!

q

which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys’
fees to protect its interest in the Property and/or rigitts under this Security Instrument, including its secured
position in a bankruptcy proceeding. Securing the Property includes, but is not fimited to, entering the
Property to make repairs, change locks, replace or board up doors and windows, drain water from pipes,
eliminate building or other code violations or dangerous conditions, and ‘have ulllities turned on or off.
Although Lender may take action under this Section $, Lender does not have to do so and is not under any
duty or obligation to do so. It Is agreed that Lender incurs no lisbility for not taking any or all actions
authorized under this Seotian 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rete from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting

If this Seourity Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
Borrower shail not surrender the leasehold estate and interests herein conveyed or terminate or cancel the
ground lease, Borrower shall not, without the express written consent of Lender, alter or amend the ground
lease. If Borrower acquires fee title to the Property, the leasehold and the fee tithe shall not merge unfess
Lender agrees to the merger in writing.

10, Assfenment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

Ifthe Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
‘Property, ifthe restoration dr repaif is ecouomicelty feasible and Lender's security is not lessened, During =
soch repair and restoration period, Leander shall have the right to hold such Misoeliancous Proceeds until
Lender has had an opportunity to inspect such Property to ensure the work bas been completed to Lender‘ s
satisfaction, provided that such Inspection shail be undertaken promptly. Lender may pay for the repairs and
restoration in a single disbursement or in a series of progsess payments as the work is completed. Unleas
att agreement is made in writing or Applicable Law requires interest to be pald on such Miscellaneous
Proceeds, Lender shall not be required to pay Borrower axy Interest or earnings on such Miscellaneous
Proceeds, if the restoration of repair is not economically feasible or Lender's seourity would be lessened,
tite Miscellaneous Proceeds shall be applied to-the sums secured by this Security Instrument, whether or not
then due, with the excess, if any, pald to Borrower. Such Miscellaneous Proceeds shail be applied in the
order provided for in Section 2.

In the event of'a total taking, destruction, or Joss in value of the Property, the Miscellaneous Proceeds
shall be applied to tha sums secured by this Security Instrument, whether or not then due, with the excess,
ifany, paid ta Borrower.

In the event of a partial teking, destruction, or loss in value of the Property in which the fair market
value ofthe Property immediately before the partial taking, destruction, or loss in value is equal te or greater
than the amount of the sums secured by this Security fustrument immediately before the partial taking,

 

OHI INSTRUMENT - MERS Rtaate Carn
CEN FIRE BA COULTER OF CRT AEEAIS nen ee

(Rev. 1/01} With Authorized Changes Page 10 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 27 of 162. PagelD #: 31

eMIULT CES meage 1 UF Zt

destruction, or toss in value, unless Borrower and Lender otherwise agree in writhg, the sums secured by
this Security Instrument shall be reduced by the ameunt of the Miscellaneous Proceeds multipfied by the -
following fraction: (a) the total amount of the sums secured immediately before the partial taking,
destruction, or oss in value divided by (©) the fair market value of the Property inmmediately datbee the
partial taking, destruction, or loss in value, Any balance shall be paid to Borrower,

in the event of a partial taking, destruction, or Joss in value-of the Property ia which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immedistely before the partial taking, destruction, or Joss in value, unless
‘Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security instrument whether or aot the sums are then due,

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party {as defined in the next sentence) offers to-make an.awatd to settle a olaim for damages, Bocrower fails.
to respond to Lender within 30 daya after the deta the notice Is given, Lender is authorized to collect and
apply the Misceltansous Proceeds either to restoration or repair of the Property ot to the sums secured by
this Security Instrument, whether or not then due. “Opposing Party" means the third party that owes
Borrower Miscellaneous Proceeds or the party 2gainst whom Borrower hase sight of action in regard to
Miscellaneous Proceeds.

Borrower shall be in default, if. any action or proceeding, whether civil or criminal, is begun that, in
Lender’ s Judgment, could result in forfeiture of the Property or other materiel impairment of Lender's
interest in the Property or rights under this Security Instrument. Berrower can cure such a-definik and, if
acceleration has occurred, reinstate a8 provided in Section 18, by causing the action or proceeding to be
dismissed with a raling thet, in Lender's judgment, prectades forfelture of the Property or other material
impairment of Lender's interest in the Property or rights under this Security Instrument. The presceds.of
any award or claim for damages thet are attributable to the impairment of Leader’ s interest in the Property
are hereby assigned and shalt be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied
in the order pravided for in Section 2.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
to Borrower or any Successor In Interest of Borrower shall not operate to release the ability of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of eny demand made by the original
Borrower or eny Successors in Interest of Borrower, Any forbearance by Lender in exetuising any right or
remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts tess than the amount then due, shall not be a waiver of or
proclode the exercise of any right or remedy.

 

OHIO - Single Family - UNIFORM INSTRUMENT - MERS
CODIFIED FOR BEOARTART OF CSTE ean

AFFAIRS
(Rav, 1/01) With Authorized Changes Page 11 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 28 of 162. PagelD #: 32

eUTUl ere Pays 1. ct

12, Joint and Several Liability; Co-signers; Successors and Bound,
and agrocs at Borrowers obligations and ality shal be joint and evecah Howevet, iy Boose en,
co-signs this Security Instrument but does not execute the Note (a “co-signer"): (a) is co-zigning this
Security Instrument only to mortgage, grant and convey the co-signer’s interest in the Property under the

consent,
Subject to the provisions of Section 17, say Sucosssor in Interest of Barrower wh assumes Borrower’
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of

 

OHIO - Single Family - UNIFORM INSTRUMENT - MERS '
MODIFIED FoR DEPARTWENY Ce Oe AFFAIRS poh
Pag of ‘

3NS)
OF V
(Rev. 1/01) With Authorized Changes @ 12 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 29 of 162. PagelD #: 33

21 2h Page (oUt 21

be only one designated notice address under this Security Instrument at any one thne. Any notice to Lender
thall be given by delivering it or by mailing it by first class mail to Leader's address stated herein unless
Lender hes designated another address by notice to Borrower. Any notice in connection with this Security
Instrument shall not be deemed to have been given to Lender until actually received by Lender. If any notice
required by this Security Instrument is also required under Applicable Law, the Applicable Law requirement
will satisfy the corresponding requirement under this Security Instrument.

15. Governing Law; Severability; Rules of Construction. This Seourity Instrument shall be
governed by federal law and the law of the Jurisdiction in which the Property is located, All rights and
obligations contained in this Security Instrument are subject to any requirements and linsitations of
Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agres by contract ar it
might be silent, but such silence shall not be construed as a prohibition against agreement by contract. In
the event that eny provision or clanse of this Security Instrument or the Note conflicts with Applicable Law,
such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision. .

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
inohude the phural and vice versa; and(c) the word "may" gives sole discretion without any obligation to take
any action.

16. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

17. Transfer of the Property; Acceleration; Assumption. This loan may bedeclared immediately .
. due and payable upon transfer of the property securing such loan to amy transferee, anless the
acceptability of the assumption of the Joan is established pursuant to Sectien 3714 of Chapter 37, Tide
38, United States Code. “The acceptability of any assumption shall also be subject to the folowing
additional provisions:

(a) Fanding Fee: A fee-equal to one-half of 1 percent of the balance of this [can as
of the date ef transfer of the property shall be payable at the time of transfer to the loan
holder or its quthortzed agent, as trustee for the Department of Veteraus Affairs. if the
assumer fails to pay this fee at the time of transfer, the fee shall constitute an additional debt
to that already secured by this Instrument, shall bear interest at the rate herein provided,
and at the option of the payee of the indebtedness hereby secured er any transferee thereof,
shal be immediately due and payable. This fee is automatically waived if the assumer is
exempt under the provisions of 33 U.S.C, 3729(c).

(b> Processing Charge: Upon applfeation for approval to allow assemption of this
loan, a processing fee may be charged by the loan holder or its authorized agent for
determining the creditworthiness of the assamer and subsequently revising the holder's
ownership records when an approved transfer is completed. The amount of this charge shall
not exceed the maximuns established by tha Department of Veterans Affairs for 2 loan to
which Section 3714 of Chapter 37, Tithe 38, United States Code applies.

 

OHIO - Single Family - UNIFORM INSTRUMENT - MERS
FIED FOR DEP; GF VETERAN AFFAIRS eon

MODI
(Rev. 1/01) With Authorized Changes Page 13 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 30 of 162. PagelD #: 34

eUlvl id’ Page 1 cl

(©) Indemnity Liability Assumption: If this obligation is assumed, then the assumer
hereby agrees to assume all of the obligations of the veteran under the terms of the
instruments creating and securing fhe loan, The asstunter further agrees to indemnify the
Departoeat of Veterans Affairs to the extent of any claim payment arking from the
guaranty or fnsnrance of tise indebtedness created by this instrument.

If the acceptability of the arsumption of this loan is not established for any reason, and Lender

the expiration of this periud, Leader may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

18, Borrower's Right to Reinstate After Acceleration, If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Seourity instrument discontinued at any time prior
to the earliest of: (a) five days before sale of the Property pursuant to any power of sale conteined in this
Security Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower’ s
right to reinstate; or (0) entry of a judgment enforcing this Security Instrument. ‘Those conditions are that
Borrower: (2) pays Lender all sums which then would $0 due under this Security Instrument and the Note
as if no acceleration had occurred; (b) cures any defiutt of any other covenants or agreements: (c) pays all
expenses incurred in enforcing this Security instrument, including, but not limited to, reasonable attorneys!
iets Pret ea chs a ae ces Incurred er hn porpose of protecting Lede’
interest in the Property and rights under this Security Instrument; and (d) takes such ion 2s Lender may
reasonably require to assure that Lender's interest in the Property and rights under this Security Instrument,
and Borrower's obligation to pay the sums secured by this Seourity ostrument, shall continue unchanged,
Lender may require that Borrower pay such reinstatement sums and expenses in.one or more of the following
forms, as selected by Lender: (e) cash; (6) money order; (0) certified check, bank chock, treasurer’ s check
or cashiet‘s check, provided any such check is drawn upon an institution whose deposits are insured by a
federal agency, instrumentality or entity; or (4) Blectronle Funds Transfer. Upon reinstatement by
Borrower, this Security Instrument and obligations secured hereby shall remain fully affective as if no
acceleration had occurred, However, this right to relustate shall not apply in the case of acceleration mder
Section 17.

19. Sale of Note; Change of Loan Servicer; Notice of Grievance. Tho Note or a partial interost in
the Note {together with this Security Instrument) can be sold one or more times without prior notice to
Borrower. A sale might result In a-change in the entity (known asthe "Loan Servicer") that collects Periodic
Payments due wader the Note and this Seoority Instrument and performs other mortgage foan servicing
obligations under the Not, this Security Instrument, and Applicable Law, There alsomight be ono-or more
changes of the Loan Servicer unrelated to a sale of the Note. Uf there is a change of the Loan Servicer,

 

MODIFISS COR BEATIN ce BISTRO AFFAIRS a me

(Rev. 1/01) With Authorized Changes Page 14 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 31 of 162. PagelD #: 35

evil lait Page IE Zi

Borrower will be given written notice of the change which will state the aame and address of the new Loan
Servicer, the address to which payments should be made and any other information RESPA requires in
connection with a notice of transfer of servicing. If the Note fa sold and thereafler the Loan is serviced by
a Loan Servicer other than the purchaser of the Note, fhe mortgage loan servicing obligations to Borrower
will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by
the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, jain, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party’ s ections pursuant fo this Security
Instrument or that alleges that the other party has breached any provision of, or any duty owed by reason of
this Security Instrument, anti] such Borrower or Lender hea notified the other party (with such notice given
in compliance with the requirements of Section 14) of such alleged breach and afforded the other party hereto
a reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a
time period which must elapse ‘before certain action can be taken, that time period wil! te decuned to be
reasonable for purposes of this paragraph. ‘The notice of accelerstion and opportunity to cure given to
Borrower pursuant to Section 21 and the notice of acceleration given fo Borrower pursuant to Section 17 shall
be deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 19.

20. Hazardous Substasces. As used in this Section 20: (a) “Hazardous Substances" are those
substances defined as toxic or bezardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pestioldes and
_ herbicides, volatile solvents, materlats containing asbestos or formaldehyde, and radioactive materials; (b)

“Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or euvironmental protection; (c) "Environmental Cleanup" inchndes any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental Condition"
means 2 condition that can cange, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shall not causs or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affhcting the Property (a) thet is in violation of eny Environmental
Law, (b) which creates an Bnvirenmental Condition, or (c} which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value ofthe Property. The preseding two
sentences shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous
Substances that ave generally recognized to be appropriate to normal residential uses and to maintenance of
the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
ot other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actus! knowledge, (b) any Ravizonmental
Condition, incloding but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance

 

OHIO - Single Family - UNIFORM INSTRUMENT - MERS
RdSFIeD COR EEPARIMENT GF VETERAN AFEAIRS — ————
Woy. 1/01} With Authorized Changes Page 15 of 18
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 32 of 162. PagelD #: 36

eVIVIIZ/4 rays 10 ZI

which adversely affects the value of the Property. IfBocrower learns, or is notified by any governmental
or regulatory authority, or any private party, that any removal or other remediation of any Hazardous
Substance affecting the Property is necessary, Borrower shall promptly ¢ake all neceasary remedial actions
im accordance with Environmental Lew. Nothing herein shail create any obligation on Lender for an
Environmenial Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree es follows:

21. Acceleration; Remedies. Londer shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement fo this Security Instrument (but not prior to
acceleration under Section 17 unless Applicable Law provides otherwise). The notier aball specify: (2)
the default; @b) the action required to care the default; (¢) a date, not less than 30 days from the date
the notice Is given to Borrower, by which the default must be cured; and (d) that faifere to cure the
default on or before the date specified in the notice may result in atceleration.of the sums secured by
this Security Instrament, foreclosure by jndietal proceeding and sale of the Property. Theactice shall
further inform Borrower of the right to reinsiate after acceleration and the right to assert in the
foreclosure proceeding the non-existence of sdefautt or any other defense af Borreywer to acceleration
and foreelesure. If the default is not cured on or before the date apeciiied in the notice, ‘Leader at its
option may require immediate payment in full of allsums secured by thls Security lustrument without
further demand and may foreclose this Seeurity Instrument by judicial proceeding, Lender shall be
eatitied to collect all expenses incurred in pursuieg the remedies provided in thls Section 21, including,
but not Hmited (0, eosts of tithe evidence, : ;

22, Release. Upon payment of all sums secured by this Security Instrament, Leader shall discharge
this Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

23. Certam Other Advances. In addition to any other sum secured hereby, this Security Instrument
shall also secure the unpaid principal balance of, plus nocrued interest on, any amount of money loaned,
advanced or paid by Leader to or for the eccount and benedit of Borrower, ‘after this Security [pstrumoent is
delivered to and filed with the Recordar’ s Office, ERIE
County, Ohio, for recording. Lender may make such advances in order to pay any real estate taxes and
assessments, insurance premiums plus all other costs and expenses incurred in connection with the operation,
protection ar preservation of the Property, including to cure Borrower's defeults by making any such

which Borrower should have pald as provided in this Security Instrument, it being intended by this

 

Section 23 to acknowledge, affirm and comply with the provision of § 5301.233 of the Revised Code of
Qhio.

OHIO - Single Fam - UNIFORM INSTRUMENT - MERS Ferma
MODIFIED FOR GF VETERAN AFRAIRS ;

rev. 1/04) oe BEPARRNENT, OF VE Page 16 of 18 wr om
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 33 of 162. PagelD #: 37

evVivl tare aye if «i

NOTICE TO BORROWER
Department of Veterans Affairs regulations at 38 C.F.R. 36.4337 provide as follows:

‘Regulations issued. under 38 U.S.C. Chapter 37 and in effect om the date of any loan which
és submitted and accepted or approved for a guaranty or for insurance thereunder, shail
govern the rights, dates, and liabilitics of the parties to such loan and any provisions of the
loan iistruments taconsistent with such regulaticns are hereby amended and supplemented
to conform (hereto.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contelned in this
Security Instrursent and in any Rider executed by Borrower and recorded with it

erecuted tis 7" cyor PEC ols

     

 

 

 

 

Sse : (Seal)
Borrower
~ (Seal) {Seal}
-Barrower -Borrower
(Seal) . . _ (Seal)
-Borrower Borrower
Witness: Witness:

 

 

(Executlon in accordance with Chapter 5391 of the Revised Code.)

 

OHIO - Single Family - UNIFORM INSTRUMENT - MERS Reman
MODIFIED FOR DEPARTMENT OF VETERAN AFFAIRS ——_
(Rev. 1/01) With Authorized Changes Page 17 of 18 “er a
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 34 of 162. PagelD #: 38

CVUEUI Lert rays 1oOu 21

 

 

 

 

State of mn ETO
County of ERIE 000
The foregoing instrament was acknowledged beftre me this S>ecewnloee &, 2x14
(dun)
tyROBIN §. GORETZKI AND & L. GORETZ
-{rante-of porson acknowledged)

 

 

 

 

 

(Seal)
This Instrument Prepared By:
p00) sruneeata ROAD SEITE 200
CA 9070
jean ee 6 , PAUL sons iG, IMLER EE 9920
3D, 492135

Daa

 

woe doce co

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 35 of 162. PagelD #: 39

CUI ler rage ru 2)

VA ASSUMPTION POLICY RIDER
WITHOUT THE APPROVAL OF THE
DEPARTMENT OF VETERANS AFFAIRS
OR ITS AUTHORIZED AGENT.

THIS ASSUMPTION POLICY RIDER is made this 8th day of DECEMBER, 2615 ;
and is Incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Deed
to Secure Debt ("Instrument") of the same date herewith, givea by the undersigned ("Mortgagor") to secure
the Mortanger’s Note ("Noto") of the same ete to SUN WEST MORTGAGE COMPANY,

("Mortgages") and oovering the property described in the Instrument end looated at

4117 BOOS ROAD, HURON, OHIO 44839-2053
(Property Address)

Notwithsteading anything to fhe contrary set forth in the Instrument, Mortgageo end Mortgagor hereby
acknowledges and agrees to the following:

GUARANTY: Should the Department of Veterans Affairs fail or refise to issue its guaranty tn full amount
within 60 days from the date that this loan would normally become eligible for such guarenty committed
upon by the Department of Veterans Affsine under the provisions of Title 38 of the U.S. Code “Veterans
Benefits", the Mortgages nay declare the indebtedness hereby secured at once due and peyable and may
foreclose immediately or may exercise sry other rights hereunder or take any ether proper action as by law
provided,

TRANSFER OF THE PROPERTY: If elt or any part of the Property or any interest in it is sold or
transferred, this loan shall be inumediately dee and payable upon transfer ("assumption") of the property
securing such loan to any transferee ("assamer"), uniess the acceptability of the assumption and transfer of
this oan is established by the Departroent of Veterans Affkirs or its authorized agent pursuant to section 3714
of Chapter 37, Title 38, United States Code.

 

VA ASSUMPTION POLICY RIDER five
OHVAPRRDR 09/25/14 Page 1 of 2 wie. eoe8
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 36 of 162. PagelD #: 40

evivi lie Pap cui ct

An authorized transfer (“essumption"} of the property shall also be subject to additional covenants and
agreements as set forth below:

(A) ASSURIPTION FUNDING FEE: A feo equal to one-half of 1 peromnt (,50%) of the unpaid
principal balance of this oan as of the date of transfer of the property shall be payable at the time of transfer
to the mortgngee or its authorized agent, as trustee for the Secretary of Veterans Affairs. Ifthe assumer fails
to pay this fee at the time of transfer, the fee sisal constitute an additional debt to that already secured by this
inctrument, shall bear interest at the rate herein provided, and, at the option of the mortgages of the
Indebtedness hereby secured or any transferee thereof, shall be immediately du and payable. This fee is
automatically waived if the assamer is exempt under the provisions of 38 U.S.C. 3729 (0).

{—) ASSUMPTION PROCESSING CHARGE: Upon spplication for mpproval to allow
assumptions and transfer of this loan, a processing dse may be charged by the mortgages or its authorized
agent for determining the creditworthiness of the assomer and subsequently revising the holder's ownership
records when an approved transfer is completed. The smount of this charge shall not exceed the maximum
established by the Department of Veterans Affairs for a loan-to which section 3714 of Chapter 37, Titie 38,

(C) ASSUBPTION INDERENITY LIABILITY: Ifthis cbtigation is assumed, then theassumer
hereby agrees to acsume all of the obligations of the veteran under the terms of the instruments creating and
seouring the loan, including the obligation of the veteran to indemnify the Depariment of Veterang Afftirs
to the extent of.any claim payment.erising from the guarsnty or insurance of the indabtedness created by this
instrument.

 

 

 

 

 

 

Woreeae Marknen
aa See) (Beal)
CAR oa ceHe® Ripe Page 2 of 2 ee
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 37 of 162. PagelD #: 41

aUiVii2?4 reye ci ci

SXHIBIT A

SITUATED IN TRE TOWNSHEIF OF HOBON, COUNTY OF ERIB, STATE OG OHIO:

AND KNOWN AS BRING A PART OF THE SOUTH PART OF LOT 21, SECTION 4, TOWMISHIP 6
(HURON TOMNGHIP), IN SRID COUNTY, ABD MORE FULLY BOGNDED AND DESCRIBED AS
FOLLOWS:

COMMENCING AT AN IRON SPIKE LY CENTERLINE OF BOGART ROAD A? TSE POINT OP
INTERSECTION WITH THE SOUTHEAST CORMER OF A SO ACRE PARCEL BELONGING TO JOHN
B, AND CLARA M. EVERETT, THENCE WORTH 85 DEGREES 27 MINUTES EAST A DISTANCE OF
752.5 FEET IN SAID ROAD TO A RAIL. ROAD SPIRE MARKING THE POINT OF DEFLECTION
ON BOSS RORD: THEMCE NORTH 70 DEGREES 56 MINGTES BAST 32 FEET TO AN IRON DREVE
SPEKE {WITNESSED BY AN IRON PIPE 21.3 FEET HORTHWARDLY ON LIBE}, THE SAME
BEING THE TRUE PLACH OF BEGINNING; THENCE NORTH 4.0EGRSES 39 MINUTES WEST
244.2 FEET TA AN INGM PI?#; TAENCE NORTH 82 DEGREES BAST 99,7 FEET TO Au IRCH
PLES) THEECE SOUTH & DEGHHES EAST 221.3 PEET 70 AN IRON DALYE SPIRE ON
CENTERLINE OF BOSS ROAD {WITNESSED BY AN IROW PIPE 25.2 PRET BORTHWAROLY ON
LINE): THENCE. SOUTH 70 DESREES 56 MINUTES WEST ALONG CENTERLINE 116.3 FRET TO
AN IRON DRIVE SPIKE, THD SAME BEING THE PLACE OF BEGINNING, CONTAINING 0.57
RCRE.

TAX ID WO; 39-60354.000
BEING THE SAM PROPERTY CONVEYED HY WARRANTY DEED

GRANTOR: BARNEY W. JACKASON, A/K/A BARNEY WESLEY JACKSON, FR., AND
MERNA, A. JACKSON, HUSBAND AND WIFE, AND TO TRS SORVIVOR .OF THEM .
GRANTEB: ROBIN 3. GORETERT AND GLEWWA LL. GORETZEKL, HOSBAND. AND WIFS
DATED; 09/16/2013
RECORDED: 02/13/2014

DOC /BOOK-PAGE: 201401126

ADORESS: 4117 BOOS RD, SDRON, OH 44639

END OF SCREDULE A

ALTA Cotmitnent for Tite ineurencs C625
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 38 of 162. PagelD #: 42

 

MIN:

 

LOAN IS NOT ASSUMABLE
WITHOUT THE APPROVAL OF THE
DEPARTMENT OF VETERANS AFFAIRS
OR ITS AUTHORIZED AGENT.

 

DECEMBER 6, 2015 CERRITOS CALIFORNIA
Pow} Keay! [Sar]
4117 BOOS ROAD, HURON, OHIO 44839-2053
[Property Address]

1. BORROWER'S PROMISE TO PAY

{n return for a loan thet 1 have received, | promise to pay U.S. $221, 490.00 (Chis anonnt is
called "Principal”), plus interest, to the ceder of the Lender. The Lender is SUN WEST MORTGAGE
COMPANY, INC., A CALIFORNIA CORPORATION
{ will make all payments under this Note in the formfof cath, check Gr money arder,

l understand thet the Lender may transfer this Note. ‘The Lender or anyone vito takes this Note by transfer end
who is entitled to recelve paymenta under this Note is called the "Note Halder."

2. INTEREST

Interest will be charged on unpaid principal until che full amount of Principal has been paid. | will pay iaterest
ata yearly rate of 3.256 %, .

The interest rate required by this Section 2 is the rete 1 will pay both before and-after any deftult described in
Section 6(B) of this Note.

3. PAYMENTS

{A) Time and Flaca of Paymests

I will pay principal and interest by making « payment every month,

1 will make my monthly payment on the 1st day of each month begianing on PESRUARY 1,
2016 . 1 will make these payments everymonth until I have paid all of the principal and interest and
any other charges described below that | may owe under this Note. Each monthly payment will be applied as of its:
scheduled duc date and will be applied to interest before Principal. If, ou JANUARY 1, 2645 7
I still owe gmrounts under this Note, I will pay those amounts in full on thet date, which is celled the "Maturity Date."

| will make my monthly payments ¢ 18000 STUDEBAKER ROAD, SUITE 200,

CERRITOS, CALIFORNIA 90703
of at a different place if required by the Note Holder.
B) Amount of Moathly
My monthly payment will be in the amount of LS. $983.63

 

MODIFIED INSTRUMENT FOR VETER iS

USFNVA (Rev. 107) lata

 

 

 

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 39 of 162. PagelD#: 43

 

TT eeneeneeeeense

4. BORROWER'S RIGHT TO PREPAY

i have the right to suke: payments of Principal at any time before they are des. A payment of Principal only
ls known 28 a *Prepeyment.” When I makes Prepayment, | will tell the Note Bolder tn writing that I am doing so.
| may not designate payment as a Prepayment if | have not made il che monthly payments due under the Note.

1 may make 2 full Prepayment or partial Prepayments without paying a Prepqyment charge. The Note Holder
will use say Prepayments to redace tho amount of Principal dust I owe under this Note. However, the Note Holder
nay apply my Prepayment to the ecorved and unpaid interes! on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note. If] make a partial Prepayment, there will be no changes in
the due date or in the amount of my monthly peyament uniess the Note Holder agrees in writing to those changes.

5. LOAN CHARGES

If a lew, which appiies to this loan and which sets maximom loan charges, is finally interpreted so that the
interest or other loen charges collected or to be callected in connection with this oan exceed the perntitted limi,
then: (a) ny such loan change shall be reduced by the amount necessary to reduce the charge to the permitted limit,
aad (b) any sums already collected from me which excecded permitted limits will be refunded to me. The Note
Holder may close to make this refond by reducing the Principal I owe under this Note or by making a direct payment
tome. Ifa refund reduces Principal, the reduction will be treated as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has net received the full amount of any monthly pryment by the end of is
calendar days after the date it is due, 1 will pay a late charge to the Note Holder. The amount of the charge will be

4. 000 % of my overdue payment of priscipal, interest, and escrow for taxes and insurance. J will pey

Grig fate charge promptly but only oace.on each late paynient.

(BH Defaok =. .

If do not pay the fill exapuat of exch monthly payment on the date # is due, [ will be in defaait - e ,

(C) Notice of Defait

If] em in default, the Note Holder may send mea written notice telling me thet if 1 do not pay the overdus
amount by a certain date, the Note Holder nay require me to psy inupediately the full amount of Principel which has
not been paid and all the interest that I owe ort that amount. That date must be at least 30 days after the data on which
the notice Is nasiled to me or delivered by other means.

(D) No Wslver By Note Holder

Even if at a time when I am in default, the Note Holder does not require me t0 pay immediately: in full as
described above, the Note Holder will still have the right to do so if] am in default at a later time,

(E} Payment of Note Halder’s Costs and Expenses

If the Note Holder has required me to pay immediately in fill as described above, the Note Holder will beve
the right to be paid beck by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expemes include, for example, reasonsble attorneys’ fees.

7. GIVING OF NOTICES

Uniess applicable law requires a differeat method, any notice that mast be given to nte under this Note wil] be
given by delivering it of by mailing It by first clase mail to me at the Property Address above or at a different sddress
if } give the Note Holder a notice of ty different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering i or by mailing
it by first class mail to the Note Holder at the address stated in Section 3(A) sbove or at a different address if T am
given 2 notice of that different address.

 

 

GRICTSTATE FIXED PATE NOTE Sings Fay ao ers
MODIFIED INSTRUMENT FOR VETERANS AFFAIRS eee
USFNVA (Few. 1701) Page 2 of 4

 

 
Case: 3:21-cv-00655-JZ Doc # 1-1 Filed: 03/23/21 40 of 162. PagelD #: 44

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If mote thea one person signs this Note, each person is filly and personally obligated to keep all of the promises
made in this Note, including the promise to pay the fall amount owed. Any persoi who is a guarantor, surety oF
endorser of this Note is also abligaied to do these things. Any person who tubes over these obligations, including
the obligations of 2 guarantor, surety or endorset of this Note, Is also obtigated to keep all of the promises made in
this Note. The Note Holder nay enforea its-rights under this Note against each person individually or against all of
us together. This means the! any one of us may be required to pay all of the amounts owed ender this Note.

9. WAIVERS

Land any otber person who has obligations under this Note walve the rights of Presentment and Notice of
Dishonor. "Presentment" means the right to require the Note Holker to demand payment of arncunts due. "Notice
of Dishonor” means the right to require the Note Holder to give notice to other persons that amounts dee have not

been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrament with limited variations in some jurisdictions. in vddition to the protectioas
given to the Note Holder under this Note, 3 Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"),
dated the same date as this Noto, protects the Note Holder Som possible losses which might resalt if f do not keep
the promises which I make in this Note. ‘That Security tnstrument desctibes how and under what conditions may
be required to mks immediste payment in full of all mnounts 1 owe under this Note. Some of those conditions are
described as follows:

 

‘Tracsfer of the Property; Acceleration; Awumption. This loan nsay be declared immediately due
eed payable spon transfer of the property securing such foam to suy transferee, unless the
. acceptability of the sssmarption of the foan i established pursuant to Section 3714 of Chapter 57,
® _ Tite 38, United States Code. The acceptability of any sesamption shal glo be subject to the
following additional provisions: ,

(a) Fasding Fee: A fee equal to one-half of 1 percent of the balance of this loss as of
the date of transfer of the property shai be payable at (he time of transfer ta the ons holder
or Its authorized agent, as trustee for the Department of Veterans Affairs. if the essumer
falls to pay this fee at the time of transfer, the foe shal sonstitete an additional debt to that
already sveared by this teetroment, shall bear bsterest at the rate berets provided, and a1 the
option of the payee of the tudebtedness hereby secared or auy transferee thereof, sball be
inmedhitely due and payable. This fee is automatically waived if the semnmer is exempt
under the provisions of 38.U.8.C, 372%(c).

(b} Processing Charge: Upon application for approval to-atlow asramption of this loan,

a processing fee may be charged by the loan holder or its authorized agent for determnioiag

the creditworthiness of the asszmer and sabsequently revising the holder's qwnership records

when ae approved transfer Is eompleted. The amount of this charge shall not exceed the
maximum esteblished by the Department of Veterans Afisirs for Joan to which Section

3714 of Chapter 37, Tite 36, United States Code applies.

(©) Indemelty Liability Assumption: if this obtigation is assumed, then the ssmuncr
hereby agrees te assume ali of the obligations of the veterm under the terms of the
lastrements creating and eccaring the loan. The assumér further agrees to indemalfy the
Department of Veterans Affairs to the extant of soy claim payrent arising from the
guaranty or tasurance of the tadebtedness created by this lnstrumeat.

If the acceptability of the assamption of this lon le not exiablished for any reasea, sad Lender
exercises tts option to declare all sums accured by this Seeurtty Testrowent immediately dus and
payable, Lender shall give Borrower notice of sccelerstion. The notice shall provide a period ef oat
less thant 30 days fram the date the motice bs given In accordance with Section 14 within which

 

TTT RIED Te oT Oa reais AEN Care race

USFNVA (Fev. 1/01) Page 3 of 4

 

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 41 of 162. PagelD #: 45

 

Borrower must psy all cans secured by this Securtty Instrowent. if Borrower fails to pay these sums
prior to the expirstion of this perfod, Lender inay invoke any remedies permitied by this Security
Instrument withoat farther notice or demand on Borrower.

NOTICE TO BORROWER

Department of Veterans Affairs reguistions at 33 C.F. 36.4337 provide go foows:

"Regaintions tssned under 38 U.S.C. Chapter 37 and in effect on the date of any oan which bs
submitted and accepted or approved for a guaranty or for insurance therennder, shall guvera the
rights, duties, and abilities of the parfies to such loan and any provisions of the loan instramests
inconsistent with such reguistions are berety arseoded and sepplentented to conform thereto.”

 

WYTNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED

   

 

 

 

 

_ (Seal)

-Borrower
(Seal) — (Seal)
— (Seal) ons. (Sea)

Loan Originator: NICHOLAS PAUL POMERING, NMLG&R ID a,
Loan Originator Organization: CBC NATIONAL BANK, Ce
Loan Orig Organization: SUN WEST MORTGAGE COMPANY, INC,

NMLSR ID

 

 

{Stget Original Only}
Moe ee eT MT SOENT Gr VETERANS AFFAIRS eae con
USFNNA (Rev. 1/01) Page 4 of 4

 

 

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 42 of 162. PagelD #: 46

ALLONGE FOR NOTE ENDORSEMENT

 

BORROWERS: ROBIN 8. GORETZK! and GLENNA L. GORETZK!
LOAN AMOUNT: $221,490.00
DATE OF NOTE: December 08, 2016
LOAN#: ha
PROPERTY ADDRESS: 4417 BOOS ROAD
HURON, OHIO
44899-205
ERIE COUNTY
7 .
=
PAY TO THE ORDER OF. __ WITHOUT RECOURSE,

SUN WEST MORTGAGE COMPANY, INC., A CALIFORNIA CORPORATION
Dit:

BY ccsors
JENNIFER VALLINAYAGAM - COO

 

i sige Tac Nata tadorwecank een cnr term nn Sg ce speencn Mares 0 0 we) SE Sen OR RT
ao aso pri Ens 27eq7aeess0tT@ Prictad by NORMA PTZOERALD from GUM WEST MORTGAGE COMPANY, SHC.
I2345678-000556-01-41-AA,

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 43 of 162. PagelD #: 47

A SunWest

sa Mortgage Company, Inc NMLS1D 3277

Date: 11-16-17

 

evan Lhe AIL fl Ng degf ef alga ely elgg lesa t fagly tft
Saaioazeons SSNs ees FT EP see
ROBIN S. GORETZKI

pate Boos Rd

RE: Notice of transter of Servicing Rights on your property located at:
Property Address: 4117 BOOS ROAD HURON OH 44839-2053
Mortgage Loan Account Number:

Total Monthly Payment: $1,185.29,

Dear Morigagor,

. Boe
You aré hereby ndtified that effactive 12/04/2017 the servicing of your mortgage loan, thet is, the right to coffact
payments from you, is being transferred from SUN WEST MORTGAGE COMPANY, INC. to FREEDOM
MORTGAGE.

The transfer of the servicing of the mortgage loan does not affect any term or condition of the mortgage
instruments, other than terms directly related to the servicing of your loan.

Excapt in limited circumstances, the law requires that your present servicer send you this notice at least 15 days
before the effective date of transfer, or at closing. Your new servicer must alsa sand you this notice no later than
15 days after this effective date or closing.

lf you have previously arranged with us to have your monthly mortgage payments drafted from your bank
account, you will need to make new arrangements with your new servicer. (Please note if you had more than one
mortgage with us, please contact us to verify whether all have been transferred before mailing your payment.} tf
your payment is made by government alictment, please notify the appropriste goverment agency to diract the
payment to your new servicer.

Any questions you may have relating to the transfer of servicing from your present servicer may be answered by

calling our Customer Service Department batween the hours of 09 AM to 7:00 PM PST Monday through Friday
at 800} 345- 7884 EXT. 7882, You may also mail them to the below address: RIMES =
Attn: Customer Service Departmant, : Sains rr

Sun West Mortgage Company, Inc.

18000 Studebaker Road, Suite 200 - ‘

Cerritos, CA 90703-2680. Spree eee

Should you be under consideration for loss mitigation options your logs mitigation request will remain active. All
documentation supporting your request for loss mitigation assistance will be transferred to Freedom Mortgage.
Freedom Mortgace will review your request and issue a decision based on the workout options available to you.

if you presently have optional He, disability or accidental death insurance, pleass be advised that your new
servicer may fot offer the same optional coverage. Therefore, you shoutd contact your new servicer and every
effort will be made to continue your coverage.

   
 

 

0801 163020697 O2eO2O TT Hesse)
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 44 of 162. PagelD #: 48

     

Mortgage Coninany Inc
Mortgage Bankers Since 1980

If you have any questions relating to your new servicer, you may cali their Customer Service

Department between the hours of 8 AM to 19 PM EST Monday through Eriday or Saturdays bebween the

Your present servicer, Sun West Mortgage Company is currently collecting your payments. Sun West
Mortgage Company will stop accepting payments from you after L2f03/2017. Your new servicer,
Freedom Mortgage will start accepting payments from you on 22/04/2017. Please send all payments
that are made on or after 12/04/2017 to Freedom Mortgage at:

Freedom Mortgage
P.O, Box 89486,
Cleveland, OH 44101-9486.

You should also be aware of the following informatian, which is set out in more details in Section 6 of
the Rea! Estate Settlement Procedures Act (RESPA) (12 U.S.C, 2605):

During the 60-Business-Day period following the effective date of transfer of the loan servicing, a loan
payment received by your prior servicer before tts due date may not be treated by the new loan
servicer as late, and a fate fee may not be Imposed on you.

Section & of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you send a "qualified written
request" to your loan servicer concerning the servicing of your loan, your servicer must provide you
with a written acknowledgement within 20 business days of rereint of vaur remiest. A “oualified written
request" is a written correspondence, other than notice on a payment coupon or ether payment
rhedium supplied by the sérvicer, which includes your name and account number and your reasons for
the request. If you want to send a "qualified written request” regarding the servicing of your loan, it
must be sent ta this address:

 

P.O, Box 50428,
Indianapolis, IN 46250-0401.

Not later than 60 business days after receiving your request, your servicer must make any appropriate
corrections to your account, and must provide you with a written clarification regarding any dispute.
During this 60-business day period, your servicer may not provide Information to a consumer reporting
agency concerning any overdue payment related to such period. or qualified written request. However,
this does not prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage
documents. A business day Is a day on which the offices of the business entity are open to the public
for carrying on substantially ail of its business functions.

Section 6 of RESPA alsa provides for damages and costs for Individuals or classes of individuals in
circumstances wiere servicers are shown to have the requirements of the Section, You should seek
legal advice If you belleve your rights have been violated,

SUN WEST MORTGAGE COMPANY, INC, appreciates having been able to serve you in the capacity as
your mortgage servicer.

Sincerely,
Servicing Department
(800) 345-7884 EXT. 7882.

Page 2of3

{0501 1630208571.02040201 71 110155a01}
1234 5678-100596-01.0.44

Fea

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 45 of 162. PagelD #: 49

 

To participate in the survey, pleas
postage-pald envelop to return the survey.

@ complete the questions on the atta

ched form and use the enclosed

Alternatively, you can also walt for a SUN WEST MORTGAGE COMPANY. INC. representative to contact

you via phone,

We sincerely appreciate you for allowing "us to serve you and hope you will continue te choose SUN

WEST MORTGAGE COMPANY, INC,

* '

for your future home financing needs,

SUN WEST MORTGAGE COMPANY, INC,
Phone: (800)-345 7884 EXT. 7882

Page 3 of 3

{0501153020857 OMO20171 1161559604)
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 46 of 162. PagelD #: 50

   

 

 

Please rate the following on a scale 1-10, 1 baing the lowest/worst and 10 being the highest/best by placing a
checkmark in the correct box.

7.1. How courfeous was our staff?

1H? 0: Os Ose 7 Oe 2

1.2 \s there anyone particular you would IIke to recognize?

‘>

Je

 

 

 

 

2.4 How helpful was your loan officer?

‘CO? De Oe Os Os Oh? OF Oe Die

2.2 What was his/her neme?

 

 

 

 

3.1. How satisfied are you with the loan?

‘TO? Oe Ce Os Oe C87 O88

[je C]
4.1 How likely is itthat you would consider Sun West Mortgage for future mortgage needs? ,

(2? Os oe Osos Or Os Or ord

5.1 Please share with us any other suggestions ar comments?

 

o

 

 

 

 

 

6.1 De you have any friends or family members looking to purchase or refinance a home in the next six months? If
yas, please fil in the following:

 

Name
Phone Number

Email Addrass |
Personal informetion:

Your Name

 

 

EE

 

 

 

 

Loan Number

|

(0001 102085 71.02602017 11415155807}

Your Emall Address

 

Your Mailing address

Your Phone Number = :

Last 4 Digits of Your
Sacial Security Number

Thank you for sparing some time to complete this survey.

 

 

 

 

 

 

123-45578-000556-03-1-AA

Rage 4 af 4 ~ ~~ GRLETR 4/14/2018

ES
|
|

Goodbys Letter
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 47 of 162. PagelID #: 51

 

Return Mail Service Only
PLEASE DO NOT SEND

eee Tos tenes Welcome!

TUL" Deltas, TX 75261-90683

 

leabiMesfuagsgsUbalyagl gp yy ta fy lg OUglaggugl fogufuld It {tlh
F-807-14005-0013314-003-1-100- 100-000-C00

ROBIN S. GORETZK!

GLENNA L. GORETZKI

4117 BOOS RD
HURON OH 44899-2053

 

December 07, 2017 RE: Your Freedom Mortgage Loan # QUES
Dear ROSIN S. GORETZKI,

Walcame to Freedom Mortgage!
The servicing of your mortgage loan from SUN WEST MORTGAGE COMPANY, INC. has transferred to us, effective

12/04/17. Your term, rate, and balance are unchanged from your original loan, but we'll be collecting your payments
from now on.

Below are 2 few important details to get you started.

Contact & Payment information

' G4] Your mortgage Information is available 24/7 at freedommortgage:com after you compigte a quick and
easy ragisiration process.

Your online account puts your foan Information at your fingertips so you can make a payment, set up
autc-pay, or update your contact information when it's convenient for you. An Important part of your
profite is your email address, which we'll use to kesp you Informed, Go to freedommortgage.com for
more details.

P< Starting 12/04/17, please make checks payable to Fraedom Mortgage Corporation {include your loan
=" number 0056873011) and send to:

Fraedom Mortgage Corporation

PO Box 89486

Cleveland, OH 44101-8486

©) Ht you have auto-pay with SUN WEST MORTGAGE COMPANY, INC. , it will be discontinued. Setting up
new auto-pay with Freedom Mortgage is easy and minimizes late or missed payments in the future.
- Creata your user account online at freedommortgage.com.

6) For additional questions, Customer Care professionals are avaliable to halp you at 856-690-5800, Monday
through Friday from 8:00am to 10:00pm ET and Saturday from 9:00am to 6:00 pm ET.

Providing you with exceptional customer service is our number one goal. For over 25 years, we've established
ourselves as a maskat leader and rank amongst the nation's top mortgage providers. We took forward to helping you
now and in the future. We're glad you're here.

Sincerely,

CrP?

doa! Davis
Senior Vice President, Residential Servicing
Freedom Mortgage Corperation

(Please see the reverse side for additional information regerding the transfer of your joan)

= inlaw

 
C . . _ Z 1
ase: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 48 of 162. PagelD #: 52

yearns
The transfer of the servicing of your mortgage loan does not affect any term or condition of the mortgage instruments,
other than terme directly retated to the servicing of your loan.

Your Prior Servicer

Your prior servicer is SUN WEST MORTGAGE COMPANY, INC.. if you have any questions regarding this transfer of
servicing, SUN WEST MORT GAGE COMPANY, INC.'s Customer Service department can be reached at
900-345-7664 or 18000 ST UDEBAKER ROAD, SUITE 200, CERRITOS CA 90708.

Additional information Concerning Your Payments
The date that SUN WEST MORTGAGE COMPANY, INC. will stop accepting payments from you is 12/03/17. The
date that Freedom Mortgage will siart accepting payments from you is 12/04/17. '

New Billing Statement

if a payment is due before you receive your new Freedom Mortgage billing statement, please send your payment to
Freedom at the address listed on the reverse page. Be sure to include your loan number 0056879011 on the check.
The exact amount of your monthly payment Is as follows:

Principal and Interest (P&l): $983.63
Escrow: $201.66

Total Monthly Payment: $1,185.29

Payment Grace Period

Under Federal law, during the 60-day panier following the effective date ot the transfer of the loan servicing
12/04/17, a lean payment received by SUN WEST MORT GAGE COMPANY, INC. on or before its dua date may not
be treated by Freedom Mortgage a8 fate, and a late tee may not be imposed. ‘

Payment Methods

Whan you pay your bill by check, you authorize us to electronically process your payment. It your check is processed
elactronicatly, your checking account may be debited the same date we receive the check and it will not be retumed
with your checking account statement. If someone other than you or & bill paying service pays your pill, you must
notify them of this policy.

   
 
     

   

eae a

 

 

Pay by Phone This-fee fs charged to make a payment by phone with a Up to $15.00

(Representative) __ Prem __ — eas

Pay by Phone | This fee ts charged to make 8 payment through an automated Up to $10.00

_ (stomated) phone system. _ —

Pay by Web This fee is charged to make a payment online. | No Charge

Payoff Statement | This tee is charged when requesting a payoHt statement. Up to $30.00
Shows remaining principal balance, accrued interest, and the | 1
interest rate. | |

wsF/Retumed check | This fee le charged when the account holder's benk doesn't | Upto $40.00
honor a check.

Assumption Fae This fee le charged to process an application for a new | Up to $900.00 |

_ borrower to assume the loan obligation.

6200 Rev. 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 49 of 162. PagelD #: 53

Acditional Insurance

The transfer of servicing rights may affect the terms, or the continued availability of, mortgage life, disability,
accidental death or any ather type of optional Insurance in the following manner:

~ These products and services will not be transferred fo Freedom Mortgage. Contact your carrier to
leam about your options to continue coverage directly through them.

Notice of Error or Request for Information

To submit a written Notica of Error or Request for Information please include your full name, your loan number,
and the error you believe to have ecourred or the Information you are requesting about your mortgage account.
Within five (5) days (excluding legal public holidays, Saturdays and Sundays} of recelving your request, a written
acknowledgment will be provided to you. Freedom Mortgage will respond no later than 30 days after receiving the
intial written request.

Please send written notices of error/requests for infarmation to:
Freadom Mortgage Carporation

PO Box 50428

Indianapolis, IN 46250-0401
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 50 of 162. PagelD #: 54

  

Pets

FREEDOM MORTGAGE CORPORATION

EDOM MORTGAGE” PRIVACY NOTICE

FACTS | WHAT DOES FREEDOM MORTGAGE DOWITH YOURPERSONAL INFORMATION? =|
{

 

Financial companies choose how they share your personal Information. Federal law gives consumers
the right to ilmit some but not all sharing. Federal law also requires us to tell you how we collect, share
and protect your personal Information. Please read this notice carefully to understand what we do

 

The types of information we collect and share depend on the product or service you have with us. This
information can include:

* Social security number and Income

* Account balance and payment history

«= Credit history and credit score
|

 

 

. Why?
ae
What?
|
How?

 

 

Lean limit this sharing.

When you are no /onger cur customer, we will continue to share your Information as described inthis
Privacy Notice. All financial companies need to share customers’ personal Information to run their
everyday business. fn the section below, we list the reasone financial companies can share thelr
customers personal information; the reasons Freedom Mortgage chooses to share; and whether you

ee . ae Sea cra

 

 

| Reasons we can share your personal Information Does Freedom | Can you limit this

i

For qur everyday business purpose Yes "No
Such 4s to process your loan application, service your loan, report to* |
. credit reporting agencies and respond to court orders and lagal

: Mortgage share? | sharing? |
!
i
{

 

 

 

 

 

 

 

 

 

 

- Investigations _. _ dt
For our marketing purposes | Yes ' No i
To offer our products and services to you ete etc encttecl Vien cpeepespeeccrteeaemtine teen i

_For joint marketing with otherfinanctalcompanios “Ves NO |
For our affiliate’s everyday business purposes Yes ' No

_information about your transactions and experiences : eg Raa a cc
For our affiliate’s everyday business purposes : Yes : Yes
Information about your creditworthiness : =

“For our affiliate to market you Yes es |
For nonaffillates to market to you Yes _i ves

T a

Tolimitour | © Call 1-855-690-5900

| sharing * Visit us online at www, freedommortgage.com

| . © Detach, complete and mail in the Opt-Out Form on this Privacy Notice

i ; Please note: If you are a new customer, we can begin sharing your information 30 days from

the date we sent this notice. When you are no longer our customer, we continue to share your
| information as described in this Privacy Notice. However, you can contact us at any time to
| Umit our sharing. :

| Questions? _ Call 1-855-690-5900 or emall us at: customercareG@freedommortgage.com

rev. OG/47

 

 

Page 1 of 3
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 51 of 162. PagelD #: 55

 

FREEDOM MORTGAGE CORPORATION

_ PRIVACY NOTICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

How does Freedom To protect your information from unauthorized access and use, we use |
Mortgage protectmy security measures that comply with federal law. These measures
personal information? | include computer safeguards and secured files and buildings. For more
information. visit www.freedommortyage.COm ne a
i How does Freedom | We collect your personal information when you apply for a loan,
Mortgage collect my Including information about your Income, employment, current mortgage,
personal Information? if any, and your contact information, and you show us your |
government-issued ID. We aiso collect your personal information fram
others, such as credit bureaus, affiliates and other companies
Why can’t I limit all Federal law gives you the right to Ilmit only:
sharing? « sharing for affiliates everyday business purposes-information
about your creditworthiness
«affiliates from using your information to market to you
* sharing for nonaffiliates to market to you
State laws and individual companies may give you additional rights ta
limit sharing. (See below for more on your rights under state law.)
| Definitions
co | ~~
| Affitiates | Companies related by common ownership or control. Theycanbe = «|
financial or nor-financtal companies. i
Nonaffillates Companies not related by common ownership of control. They can be
| financial or non-financial companies. Nonaffiliates we share with can
include Insurance companies, direct marketing companies and nonprofit
organizations.
Jolnt Marketing | A formal agreement between nonaffiliated companies that together
market financial services to you. Our joint marketing partners include
financial services companies.
| Other important information: 4
L a ar
Page 2 of 3

rev. 06/17
 

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 52 of 162. PagelD #: 56

Nevada Residents - Nevada Statute Section 228.600(3) allows markating calls to our existing
customers listed on the National Do Not Cali Registry. If you prefer not to receive marketing

calls from us, you may be placed on our Interma! Do Not Call fist by detaching, completing and
mailing us the Opt-Out form on this Privacy Notice to Freedom Mortgage Corporation, P. O. Box
50428, indianapolis, IN 46250-0401, Attn: Privacy Dept. For more information contact us at the
address above or e-mail us at cus regres noricane.com and include "Nevada
Annual Privacy Notice’ in the subject line. You may aiso contact the Nevada Attorney General's
office: Bureau of Consumer Protection Office of the Nevada Attorney General, 555 E. Washington
Street, Suite 3900, Las Vegas, NV 89101, Phone: (702) 486-3132, Email: BCPINFO@as. state. nv.us

 

Vermont Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the law allows. We will not share information about your creditworthiness with our
corporate affillate except with your consent, but we may share information about our transactions or
experiences with you with our corporate affillate without your consent.

California Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the law allows. California residents are provided a separate notice with
additional choices as required by California law.

 

 

Important Notice About Credit Reporting: We report information about you fo consumer reporting agencies.
Late payments, missed payments or other defaults on your account may be reftected on your credit report.

 

 

Mark any/all you want to Gmit:
_{] Do not share information about my creditworthiness with your affilietes for their everyday business purposes.

iieener ech a
& F * . 1 2

pce ve aees+5 = a: ve eens rel rarer

seat hateeeeniesbemaictreeeereret a arene ET ERE BEE ETE EE

oe eee ete ot

[ ] Do not allow your affillates to use my personal information to market to me.
[} Do not share my personal information with nonaffiliates to market their goods and services to me.

 

 

What happens whan | _ Your choice will apply individually unless you tell us otherwise. Any account holder
limit sharing for any | may express a privacy preference on behaif of the other joint account holders.
account | hold jointly

with someone else? |

Address

| Rosin 6. GORETZKI
| GLENNA L GORETZK}
|

sao

 

 

 

 

 

| 4117 BOOS AD ' Mall Te:

f ee Freedom Mortgage Corporation

| | P.O. Box 50428 !

_ 4 indianapolis, IN 46250-0401 j

| City, Stata, Zip Ton on a4gga-2089 | Attn: Privacy Dept /Information Sharing Opt-Out |

| Account # | | |
rev. 08/17 Page 3af3
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 53 of 162. PagelD #: 57

Retum Mall Service Only

‘ P.O. Bax 649083

= : Dallas, TX 75261-9083

spe Pye Vie MORTGAGE" Please do not send payments to this address

  

ROOT -16087 00 18470-054-01 001 000-000-000
ete Boa AEC jul

ROBIN S. GORETZKI
GLENNA L GORETZK|
4117 BOOS RO

HURON OH 44830-2083

 

December 18, 2017

Re: .Loan Number Qi
Dear Borrower(s),

As of the date of this letter we have not received your payment due December 1, 2017 in the amount of
$1,185.29, making your loan past due. This may be due to an oversight or circumstances that may bave
caused you to fall behind. Our staff is here to assist you. Please contact our office so that we may set up
payment arrangements to bring your account current.

If you are experiencing fmancial difficulties, it is important to call and speak with & representative to
explore what options may be available to you. .

“e ’

You may access your loan information at your canvenience, 24 hours a day, 7 days a weekl Simply log
on to our website at www. freedommortgage.com or call our automated phone system at (855}-690-5900
Customer Care representatives are available to assist you Monday through Friday from 8:00am —
10:00pm and Saturday from 9:00am - 6:00pm Eastern Time.

Sincerely,

Customer Care Department

Freedom Mortgage Corporation

Freedom Mortgage Corporation is attempting to collect a debt and any information obtained will be used
for that purpose, Ef you are in bankruptcy or have received a bankruptcy discharge of this debt, this is not

an attempt to collect a debt against you personally, but is a notice of possible enforcement of the lien
against the collateral property

00020 Rey. 02/02/2015

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 54 of 162. PagelD #: 58

 

a,j FOR RETURN SERVICE GNLY
as fee FLEABE DO NDT SEND PAYMENTS TO HS ADOESS Mortgage Statement
Mobic hy gad ce 8" BADLAS TX 75261-0063 Statement Date 12/18/17
Contact infermation
Phone: 1-855-650-5900
2-807-18000-00Ii21-009- 1-107-030-0000) i Customer Care: Monday - Fi 8:00 a.m. - 10.00 p.m. ET
ell lapc gleam deg hy Saturday 300 a.m, GSD pA EF f
| Finds en the wet at: wyyw ireedommortgage.com °
2 ROBIN S, GORETZK! : :
GLENNA L GORETZKI Loan Number at
St ss oem we
Amount Due** $2,370.58 |
1H oaymant is recetved after OF/16/18, $0.00 late fee wil be charged
Property Address: 4117 BOOS RCAD
HURON OH 4483992053
Account Information — Explanation of Amount Cue
Outstanding Principal $212,640.78 Principal $408.83 |
Interest Rate 3.250% | Interest $574.86
Prepayment Penalty No. Escrow/mpound {for Taxes and/or Insurance) as
Escrow Balance $892.85 © ecole icc ees
fi a
Unappiied Funds $0.00 Overdue Payment $1,185.29
Unpaid Late Changes _ 00
’ , Total Amount Due** §2,370.58
a : en rae ee cE 8 Scene
Transaction Activity (2NG17 -I2B/173
: ‘Tweneestion ee fines Ped Temuton «= Temaaction wrest Principe | faerowe Mate Charges Fes Drxtonal «appli
| _Reeecioten, ve eigen Ratite, Eiteative Date.) denceare: void ed et Ped Pld terre ures
-epeaaere Never = YOO AMS WO oo SRS So sono sano | Siegal $000 3000 so.00 S00:
1 Aegemt ae Asha ASA. fens ‘saa0 foo $0.00 sano se00 am
, * a a : b 7

Past Payments Breakdown _ 4 tim es
Poldtast Paid Year | Welcome to Freedom Mortgage! We are excited to have you #82
Month toate. | naw customer and look farward to working with you.

t Messages

 

Principal $0.00 $0.00 | You may access your loan information at your convenience, 24
Interest 0.0 $0.00 |. hours.a day, 7 days a weekl Simply log on to our website at
Escrow (Taxes and Insurance) $0.00 $0.00 |. © www.freedommorigage.com or call our automated phone system
Fees $0.00 $0.00 | at (855} 690-5900,

Late Charges 40.06 $0.00

Partial Payment Unapphed® $0.00 $0.00 _-

Total ‘ 0.00 $0.00

*Partlal Payments: Any funds receled that are lessthana fut , .
suk pomcr aye ppd tyr eco, pomsly_, | “ebm te ces
returned to you, or held In a non-interest bearing account until | relnstatemest of your obligation. Please contact us regarding your up-

enough funds are received tp apply to a full periadk: payment, | to-date relramternent balance af 1-855-650-5900.
Additional informatinn is provided on the back of the statement
DETACH AND RETUNA BOTTOM PORTICN WITH YOUR PAYMENT

 

of teeta [| Ta change map adcpen anor cane kiran i mcr at the
2 enone mn on E ~ ie tart 8 PD
fasts : Due By O10U18: $2,370.58
Loan muMees: IRR ROBIN, coneTzA $0.00 te fee wit be charged after 01716718
GLENNA L. GORETZK] "addiGona! Principal §
Additional Escrow $
FREEDOM MORTGAGE Late Charge $
P.O. BOX 35485 - — —
CLEVELAND, OH44101-0488 Total Amount Enctosed $
Make check payable ta Freecom

‘ D7LO0SbA730L2L,803b023705802397058e

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 55 of 162. PagelD #: 59

Simplify budgeting by paying your mortyage automatically
Are you looking for a secure, fat and convendent way to manage your monthly payments at no cast? Enjoy the perce of
mind that your payment will be made on time by enrolling in one of aur automatic payment options today.
Paorollment has never been easier! Save thme and take advantage of our online enroliment option today by visiting our
website at www.freedommorigage.com.
Monibiy Draft
Avoid mail delays and late charges by scheduling your draft date within your grace period.
Bi-Weekly Draft
Cine payment per year will be applied fully towards your principal balance, Paying udditional towards your principal
balance cen result in reducing the arnount of interest paid over the life of your loan and decreasing the length of time
necessary to pay your loan in full
Semi-Monthly Dreft
Payment dates that suit your pay schedule and budget,
Take the stresa out of making payments on time and let us do the work - for free!
Visit ae eccrine to enroll today.

 

 

 

simi CONTACT INFORMATION a

 

REQUEST FOA REQUEST FOR,
matric OVERNIGHT INFORMATION vi NOTICE PAYOFF
Sreadom Mortgage Freedom Mortgage
eee aenc a 40500 Xincard Dave, Suite 111 Freedom Mortgage P.O. Box 50428
a OW 44103-5456 Fishers, IN 25037-9764 PO, fox 50498 ldanapals, IN 46250-0404
yeand Indisnapots, if 46250-0401 Fax: £865-505-0048

 

CUSTOMER CARE: 1-855-690-5900
ae IMPORTANT INFORMATION

tr, RECA TAXES ore paid lee a una Di aed by your load epsiag authority. 34 Aol recy |
dee you to forwnard acy regatta BG tua. A ie md pour MAL oe wok rope & Fo Pol
writing, 1 you receive a debiquerd, adiustet. af comected tax BH please forvard = (: Freed
dMertgage, BQ. ee eee Yournay dicts tie 1976-2090

dis aceite to yearly tan bile td ant your seater
Sane sn noromend twa yor exter Aton

or WEBSITE: www.freedommortgage.com_

PAYMENT INFORMATION

a” pay by chane pune cad 2 Custonier
Seen cad mee nino te eapseya jeutiecare yor Acero
witht 48 houss of your GeiL plese Contam Customes Cara zt the numigr provided above.

[fel « You can malar your payrnens onine, simply vad is at wee (eadanincricege coe.
¢ Partdal Rayrrarets - Any hetds cecened thar ave less thant + G4 perce payment
ay Deed go eae rehiined @a you, of hed ava covinteces! Steer)

 

 

 

HAZARD INSURANCE 4 4 poor mepomsdiiiy fo maingss proper and suffice hazard insurance
coetage far your propery Haary iuqraree lachedey Far aed Eterdad oowerage ete, uterty
wequired Rood Inuams Th arotict or sadusl interest le the procery, wap aera qvicerce of
proper insrance, # yes G98 50 promis beidence, we wall purchase Londey Placed covsrape ort your
Babul, not inclading you equey ancl char gt your eqcrow accourt

Pky -marnah ded rricees oe dum Thirty OXF) dogs prior 1 sha exxreen of : ha sar Baie
Aege realy pour ead ip ereiure that waa ee eae on the policy grcd thet a.capy wtigh dudes

ut bee mu, a eider fred wa ou eccarce Drpartew # L-RE TSN O

freedom Mortgage Corporation, ITADA/ ATMA, 20: Box 100562, Romer, SC 29502. be
pereval Questo Abgurtling batard aewarve, plesse cal 1456-222: 9005,
For quastone repanaing Hauut. loss Darth, please cal TSEE0-79i8 You may ako tax ay

ngcedlna (at sdovwasim to 1861 AaES,
© TOU ARE EXPEMENCING PRANCAL RSPRCUCTIES ond ercubd Wie 90 foeek fo one of our
tounsetoel plnaue cal 1-855-690-5500

ALS. MILITARY Seevcemenbers on "arive Gy” oF * acinar garvice’ es eee
such igrdcernember may bo enctied in certain Regal protections aad debt sofa! purtdant To dtp
Seevgarrvmiecy’ Ch Seed Act (SCRA W yor ate sariceerreny an aca d yy babe Yo
ba elgh ir neh SCRA beneh, pieme netty cu Comeme Care Degatrent at

FOO NI YOO, REROGNTS -feredon Mortgage fs regatmrad wath ihe Suerenenudont of ce Peur
‘ork Cepartnertt cf Graanad Serecps. sana i coerce me Oia ee tle.rEtoa
yom the New York Sime Geparenent ct Furcal Services by calng hn Deportrents Cote
Stance Unit at 1-§00-342-4 7.98 or by vistorg cht Deparearst) websise at wren of Ty poe
FREEDOM MOITGAGE CORPORARION is eitempting 16 Goléct o datt-ond ny widormuton
phieined welll be card dr that purpdde. # yo are mt beribrupicy or Baet fected a baraktentey
acherge of this debt. the 5 ag: on atierrpt to coflect 0 debt aging you personally, Oats a noice
of posite eafotce nerd of the ben agains the ecksteral property

 

orumpity
feirare cxresec tt aqply a fl pecaxic farnee
eet Gases ine aracent deract ya i peoen eunreliope wow eared
map not reflect if (tort onrty tees Gil apetccable} or il emounts due. Fo chibi @ payOe quase,
plate ved cue vreliaie or wend your bexpsese is wnt to Che athesd proeicied atewe You mst
oho commact Customer Cane at the qumber provided stvet:
Pevtimats iy Wied « Ba eos procesing Gays raha vos cuack o Dhoey ew pera
Froediona baceigape and ache your kone rutiber Panay 0 sere) cove ct COTE E
veth your pay rend.
‘Await Lore Charges ead Proves: Your Credh- We may epor interanon bow yebe oso
to eet bree, tote panei, en sted peymenit. oF ober default or your entount May be
eefhe ted de your crevit Ang piymems veoewed bfter the late payretna deer noted on you!
coupon well be sccexsed a lala fee.
Avidihbonal Princizal Paymenres- Oepending upon th isi of pour iqge pqreenen, you riz}
be ble 10 pay additonal pivicipad on yeas ion vite wel acer’ adcitiondl princes] payaencs
pro’ betore wie payinertt due dete Intiude addigonal pancing] will yoer megulr panent ond
indtcate Ste ardund bn the soece nepeed on your Cou ge.
‘Check Processing When you pronde a Check ag payment, yo. aethorizs us eter bo isa the
pedormnaibert Neca yout Cieck ko ae & Ceti ne ehectromes find aneier fron pos account Of
$o orocess the pmyerent 25.8 cher Feriaction, Ween ere uae edinec ation from your thack to:
mae af eter uotat hats trend fer, Rune may be weed be Fiore pow! SKCOUNT Hk SO, as hw
fae diy we receive your payment and you will not fecebe your checi back bee your
Bnaroal Irstiction.

gs

 

 

 

 

 

1-800-569-4287 or by wishing the HUD website al www.hud. gov.

LO5S MITIGATION OPTIONS
:# you are experiencing financial difficulties, we are here to help you. Call us today to legen mate about your Loss Mitigation options at
1-855-690-5900 or by visting our webse ai wen. origage com.

The right action for you depends on your individual cucurmtances. Hf you provide all required nformation sod documentation about yout
situation, we can determine if you qualify for temporary oF long-zeem setie?, including solutions chat may allow you to stay in your home (refinance,
repayment, forbearance, jaan modification) of eave your home while avoiding foreclosure (short safe or deed-inelieu of foreclosure),

You may obtain a ist of HUD approved, non-profit homeowners counseling organcations serving yirut residential area by calling tell {ree

 

 

STOP Pae PE pe reece ined eae asm PERE EE LUDAUM AGERE COREE NOON Pea penn remem eS

ey epee am ed AWD aa eames Tae eee eee bse Be EL

Change of Mailing Address { Contact information
Please provide your contact information below.

 

Name | are *

New Address - - a_i

Cl gg ae a ame State etter arn, OP eee

Homme PRONG oop cient insite ae Business PHONE Ho oscnunereneenns a —
Ernaill Bianca ee?

Cell Phone #

oO Teonsent Jor Freasom Mortgage to tomtart me via this cell phone number,
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 56 of 162. PagelD #: 60

Statement of Credit Denial, Termination or Change

 

Creditor is Appilcait Date
Freedom Mortgage Coxrpedatton Glenna Goretzki 12/99/2027 i
$07 Pleasant Valley Av Ste 3

Application or Loan Number

Mount Laurel, NJ 08054
(860)220-3333

"We" means Creditor. "You” means Applicant,
Property Address: 4117 Boos Road, Huron, OH 44839

 

[7] Multiple Creditors. We are providing this notice on behalf of us end the following creditor(s):

Desqription of Account, Transaction or Requested Credit.
Application for a mortgage loan.

Sasoription of Action Teken.
Denied

er a ie pn an ae re et
Peer ara reer s nne fe are

[—] netingueat Past or Preseot Credit Obligations with Qhers
|_| Collection Action or Judgment
| _) Gamithment oz Attachment

     
 

 

 

 
   

Our credit decision was based in whole or in part on informetion obteined in a report from the cansumer importing agenry or
agencies Listed below. You have a right under the Fair Credit Reporting Act to know the information contained in your credit
file ex the consumer reporting agency. The reporting agency played no part in our decision and is unable to supply specific
reasons why we have denied credit to you. You also have right to a free copy of your report from the reporting ageacy, tf
You tequest it no later then 60 days xfter you receive this notice. In sddition, if you find thst any information contained in the
report you receive ip inacourate or incomplete, you have the right to dispute the mutter with the reporting agency.

— _ ree ns wre He

aoa Gustereant of Evadit Bantal
ar Cintas Sercomate
Rohe Kanner Fierooal Barvicen © 1988, 2012

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 57 of 162. PagelD #: 61

Statement of Credit Denial, Termination or Change foontineed]

   

 

!
4
§
ieabyprrimisini Riana

 

 

ooo

 

 

 

 

 

 

 

 

{
—_— —
|
|
ce sperma sceeryrlberynpnprpeninas gin uate aida A anal

CJ) We also obtained yourcreilit score from the consumer reporting ageacy snd used it in making our credit decision.“ Your
_ czetit score is a mumber that reflects the information ip your comsumer repost. Your exedit score can change, depending

* on binw the mnfonmition in your consumer zepoct changes. . :
a Your credit score;
o Date ¢ -

® Scores mange from a low of to a high of
e Key factors that adversely affected your credit score:

if you have any questions regarding your credit score, you should eamiact at

thelr address and telephone momber shove.

(__} Our credit decision was based in whole or in part on information obtained from an affiliate or from an outside source other
then a consumer reporting agency. Under the Fair Credit Reporting Act, you have the right to make a written request, no later
than 60 days after you receive this notce, for disclosure of the nature of this information.

+

- : of Erect Dents) :
ie tones Seven! waren 1am

Wahem (we: Finetie Gerviom © 1959, 2012

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 58 of 162. PagelD #: 62

Statement of Credit Desial, Termination or Change {eantinaet]

os
Ape Ft gd nt

   

 

 

 

 

{
i nbn eh ene lad a SEA PY EES ERNE IY Fe

 

 

i ee

{"] We also ebtained your credit score from the consumer.reporting agency and used ly in making our credit decision, Your
credit score ie a mmiber that reflects the information in your coneumer tepert. Your credit score can change, depending

on bow the informgtion in your consumer report changes...

@ «Your credit seore:

» Date

@ Scores range from a low of to a high of

u «© Key feetors that adversely affected your eruiit score:

if you have any questions regarding yout credit score, you shitld contact at
thelr address and telephone number above.

£7] our eredit decision was besed in whole or fn part on information obtained from an affiliate or from an outside tourve other
than a consumer reporting agency. Under the Fatr Credit Reporting Act, you have tho right to make a written request, no Liter
than 60 days after you receive this notice, for disclorure of the nature of this information.

 

Vaso

© 1989, 212

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 59 of 162. PagelD #: 63

Statement of Credit Denial, Termination ar Chaage [eontimed]

 
   
 

 
 

De eee 9

 

If you have any questions regarding this ributc mot siiflttcontas
‘Cavditor's Name: Freadon Mortgage Corporation

Address: 907 Pleasant Valiey Kv Ste 3
Mount Laurel, MO O8054

Telephone: (800) 220-3333
Notios. Tho fedecal Equal Credit Opportualiy Act prohibits credivoce from discriminating ageivt codit applicants cm the bras of |

 

 

 

 

race, color, religion, national origin, sex, maxitel status, age (provided thet the applicant hes the caparity 10 exter into a binding
contract); because all or part of the applicant's income derives from any public stsistance program; ot because the epplicent hea m
good fkith exercised any right under the Coamoner Credit Protection Act, The federal agency that administers compliance with
this lsw concerning this creditor is:

Federal Trade Comnisgion

Equa] Credit Opportunity

Washington, DE 26580

panplas eerie ae pi ner vn

eer
Kiser Einanelet © 168i, 2013 Page Sof
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 60 of 162. PagelD #: 64

, a ermine ,
ae. BE EX.3

ROBIN &. GORETZA

GLENNA L.
4117 BOOS RD
HURON OH 44830-2065

Jammary 2, 2018

Re: Loan Number SE,

Dear Borrower(s),

‘Your tnortgage paytaent is now 30 days or mote past dus and your loan iy in ofall. Wi Qencamad
abdst your missed mortgage payment - and was you to be aware of aasatance avaiable yea. case
Branel imatio scouts snc eye ee
beg one Tee se ifyon rere Gis axfocmation, wo willbe able to
of our review will we aotify you of our decision as to your loes nitigation astistxace napest

This offer is being extontiad in nocontance with the servicing guidelines required
and to assist you in your desire to avoid a possible forscloanre of your property. ih aaa in

Fen anring are tee options that may be avalible to you:
Refinsmee- provide new fizancing or new financing fox, ax by discharging o shorigage with the proceeds
from 8 new mortgage obtained with difftrect tens of the lows. Plesse call (866) 759-8624,

aor pos ba past spreads the amoust over a number of

i emnployimant,
Morteage Modification A modification is a permanent changs to your loan term where the past dus
payments may be added to your lan the interest rtp may be
eer iow i pay att On banatnay to eee may be changed and/or the sumiber of years

Freedam Mortgage muy require that you to a trlal
demonstrate your commliwent Before pou are approved Danitonele ad ee

 

AoE = ere reeeler bere ra
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 61 of 162. PagelD #: 65

 

 

 

 

 

 

Sams , me
Water Kiang ©1908, 2012 a
VeRO

Pogadeia
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 62 of 162. PagelD #: 66

BRM eee, se
MORTGAGE? futon he ee con

‘#00 henne408-001-91-009-c8c-One-c00
oh letbelbleeheNphidlittjeaplyy
Baa ROBINS. GoRETZKI

  
  

January 9, 2018

Re: Loan Numbef SIC
Dear Borrower(s),

Cer ened & tiie point of cantact on your loan thats eveible fo assist n your
cae mortgage needs, Doan not hesitate to contact your aoe point of contact tp
make frangemenis on your jos any Questions you have, or discuss edeltional
Gptions that may be available to assist you during this Important fine,

Your singla point of contact is: . '

COLLECTION Teller Number 28035

My ea cermin that we will continue wit requiar colecion efforts on your loan, which
may include foreciosure . We will also continue to report loan status
accurately to the credit bureaus, me

You May access your loan information at your convenience, 24 hours a iT @ week!
Simply tog on to our website at waw. ‘Com or Cal our auton a
system at (655)-680-5900, Customer Care repras are available to assist you Monday

through Friday from 8:00am ~ 10:00pm and Saturday from 8:00am ~ 6:00pm Easton Time
Sincerely,

Customer Care Department

Freedom Mortgage Corporation

Freedom M rperation is attempting to collect a debt and any information obtained
Will be used for that purpose. if you are In of have received a ie

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 63 of 162. PagelD #: 67

Mortgage Statement
Statement Date O110/14

| Contact Information ie. &

Soa ee

   
 

        

Customer Care: Moar «Sie Poth.» 10am. FT

0 Fra-odenen-ne-tmocen. oy

Sesh a Gdduieone wan feshitruseeguer
aio pet tee ba OmINe
HURON OF 44939.2083

Amount Due** ve 8500-87
HURON OH 448390053:
Account information [Explenation cf Amount Bue
Outranding Princoai $232,640:78 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Past Payments Breakdown 1 Fin
je _____ Marth wate | | notes
Frindpal “$o.0o $0.00
interest te.o0 $0.00
Escrow {faxes and insurance) $0.06 $0.00 |
saap $200
$2.00 |.

“Partie! Peyments; Any tance roceive! thet are les than a fu “rabares ue fate prot i iis
; Smet, Myc are clinquent, this halance may oct repaenint
i SSrough fonds are received ta apely ty u fll periodic payment 4 peor aLerhorneps SL

 

 

 

 

 

 

 

 

 

 

 

 

ae Co] Rae cease sar ett wernt, Amount Sue
} Minergyoe: - .
aves: Gig Goren EG.0O kate feo will be chasged alee Gienig
ma SORA to Addhione! Principal ; .
Aciditions! Escrw $
PRESOOM MORTGAGE ) Late Charge 3
eee EEE
seneee | Total Amount Endésed ¢ . |

 

Make check payable tp Freedom Mortgage

O7S00664730333408 70395808 703580878

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 64 of 162. PagelD #: 68

REPRESENTATION OF PRINTED DOCUMENT

~ Return Mal! Servis Onty
MOrT CAGE: 23 an SO NOT SEND PAYMENTS TO T148 anoREss

Bailen, TX 78281.2003

HOTT-ADEYS.SO0ERSH.-ptst-<e-pon-gnn.geg

ROBIN 8. GORETZIG
any Boos ae
HURON OF 44830-2083

 

of January 29, 2013,
Payments” 5 $2,370.58 °
charges G0
Fees and costs to date $25.00
Optional Insnrance $0.00
Lesa Suspense $0.00
Total Amount Due $2,395.58
To avoid i
you must
date of this notice, You mat alo pay ir al sass Sr hatch 3 2018, v which is 33 days from the

 

00
INFERNET REPRINT

Saleem acer
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 65 of 162. PagelD #: 69

REPRESENTATION OF PRINTED DOCUMENT

Cinco your account ia in foreclosure, you have the right to reinstate the account befure the fareologare sate

of your
» the total
You pay ae at doe plas any fees, costs, and other amounts that accumulate trough the

2) Payments must be made in certified funds

nonst ip cashier's check. If funds

Comat, egal will oot be cared. Our om 1? fiunda tendered are wot honored for any
waiver of our righta and/or wader the loan documents or applicable law.

Leesa? any other action reasonably required assure the security propert .
under the oun documents ill Fill apply date tee oe et DL

counseling is available on FHA guaranteed loena by calling 1-800-569-4287, IF
Toul like to discuss this letter and fureclosure prevention options, we encourage you to contac! out
10: and sete ant immediately at (255) 690-5900 Monday through Friday, from 8:00am ~
eee f “00am — 6:00pm Easter Tims, WE ARE VERY INTERESTED IN

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

anon
INTERNET REPRINT Rev: 1102/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 66 of 162. PagelD #: 70

 

begin pase i Sad complete the attached firms. rtans that y i asic

of ou revi wil we wai ane 20 aly Eras mgs a lb to

- decision BS fo your loag mitigation ance, Upon Completion a e
assirtanice request, ‘

Please take time to review the i : .

The following are the *
Refinance va, Options that may be svailable
from & new a Feage ee ening OF few fnacing fo. by

To bring the accouns ene me of te Ioan, call (866) 7550000 —
Hepes ecto pansies

until the 2ccount is current, and spreads the amount over a of
the problem that Dorary reduction or suspension of
fo eee. Aferwaris you may bored w payment rg

Frecciom Morsyape
demonstrate your a) equire thet You ogres to a trial
Commun before you are approved fora modification ee Rae emt 0

On OF partia FR.

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 67 of 162. PagelID#: 71

Options if you can't keep your home:
on onder a rhe nes bave cuanged so much that you are not able to contiane paying the mortgage

even onder a Workout plan offered by Freedom Mortgage you should consider the options bolow:

Deed-incliea of foreclasnre- As a last resost, you
p miny be able to voluntarily deed
livestor requirements may need to be met for the in fof dmceladly

the Deod-in-len meats certain conditions, you rasy be eligible to seoeive relocation exprasce

There could be income hat consequences reduces the amount
check with a tax advisor before ovcepting thes soa ena ™ OS ena

¢ IRS Porm 4506-T (allows verify tax retin information i necessary
® Borrower(s) Fiuancal Repo ™ *
: Income Documentation: Please following eunployment
. lon: subnut the i ;
: Honsly/Salaried Employees - all fol nd pattane jute =
* Most recent pay stabs for the past (30) days including year-to-date income,

. Checking ead savings account statements for the past months - include
i .
s Mont recent Tax Retures that ac complete with all schedoloe sad ene

* Self Employed: volt
* & current year profit and losp statement - signed and dated
s and savi
Minit tS warn tueeanpeecnurere et
mae tax that ere complete with all and (W-
® Other Household Income {if applicable) - In addition to the abave:
fet borTomer contribution - notarized letter of contribution amount aloag with proof of
t Moone, Please soe above the Incoms Documentation section to mupply this proof of

income.
a For household members who have other income (such a8: Social Secerityfpension, i
leases, disability, death i or food stamp income) pense provide

, unemployment
of ;
a copy the benefit statrment(s), which includes the amount, frequency and duration cf this

Ree ol ee
. . . . . a elD #: 72

 

72, Poh Reksn Mall Service Only
“e - PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
ro P.O. Box 818063
FREEDOM MorTGAGE Dates, TX 75261-po8g

5807-16 tea-coosees.001.01 000-040-008-000
Meredith spoof tt

ROBIN §, K
GLENNA L. GORETZK!
4117 BOOS RD

HURON OW 44839-2063

February 5, 2018

Account Number: Gee

Total Amount Due: $2,395.58
Next Payment Amount Due: $1,185.29
Next Payment Due Date: 01/01/18

. Total Amount to Transfer: $1,185.29 - 6
., Confirmation Number Cie
Payment Date: 02/05/18

Please contact us immediately if any of the information above is inaccurate.

Customer Care Department
Freedom Mortgage Corporation

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 69 of 162. PagelID#: 73

ef

baum Mal Serica Only

2a Pots dooce pod the ies

HOC 8547.0000108-001-41-00n.o80.200.000
Po ayia ty

ROBIN 8. GORETZCG
4117 BOOS Re
HURON OH 44839-0063

I

February 5, 2013

 

This matter i
SS Sa ns ny en ee I pte et tt rng
~—ee to discuss the matter by calting (855) €90-50000 one “net delay
vo cen te YOUT Convenience, 24 hour a day 7 i
roe aaa 7 a week! Jog on to our
Fins Basan Teng" Meny gt Ply Sue Ths ee

Sincerely,

Castomer Departuent
Freedom Monee Corporstion

 

00021
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 70 of 162. PagelD #: 74

  

oct e ar eee i FOR RETURN SERVICE ONLY

oe LEASE DO HOT SEND PAYMENTS TO Ti ADDRESS Mortgage Statement
PAPEL OM MTL ROrc And OnaLas, Be rszeLacea Statement Date O2/05/18.
| Contact infor mation a

Phone: 1-355-490-5900

x fe 8-N00-000 Customer Care: Monday - Friday 8:00 3.m. - 10:00 p.m, &T

ae Hol . Sty Sam 803
© Find us on the web at: www. ireedommortgage.com |
Biase ROBIN 5. GORETZE? Lagi tsct ails jes
SMES GLENNA L, GORETZK| idan Number eae
4117 BOOS RD Payment Due Date OMOINS

HURON OH 44839-2053

| Amount Due** $3,580.87 |
| peyrmers is cetved after (3/16/18, $47 4t ine fee wil Be charged.

~ Property Address: 4117 BOOS ROAD
HURON OH 448392053

Account lnformation

Explanation of Amount Dua

' Outstanding Principal $212,233.05 ©. Principal $411.05
| Interest Rate 3.250% | Interest $572.58
Prepayment Penalty No, Esctpwitmpound {for Taxes andlor insurance) oe
_ Escrow Balence $373.60 | ReSulat Monthly Payment = 84,885.28
‘ Unappiied Funds $0.00 | Total Fees & Charges i $25.00 |
“~ £) Overdue Payment $2,370.58 |
| | Unpaid Late Charges doce OD
: | Total Amount Due** $3,580.87 |

Transaction Activity (1/19/18 - 02/0548)

 

 

Trangection Gary «terest ated Transacticn Trmeden Wake Patriot *o eepee Nite Chacges Fees pare vege |
| ecm ckinmem  SUIN iYMAT Gifes = “baer” gaan 4008 oon se ce Sag
| tae ent! aS. TA) GR i sarse |) garcons Sanne GUE, Et Sa sro. WE.

|
- a : . - '
Past Payments Breakdown | l mportant Messages |
Paldtest = Pakd'Year | , :
Pte aan _——_Memth te Date -
| Principal $407.73 $407.73
i interest $575.90 $575.90
Escrow (Taxes and insurance) $201.66 $201.65
Fees $0.00 . $0.00
Late Charges $0.00 $0.00 |
Partial Payment Unapeiied® = $a0o $0.00 | |
Total ° $1,185.29 318520 |
| *Partial Payments: Any funds received that are les than a full
| periodic payment may be epplied to your account, promptly Vcaauenet Pinna anes — nro ft dtodd this
* returned to you, or held In a non-interest bearing account until | refrgtatement of your obkgation, Please contact a regarding your up
nowoh fonds ae receved t0 apply to a ful periodle payment. te ctaarent ble at 1-835 650 3500,
oF Additonal information is provided on the back of the statement.
OSTACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT
eh seat CI CO ne oad Coe ee em , | Amount Due
Due By 03/01/18: $23,580.87 |
LOAN NUMGER: QD poe s. GorerzK _ $47.4) late tee wil be charged wer ORAG/TE
GLENNA |, GORETZK (Additional Principal $
‘Additional Escrow §

FREEDOM MORTGAGE ‘Late Charge $
P.O. BOx 99496 Pon mi i
CLEVELAND, OH 44fot-pea8 [Total Amount Endosed $

Make check payable to Freedom Mortgage

* 072005b87301324075035408702b26240

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 71 of 162. PagelD#: 75

Simplify budgeting by paying your moriguge automatically
Are you looking for a secnre, fast and vonvenient war to manage your monthly payments at 0 cost? Enjoy the peaceaf ;
mind that your poyment will be made on ime by enrolling In one of our automatic Payment options today.
Enrollment has never been cause! Save time and take advantege of gur online entollment option today by visiting our
website at www.freedommortgape.com.
Monthly Draft
Avoid mail delays and late charges by scheduling your draft date within your grace period,
Bi-Weekly Draft “
One payment per year will be applied fully tawands pour principal balance. Paying additional towards your principal
banance can resi in reducing the amoust of interest paid aver the life of vaur loan and decreasing the length of time
necessary to pay your tour in full
Semi-Monthly Draft
Payment dates that sust your pay schedule and budget.
Take the stress out of making payments on time and let us do the work - for free!

_ Visit www .freedommortgage.com to enroll today.

 

 

 

 

 

So TTTeR Rertternerintcriiy ret os w neice
— —
_ CONTACT INFORMATION
REQUEST FOR REQUEST RoR
manetsives CVERMGHT NFORMATION / ROTICE PATEL
Freecom Mortgage Freedom Martyoqge OF ERROR Freedom Motgzce
FD. Rex Sada5 “W500 fincaid Oriva, Seite #71 Freecom Mottgega PC, Sex $0898
Clevmand, OF 44301-4056 Fishers, IN 48037-3764 FG. Box Sce28 fdianapolly, 1467 90.045)

Indiana poh, (N 44750-0691 Feu: 1-865-505-0343

 

 

 

 

or WEBSITE; veww freedammortgage.com
"IMPORTANT INFORMATION. “PAYMENT INFORMATION

BEAL BATATE TACKS abn and finin x ez od Fen eel tay pad bacad amg arent "tices neces) | Prone peytents or Avinmenc (ACD pa yerente- i gay by pane clans cad the Conair
Tot yeu ss fonesed ary rata: hoc nb 0 va, fom nied poll tar EB ‘at wal equi F rcen gets Cane sume srorided atere BRIDING ‘te tae apg] Fe ral ot mane yea ae param
wits. ¥ len boa tare eee aa a coe eile ee Ws, Freon |- 7 whtee 43 t-00n 2 pour dees, Peaate react Concactier¢ en ab thd Fiombér prowteleel S08 &
Mortgage. PO bow 228% Aachastes AY 14897. You may ato 3% GI, 'F Ege - eee cj sheeting 4
wggeme: rt biN reed haul RIN Daye late Lp BMF aN to noe crest ep] pT viet feb at tes fh aean aby tu fanen SepeSNTON Di,
‘obey, Thay are net coated tMnuph yrs tiem acre Ae, capptiend ¢ Piertil Pycomntte aly Surich secened tat sag dea. then 9 tell SOTO TES
HAZARD BISURANCE & 5 tly fo radiata proper and ser beard Mcranca | | TRE Be Aer 28 ie stent, peace vecaO do wen, OED as Hone Daag
marpse tx wor pox reales 7 eke eee F teverapie and wetery'| p OMT IME Marth Face aie rived 0 Zeyt to ell pectatir gogtigr,
eimige, Hox’ Funai: Th poses nur nie Tales Ln Pe ROD, ne mere basen off Payot? Qeota- ts salecertdeg, 59 reninia oh secur td 2 aay er ot hand
Srape Pavan. F tas 9 ic psoxice evitanci, wrt re¥ ouschaes Lerter Places corsa Ot gag ff MAY MLCT bc el at aay foes [appeal = ah cuit ae Ho abishs 5 spall Gate,
ooh nq Peeing your enutiy ond carpe ga: row aces, | diets ves oe amas 3 Td tact feng rot ee wreerg 19 SPP Alou pltnited Nhove. fou qe;
. . . _ 60 andi Coskwne Corp at Use amb peg ekte above
BRE rremeah and rector ve cay Watt Gow cs grow bo db eeplstuan of she eeting acy. . an .
Franz nooly yor: ager m trent that tee me Bele ov he pokey ahd Brat a Gare. etter braces 4 | Papeete by ab - te wake pe ering vbeiart maice youn DESL t ciomy Wer benches
your bean sustber, beter dyed 3 aus lesan Deanne at BGE-PSE3374 o maied ye f | Foam btengegn ehh atone sia ‘Be ress Fete att ned per wash wy Cotvespancime:
Bean Vorakee Corporagen, AGA FARSI, AQ, Br 1O0SGI, Pewence, $0 BSO2NER?. dof forte mur foment ze ' 1:
TH captors repens 2a Teme pete “aE IO oODY | Avot Lote Charges nd Protect Your Crect's «WE ray regent sofernLilen ascad fe antary
for sepia, magaring Hcand Liss Oralig pews cat MOREE: Peo ny FD fee ary faved ovean, Lake mymenis mined rgyranil or athe detade oF yrs Seca My bs
TRS 08 Chait chosen to G66 TERT, Pon Te aT Rr Pen ered ee ele py See rl i
YOU ASE SNR NORES PROUOAL GRPECULTES arc erst! Hen ta spark to om of ay soupea ‘Dest 9
COU Ors Bite Say. 1-255-560-3900 eer ers: eee siete tame ys havagnenety, jou my;
U5. up Y Sinem: . ey ar tr Oh” OF 8 Sohne 20 apenas of | | Bd aie 9 fay ac PG or yan Me rat receive Id Bucoul pe ncieal Crpr git
ua Wecee woe eae Bal pemeesa Reet eS re Ferrie pour Baereht de date “euri WAL Gori pes sfateth your yale ptererd gar P
Serveoraerters’ Gest Benet Act {SCAM*L Y yu are a secdheninetrbat an ache iy 2 Delors yoes J PEN i ancete i thet ance perycles cn pour arin
pam gt for sum SCRA bento, Ses nett) cu Cosme Cae Deparment ae $f Check Pretening = vito ene wave a rhech 7 So) ce aiiscikoe te HY Oo ue By
TASER of Tlemcen “ton your coer fa teh armate BR em fund wateter Pom your aor oLe| ge! |
POX MEY PORN EES NEWT « eis HS Boy MIE yn Pest Teaches Whips vee Lek Bformabon @oet ya het &

Zoerbio' Mestre be egestas Suerte sivas sf P ecteee | f ee
ck Degorbe ard of Beastial Setvias. Way ay Ne tometeyits mtn sour Rdheretoranan | 4

 

 

 

 

 

 

a0 dicen heats ter scen, fists chy he wittahnea ONT afar aoteey at 04 ag

fro Ne News Yor Liane Deparment cl Ansan Sarva by cag the Gepacomert’s Connie | fie CSF AE rete your sone and Saree cou aavewe sur check bach re ioe
Aaewtas CEU tO. B36 av tedory, ihe Departrels “athelte st aint ew gee Hoang varitaee :
PAS CH MORTGAGE CORPOGANICH is srangtng ts cole! ¢ gest and ae nleurmier
fOtened ed be ted tor inet purscse ¥ you ap nl da drupicy Ut hee revsveg a berurgcicy

del oft Gabe, the i nek an abnerege ic calact # dette apaingt you seroma lad 2 x “elie

a ercomment of the inagie a deg paper .

 

 

 

 

OSS MITIGATION OPTIONS in

iF yOu are experiencing firandal cifficuilles, we are here ta heh you Cel as today 10 kam more shout your Lom Mit’gation osthns ac
1-855-660-5200 ar oy visiting our weasie at never dreedonmortgage.con.
Tha night toner tor yeu depands on your ndiddual cittumnstances. If you Bronda af requivd imornation and docunentstior ABOUT WLS
Situation, we cit delermina if yest Guaily for temporary oc dorg-term reiiel, ducing seiuticrs that may alr you {0 Stay fn pour dome trefysance.
‘[repaymertt, forbeazence, tag mosfication} oc leave your seme while avouding forecomire (shovt sale or gael ley of ‘orediosue).

You may cbtun a la of “ust appaived, non-atedit Acmpauners SOU ASedna OIQANRETONS serving yous residential ares by calling toll hee
*-BOG-563-4287 o by Wisting the HUD website at way.hud.gov, oo. .

And ene naar peer ee

 

 

 

 

 

 

 

perme bees dean ome mE EN ety enero eee Ere

Change of Maliing Address f Contact Information
Please prowde your contact information below

 

 

 

Nae mae meyers pee ere nigtageee
New Address iy ee memen ermal i
Ci piscaneneps ater ttm ye AS CO ena ed
Home Phone # ea ven Business Phone & eters 3 less EXt,

 

Emalt a Da en Sagar,

CellPhone# .. ..--. a wi 0 \consen: fos Freedom Morigage to contact me va this ceil phone numba

steonntote

tence
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 72 of 162. PagelD #: 76

FOR RETURN SERVICE ONLY

PLEASE DO NOY SEND PAYMENTS TO TH¥§ ADDRESS Mortgage Statement

ALAS, 1 78261-5063 ‘Statement Dete o3/ian8.

 

: Contact Information _ — |

S-007-178TE-DORUTES-082-4-101110-000-000 f am. - 6:00pm. ET :

Fale da get tooth gH tA tg i Find uson the web st: www. freedommortgage.com |

mt ROBINS. GORETZKI L eccmemierctb brat treme
Mia GLENNA L. GORETZX] j Loan Number

4117 BOOS RD |. Payment Due Date

RURON OH 44839-2053 :

' Customer Care: Monday - 8:00 a.m. - 100 p.m, ET |
| Sauurdsy 00

  

     

AAR
t kk
ren ue Te te inter hese 57
Property Address: 4117 BOOS ROAD
HURON OH 448392053

Account information
| Outstanding Principal $212,295.05 | © Principal
|: Interest Rate 3.250% | | interest
|, Prepayment Penalty No | — Escrow/mpound (for Taxes ancor Insurance)
. Escrow Balance $373.40 i 4 Tee eral Payment
; Unappied Funds $0.00 | | overdue Pammone

i Unpaid Late Charges

| Total Amount Due**

| Transaction Activity (02/08/18 - 03/15/18) __
Parramatta meisstenn hd a td gh ‘i ee he - & "re a “ecko P50 A ede aa oe Saat

Explanation of Amount Due

 

 

 
 
 

 

Bel?
egy
get
Bt
ee

 

essages
Detnquency information s reflected on page 2 in the Delinquency
Notice sectian, |

‘Past Payments Breakdown F important M

finan haitea peat!

i a  Morth to Date ©

! Principal $0.60 $407.73

| (oterest $0.00 $575.90 |
Escrow (Taxes and insurance) $0.00 $201.56 |
Fees |

|
|

$0.00 $0.06
Late Charges $0.00 $0.00

}_Partial Payment ied* $0.00 to. j
Fotat raiment nappies  $R00 FT Taeag

=
pera ements: Ary funds received that ae es than a ful j t “This befance represents tha known Amount Due as of the printing ofthis i
; Periodic payment may be mpphed to your account, promptly ae statement. J you are delinquent, this balance may not represent full

j relumed to you, of held in a noninterest bearing account until 1} felnstatement of your obiigation, Please contact us regarding your up-

t enough funds are received 10 apply to a ful periodic payment. t tocdate rehetztertant balonce it 1-855-690-5900. i

~“adaliis a a re “t s wert 8 Pom the back of the ais meade oo nt
GETACH AND RETURN BOTTOM ORTHIN WITH YOUA PAYMENT
ALE. [_] gee rake etter one - _ / _ mount Due :
Gara: Magia | Due By 0401/18; - aca
. GLENNA L GORET2 Additional Principal t
Additional Escrow $
: Late Charge $

Amount Enclose

1.

FREECOM MORTGAGE ae
P.O. BOX antes po
CLEVELANG, OH 44701-9488 Tota

« 073005L8730131830L0483857048a5985

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 73 of 162. PagelD #: 77

 

 

 

 

 

 

 

 

 

ge PLEASE DO NOT SEND PAY MEATS TOTS ADORESS Mortgage Statement
ieee ind Aap crag “ BAAS ro *athaad eae,
iContact Information ‘ . - 4
"Phone: 680 000
| Customer Care: Monday - 8:00 a.m. - 10:00 p.m. ET
- 00am, - = G00 pin ET
aMnoy-17976 C2732 t0d-2-101-010-000-000 | Find us on the web at grow freedommortgage.com |
ues ROSIN S, GORETZE! Larne pret RU cya MOT ieee!
= GLENNA L. GORETZKI Loan Number — pipes
4117 BOOS RD i Payment Due Date 04/01/18 ©
HURON OH 44839-2053
| Amount Due** $4,838. 57.
a errr & recelved sftar 46/18, $47.4) late fee wil bn be iged
“Property Address: 4117 BOOS ROAD
HURON GH 448392053
(Belingueney Note Serie ee errr ett bi a
[ | Youaee ate on your origage payments Fale to ing ou! an cent my read nfs and free Aso 9a you are 77
| days delinquent on your mortgage
Recent Account History
* Payment due 12/0117: Fully neff on O205/18
* Payment due 01/01/13: taimce of $1,185.29
| © Payment due 0240148: Unpaid balance of $1,210-25 |
[© Payment due OYOWTE: Linpald batance of 31,257.70
: © Curent payment due Oa0Ia - $1,185.29
* Total $4,838.57 cue. You must pay this ammunt to bring your toan current,
_ Rylan nc iy deo ree! ut steer lon meg i
: counsaling or asststa
f
' . |
Lgceaateetaiiaess nae ee Fe era mse /poyrrtm esd gpa pe yey teddies ie
faction ‘onal al Messages . . : - - _
| +
i . , e i - 5 ..
| Our records indicate that you are pértcipating in a Mortgage Assistance Program.
| No additional massages to display at this time.
(Fransaction A ‘Aativity (Oar iB. tei; 9/18) Com ened FOOT]
i f
\
! |
| i
i {
| i
i
3 . . . elD #: / 8

 

ern, Return Maa Serice Only
Z ne PLEASE DO NOT SEND PAYMENTS To THIS ADDRESS
e P.O, Box 619063

FREEDOM Morroage: 53.2%! 75261-2063

5-807-16997-0001 3-00 1.01 .000-000-Ge8.009
UM ated pasachall tl fff t

ROBIN S. GORETZKI
GLENNA tL. GORETZKI
4117 BOOS RD

HURON OH 44939-2053

March 9, 2016

Re: Loan Number §iiimmupe

Dear Borrower(s),

Please see tha repayment plan schedule below that you agreed to with Freedom Mortgage in
order to bring the above-referenced loan current. Starting on 04/01/78, you wil} begin making
monthly paymants until alf scheduled payments are paid, at which point your loan will be

04/01/18 $1,841.58
05/01/18 $1,841.58
06/01/18 $1,841.58
07/018 $1,841.58
08/01/18 $1,841.58
09/01/18 $1,794.17

of this approval within fourteen (14) days of the date of this letter and a scheduled foreclosure
Sale is set prior to your first payment due date of 04/01/48. Any Foreclosure action wilt be final
and supersede the terms outlined in this agreement.

Please fax your Compieted agreement to (866) 505-0949, email to
lossmitigation@freedommorigage.com, or mail to:

Freedom Mortgage Corporation Fraedom Mortgage Corporation
10500 Kincaid Drive, Suite 111 P.O. Box 50428
Fishers, IN 46037-9764 Indianapolis, iN 46250-0401

 
: 79
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 75 of 162. PagelD #: 7

We encourage you te contact us directly to speak with a knowledgeable Customer Care representative if
you have any questions. You may access your loan information at your Convenience, 24 hours a day, 7
days a week! Simply log on fo our website at www. freedommortgage.com or calf our automated phone
Sysiem al (855) 690-5900. Customer Care representatives are available to assist you Monday through
Friday from 8:00am - 10:00pm and Saturday from 8:00am - 6:00pm Easiern Time.

 

 

 

 

Sincerely,
Customer Care Department
Freedom Mortgage Corporation
7a ‘
! __ (Print Name of Borrower}, accept and agree to the terms of
this document.
Signature Date {Borrower}
t. — (Print Name of Co-borrower), accept and agree to the terms
of this document. ¥
Signature _. Date (Co-borrower)

a4 Rev: 1145/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 76 of 162. PagelD #: 80

Options if you can’t keep your home:
If your income or expenses have changed so much that you arc not able to continue paying the mortgage
even under a workout plan offered by Freedom Mortgage you should consider the optians below:

Short Sale~ With Freedom Mortgage’s approval you can place your house for sale and sell it at fair market
value even if the amount you receive from the sale is less than the amount you owe. Certain investor
requirements may need to be met for the Short Sale to be approved If the Short Sale meets certain
conditions, you may be eligible to receive relocation expenses,

in-li ¢ fosune- As a last resort, you may be able to voluntarily deed your property back to
Freedom Mostgage. Certain investor Tequirements may need to be met for the Deed-in-lieu to be approved.
If the Deed-in-lieu meets certain conditions, you may be cligible to receive relocation expenses.

There could be income tax consequences fo any plan that reduces the amount of debt you owe se please
check with a tax advisor before accepting these workout options.

When you contact us, be sure that you have information regarding your source(s) of income and your
expenses on hand, , in order to make a complete determination of the best option to fit your
situation we may need for you to send us a workout package under separate cover, vith the following:

« IRS Form 4506-T (allows us to verify tax returm information if necessary)
e Borrower(s) Financial Report
« Hardship Letter
« Income Documentation: Please submit the following based on your employment status:
+ Hourly/Salaried Employees - all fall and part-time jobs
« Most recent pay stubs for the past (30) days including year-to-date income.
« Checking and savings account statements for the past (2) months - include all pages .
« Most recent Tax Returns that are complete with ail schedules and attachments (W-2's +
and/or 1099's) ©  * .
° Self-Employed:
« A current year profit and loss statement - signed and dated
« Checking and savings account statements for the Past (2) months, both personal and
business - include all pages.
° Most recent business tax returns that are complete with ail schedules and attachments (W-
2’s and/or 1099's)
« Other Household Income (if applicable} - In addition to the above:
« Non-borrower contribution - notarized letter of contribution amount along with proof of
their mcome, Please see above the Income Documentation section to supply this proof of
income.
* For houschold members who have other incame (such as: Social Security/pension, rental
leases, disability, death benefits/annnity, unemployment or food stamp income), please provide
& copy of the bencfit statement(s), which includes the amount, frequency and duration of this
benefit

« Alimony, separate maintenance and/or child support payments (note: this income need not be
revealed if you do not wish to have this source of income considered). If you choose to have it
considered, please provide a copy of the divorce/separation or any other agreement that states
the amount, frequency and duration of these payments.

If you wish to sell the property, you will also need to provide:

Copy of the Listing Agreement

Copy of the Sales Contract (if available)

Copy of the Estimated Settlement Statement (if availabie)
Signed Third Party Authorization Form

a] Rav: 01412018
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 77 of 162. PagelD#: 81

It is imperative that you submit all of the above required information to us within ten (10) days upon
receipt of this letter. Our ability to review your request will depend on your timely and complete
response to this letter, It is possible that after our review additional information may be requested
from you. Typically, a decision will be reached within thirty (30) days from the date Freedom
receives all of the required documentation to determine if any loss mitigation eptions are available.

Please submit all documents in regards to your complete Loss Mitigation package to ane of the below-
Fax: (866) 505-0949

Email: LossMitigation@FreedomMortgage.com
Mail:
Overnight Regular Mail
Freedom Mortgage Freedom Mortgage
10500 Kincaid Drive, Suite 111 P.O. Box 50428
Fishers, Indiana 46037-9764 Indianapolis, IN 46250-0401

The delinquency of your morigage loan is a serious matter that could result in the loss of your home, If you
are the veteran whose itlement was used to obtain this loan, you can also lose your entitlement to a
future VA home loan guaranty. If you are not already working with us to resolve the delinquency, please
call us to discuss your workout options. You may be able to make special payment arrangements that will
reinstate your loan. You may also qualify for a repayment plan or foan modification.

VA has guaranteed a portion of your loan and wants to ensure that you receive every reasonable
Opportunity to bring your loan current and retain your home. VA can also answer any questions you have
regarding your entitlement. If you have access to the Intemet and would like to obtain more information,
you may access the VA web site at_ www,va.goy, You may also learn where to speak toa VA Loan
Administration representative by calling 1-800-827-1000. 7

. n ; . ". 7 *
Until a decision is snade with respect to your loss mitigation assistance request, you teay sill rocive
defanit notices, and you are required to make your monthly payments during the review process, Please
keep in mind that the foreclosure process may commence or continue during the review period.

All accounts are reviewed based on investor and/or insurer guidelines, Unfortunately, not all requests
are approved. Listed below are some (but not all) reasons why you may not be eligibie for Loss
Mitigation Retention. We highly encourage you ta apply as the reasons below may not apply to your
current circumstance.

Missing items

Missed Trial Plan Payments

Title Issues

Loan Does Not Meet Seasoning Requirements

Final Modification Documents Not Returned

Borrower(s) Income is Insufficient to Sustain Post Mcdification Payments

* * a cI s *

You may access your ican information at your convenience, 24 hours a day, 7 days a week! Simply log on
to our website at www. freedomumorteage.com or call our automated phone system at (855) 690-5900,
Customer Care representatives are available to assist you Monday through Friday from 8:00am - 10:00pm
and Saturday from 9:00am — 6:00pm Eastern Time.

Sincerely,

Customer Care Department

Freedom Mortgage Corporation

Freedom Mortgage Corporation is attempting to collect a debt and any information obtained will be used
for that purpose. If you are in bankruptcy or have received a bankruptcy discharge of this debt, this is not

an attempt to collect a debt against you personally, but is a notice of possible enforcement of the lien
against the collateral property.

Sah Rev. O1/01/201
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 78 of 162. PagelD #: 82

Oo

D807 1 6049-0002888-002-08-101-111-000.000

CHECKLIST OF REQUIRED DOCUMENTS NEEDED

FINANCIAL STATEMENT ~ This statement must be completed, signed and dated within 90
days.
HARDSHIP LETTER - A letter from the borrower indicating the reason for default or hardship.
COMPLETED AND SIGNED FORM 4506-T — Freedom Mortgage will pull the last two years
of tax retums.
CHECKING AND SAVINGS ACCOUNT(S) — Account statements for the most recent two
months (ALL PAGES).
PROOF OF ALL HOUSEHOLD INCOME
© Most RECENT paystubs (two paystubs dated within last 90 days). CDA accounts
will need paychecks dated within 60 day, (Bi-monthly and bi-weekly paychecks will need
2; weekly paychecks will need 4, monthly 1 paycheck). All paystubs must have year-to-
date earnings listed.
© Social Security Statements — proof that the borrower receives funds; this can either be an
award ietter and proof of direct deposit into a bank account or copy of the check.
© Most recent Tax Return — that are complete with all schedules and attachments (W-2"s
and/or 1099's)
© Pension / Retirement Statements — proof that the borrower receives pension/retiremont
income; this can be both current award letter and proof of direct deposit into a bank
account or copy of the check.
© Military Retirement Statement - proof that the bacrower receives Tailitary retirement
come; this can be both current award letter and proof of direct deposit into a bank
account or copy of the check. a «
© Alimony /-Child Support - if provided, a copy of the court document with proof they are
receiving the income (bank statements or child Suppart statement); if court documents are
available and we do not have proof of the child support mcome we will need a notarized
letter from the person paying the support with the amount they are paying monthly.
© Rental Income~ signed lease agreement (with valid dates) or a notarized letter from
tenant with the property address, amount of rent, Schedule “E", and proof of deposits of
rents (cither deposits into bank Statement or copies of the checks).
© Investment Acconnt(s) - Two most recent statements for $100.00 or more per month.
OTHER INCOME
© Non-borrower contribution — Notarized letter of contribution amount along with proof of
no-bornower's income,
Unemployment Income -- Unemployment award letter with current dates.
Self-Employed — Year-to-date profit and loss statement signed and dated. Two months of
business and personal checking account (ALL PAGES).
© Public Assistance/Proof of Food Stamp Income — Current award letter.

If there is an offer for the sale of the property, which is not required for loss mitigation assistance, the
following documents are needed:

O0O800cnc0 a0 0

Listing Agreement

Signed Authorization form for 3rd party

Current MLS Printout

Copy of the Purchase Contract, signed and dated by sellers and buyers
Preliminary HUD 1 — Settlement Statement

Buyer’s Pre-Approval Letter or Proof of funds for cash offer

Signed Arm’s Length Agreement Letter

Second Lien Form

Rev. 0141/2016
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 79 of 162. PagelD #: 83

 

PLEASE DO NOT eee

NOT SEND PA
P.O. Box 619063 YMENTS TO THIS ADDRESS
Dallas, TX 78261-9063

bse
807-4 6427 -200tIeY-091 01-151 -144.000-000

wanlloathlas ddl tell tag AttE Tt Aabptahyeere
ROBIN S. ei OsnelEYA Dy fol gypeesedy

4117 BOOS RD
HURON OH 44839-2053
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 80 of 162. PagelD #: 84

Goretzki Timeline

 

NOE ~ Dated October 25, 2019.

February 3, 2020 — sent financial package to OC @ keepmyhome(chunkhoose.com
Documents that weren't available yet: 2018/2019 Tax Retums

February 3, 2020 — received response email stating “received”

March 31, 2020 ~ Received response to NOE dated February 7, 2020.

May 14, 2020 ~ Sent updated Financial pkg to OC @ keepmyhomectunkhoose.com
Inckuded 2018/2019 Tax Returns

May 14, 2020 — receive response email Stating “Received, these will be forwarded to our client
Today’.

May 20, 2020 — Received letter stating they need additional information:

Fully Executed Rental/ Lease
Properly Executed IRS Form 4507T

Directed to send documents to losemitigation@freodommmarigage.com

May 20, 2020 ~ Received letter for additional information:

Year to Date Profit & Loss Statement
2 months most recent Bank Statements (All pages & all accounts)
2 mouths proof of Deposit (Boarder, Fixed and/or Rental Income}

Directed to send documents to lossmiti gation freedommortyaze com

August 6, 2020 — sent email to keenmvhomeswelunkhoose.com notifying them that on
Tune 19, 2020 all requested docs were again sent to Freedom Mortgage.

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 81 of 162. PagelD #: 85

Attached is a copy of the letter.

Leiter from lender dated June 24, 2020 that we haven't previously seen and you and I
wondered if they backdated it to cover their ass? “we are unable to proceed with the review",
Missing Documents:

2 months proof of Deposit (Fixed end rental income)

Year to date Profit and Loss Statement

2 months most receat bank statements (all pages and all accounts)
Properly executed IRS form 4506T

August 6, 2020 -, Dam emailed Diane Bennett stating that we hadn’t received the provided letter
Until now, and we have previously submitted all requested documents,

August 7, 2020 - Tracy provided copies of documents to Diane Bennett that were previously
subritted to lender.

Diane Bennett responded that the lender sent us a letter on 6.24.20, We never rec
This letter. She states their system shows no open review.

August 17, 2020 — Letter from lender asking for the following documents:
2 months moat recent Bank stmts
2 months proof of Deposit er, Fixed or Rental Income)
Complete Financial Worksheet
Hardship letter
YTD P&L. Statement

Septcanber 18, 2020 — complete financial package sent to lender and to OC and inchaded all
Documents listed above

“eptember 21, 2020 Letter ftom Lender that Application for Loss Mitigation Hardship Ass he
Been received and is complete,

Septemer 24, 2020 — letter from lender that package is incomplete
Docs needed:
Additional reat lease and proof of reveipt
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 82 of 162. PagelD #: 86

Does borrower still have her Daycare business — Need P&L

October 27, 2020 — email from Dianne Bennett that financial review is ongoing, but no
Decision has been made.
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 83 of 162. PagelD #: 87

DAE soescemenie LAW OFFICES KON
The Real Estate Lawyers
Real Estate Success for 38 Years!

 

(en apm mney a EE miele

 

Calslmnalebi ap enter Mg rr i an al

October 25, 2019

NOTICE OF ERROR AND REQUEST FOR INFORMATION

 

Freedom Mortgage
P.O. Box 50428
Indianapolis, IN 46250-0401

Re: Borrowers: Robin 8, and Glenna L. Goretzki
Property Address: 4117 Boos Rd, Huron, Ohio 44839-2053
Loan No: see
. Sent by Certified Mail
Return Receipt Requested

.
&
'

Dear Sir/Madam,

This office represents Robin S. and Glenna L. Goretzki with respect to the above-
referenced property address and loan number. Enclosed for your records is a copy of the
Authorization signed by our clients allowing you to communicate with this office with respect to
this matter. Please direct communications regarding this matter to this office and cease and desist
all communications with the Goretzkis.

We have thoroughly reviewed the history of this loan with our clients, From that review,
we have noted discrepancies in the handling of the Account. Please consider this letter to be a
formal NOTICE OF ERROR under the Mortgage Servicing Rules (“the Rules”) promulgated by
the Consumer Financial Protection Bureau, codified at 12 CFR §1024.35, et seq., regarding those

 

 

discrepancies.
Hasse
www megoakeylaw.com. r
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223

Fax: 419-502-0044
Daniel L. MeGockey
Rrocpockeyeimegookeviay.Gom

Cell: 419-271-5094

 
Daniei
QOmeg
Gell: 4

information with respect to his or her mortgage. In this regard, they state as follows:

L. McGookey
-Dke i

419-271-5094

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 84 of 162. PagelD #: 88

The Rules set forth detailed Loss Mitigation provisions. 12 CFR $1024.41, ef. seg. They
specifically allow for enforcement by a borrower under 12 USC §2605(f). As a basic proposition,
the Rules require a mortgage servicer to provide the homeowner with timely and accurate

1024.38(b) Objectives—{1) Assessing and providing timely and
accurate and timely information. The policies and procedures
required by paragraph (a) of this section shall be reasonably
designed to ensure that the servicer can:
(i) Provide accurate and timely disclosures to a borrower as
required by this subpart and other applicable law,
(ii) Investigate, respond to, and, as appropriate, make
corrections in response to complaints asserted by a borrower;
(iii) Provide a borrower with accurate and timely
information and documents in response to the borrower’s
requests for information with respect to the borrower's
mortgage loan;
(iv) ...
(v) Submit documents or filings required for a foreclosure
process, including documents or filings required by a court
of competent jurisdiction, that reflect accurate and current
information and that comply with applicable law...
Wi}. =.
(2) Properly evaluating loss mitigation applications. The policies
and procedures required by required by paragraph (a) of this section
shall be reasonably designed to ensure that a servicer can:
() Provide accurate information regarding loss mitigation
options available to a borrower from the owner or assignee
of the borrower’s mortgage loan;
(ii) Identify with specificity all loss mitigation options for
which borrowers may be eligible pursuant to any of the
requirements established by an owner or assignee of the
borrower’s mortgage loan;
Gii) Provide prompt access to all documents and information
submitted by a borrower in connection with a loss mitigation
option to servicer personnel that are assigned to assist the
borrower pursuant to Sec. 1024.40.

{iv)...
Reb
ook

www. taw.com
225 Meigs Straat - Sendusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044

 
 

t

Kathryn M. Eyster
ylaw.com
Tal: 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 85 of 162. PagelD #: 89

(v) Properly evaluate a borrower who submits an application
for all loss mitigation options for which the borrower may
be eligible...”

In addition, §1024,41 sets forth the time requirements for servicers to act on loss mitigation
applications. In essence, that Section requires, within five days of receipt of a loss mitigation
application, the servicer must send the borrower an acknowledgement of its receipt, and inform
him or her of whether the application is complete, or if it is not, detail the information needed to

make it complete.

Once the application is complete, the servicer must inform the borrower within thirty days
whether he or she qualifies for a loan modification. Importantly, §1024.41(f) & (g) strictly
prohibits a servicer from filing, or moving for, foreclosure once a completed application is

received.

12 CFR §1024.35 of the Rules sets forth error resolution procedures which allow the
homeowner to take its grievance directly to the servicer to get controversies worked out.
Subsection (b) defines “errors” subject to the Rule as follows:

Daniel L. MeGookey
Dmcgookeyimegockevar. com
Cell: 419-271-5094

(b) Scope of error resolution. For purposes of this section, the term
“error” refers to the following categories of covered errors:

+H

(5) Imposition of a fee or charge that the servicer lacks a
reasonable basis to intpose upon the borrower;

(6) ...

(7) Failure to provide accurate information to @ borrower
reparding loss mitigation options and foreclosure, as
required by Sec. 1024.39;

(8)...

(9) Making the first notice or filing required by applicable
law for any judicial or non-judicial foreclosure process in
violation of Sec. 1024.41(f) or (j) (dual tracking, or
commencing action during the loss mitigation process);
(10) Moving for foreciosure judgment or order of sale, or
conducting a foreclosure sale in violation of Sec. 1024.41(g)
or (j);

(11) Any other error relating to the servicing of a borrower's
mortgage loan.

sow

www mcgookeylaw.com
225 Meigs Street - Sandusky, OH 44870
Telaphone: 419-502-7223
Fac: 419-502-0044

Kathryn M. Eyster

Keyster@mcgooheview.com

Tet 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 86 of 162. PagelD #: 90

Pursuant to 12 CFR §1024.35(e)(3), @ servicer has thirty days to correct an error after it receives
notice by the homeowner.

The facts of this case fully demonstrate you violated the above provisions on numerous
occasions. The facts are that in early December, 2017, Mr. Goretzki called the prior servicer on
this mortgage, Sun West, to ask why it had not automatically deducted his monthly mortgage
payment of $1,185.29, which was due on the first. He was told by SunWest the reason was that
the “mortgage had been sold” to Freedom Mortgage. At that time, our clients were current on their
mortgage, with their payment being due on December 1, 2017.

After talking with SunWest, Mr. Goretzki immediately called Freedom to inquire as to
what he needed to do. At that point, Freedom told him that, because of the servicing transfer, he
did not need to worry about making a payment because he had a two-month grace period. in
other words, he was told his next payment was due on February 1, 2018.

Following that, for some unknown reason, Freedom sent our clients a letter dated
December 21, 2018 entitled: Notice to Home Loan Applicant, a copy of which is enclosed herein
as Exhibit 1. Since the Goretzkis were not in the process of applying for a mortgage with Freedom,
this letter itself constitutes the dissemination of inaccurate information with respect to the
mortgage, and thus an error under the Rules.

Freedom followed that up with yet another error in the form of letter dated December 29,
2018, captioned: Statement of Credit Denial, Termination or Change, enclosed herein as
Exhibit 2. Then by way’ of letter dated January 2, 2018, a copy of which is enclose herein as’
Exhibit 3, Freedom asserted our clients were 30 days or more delinquent in payment, and in
default. This is directly contrary to what Freedom had originally told our clients; that they had a
sixty-day grace period in their payments, and thus constitutes yet another error.

By letter dated January 9, 2018, a copy of which is enclosed as Exhibit 4, Freedom stepped
up its collection efforts and was already threatening foreclosure. By Statement dated January 18,
2018, a copy of which is enclosed as Exhibit 5, Freedom claimed three payments totaling
$3,580.87 were due by February 1, 2018. Interestingly, that statement shows Freedom charged a
“Property Inspection Fee” of $25 on January 17, 2018. This charge constitutes another error.

On receiving this notice, our clients called Freedom and tried to make a monthly payment.
Freedom rejected that offer, instead demanding two months payments, for December 2017 and
January 2018. Upon being told that they could only make one month’s payment, Freedom then
suggested the Goretzkis apply for a loan modification and sent them 2 loss mitigation application.

G2

www.megookeylaw.com
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Danlet L. McGookey Kathryn M. Eyster
MEgooK coer! Kevaten@megockeylaw.com
Call: 419-271-5094 Tel: 419-602-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 87 of 162. PagelID #: 91

The Goretzkis completed the application to the best of their ability, and January 28, 2018,
sent it back to Freedom. A copy of that application is enclosed as Exhibit 6. However, rather than
acknowledge receipt of that application, instead by letter dated February 1, 2018, a copy of which
is attached as Exhibit 7, sent them another application. Consistent with that approach, Freedom
continued to send a series of letters dated February 5 (Exhibit 8), February 16 (Exhibit 9), and
February 27, 2018 (Exhibit 10), all ignoring the fact that our clients had already submitted a loss
Mitigation application.

To summarize, contrary to express provisions of §1024.41, Freedom never sent the
Goretzkis written confirmation it received the loss mitigation and advising them whether or not
the application was complete, and if not, what information was necessary to make it complete.
Instead, Freedom began sending new applications for our clients to complete. In other words,
Freedom denied our clients the opportunity to engage in loss mitigation, a total violation of the
Rules.

Further, as Mr. Goretzki told Freedom representatives, since he is a disabled veteran, he is
not required to file a tax retum. Freedom simply chose to ignore that fact, repeatedly verbally
telling him that it couidn’t consider his request for relief until it received that information.
Certainly, as the servicer of this VA guaranteed loan, Freedom should be expected to know this
fact, or at a minimum, have checked it out after Mr. Goretzki raised it. It appears that your conduct
in this case is in violation of the VA rules as well as those of the Consumer financial Protection
Bureau, and we are sending its representative a copy of this Notice of Error.

* In addition, given the fact our clients were not required’ to ‘file a tax return, the loss
mitigation application they sent in on January 28, 2018 (Exhibit 6), was facially complete. That
being the case, combined with the fact you never sent our clients a letter advising them that it
wasn’t, it was illegal under the Rules to file a foreclosure Complaint on in the Erie County, Ohio,
Common Pleas Court on April 22, 2019 (Case No. 2019 CV 0236) (“the Foreclosure Action”) and
take a default judgment on July 30, 2019. See, §1024.41(f).

Presently, a sale is set to commence in the Foreclosure Action on November 4, 2019.
Should that occur, the damages recoverable against you for your many violations of the law will
escalate exponentially. Therefore, we are demanding that you immediately vacate the
foreclosure sale to allow the appropriate loss mitigation to occar.

As indicated above, you have five days to send an acknowledgement you have received
this Notice of Error. In addition, you have thirty days to send a detailed response to each error,
either denying that an error occurred and explaining in detail the reasons justifying you position,
or acknowledging that the alleged error occurred, and explaining how you intend to correct it. A

aon

www.mcgookeylaw.com

 

‘225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Daniel L. MeGookey Kathryn M. Eyster
DncenoveDmcgooksviaw.cam Keyster@mcgnokesiaw com
Celt 419-2715054 Tet: 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 88 of 162. PagelD #: 92

failure to comply with these provisions will constitute a separate and distinct error giving rise to
further damages.

The law provides redress in the form of damages for these injuries under 12 USC §2605.
In addition, the Statute allows for statutory damages of $2,000 for each violation in cases, such as
here, where a pattern and practices of misconduct is demonstrated. Under these facts, that would
mean there is $6,000 of recoverable statutory damages alone.

In addition, please consider this letter to be a REQUEST FOR INFORMATION under
the Rules, codified at 12 CFR §1024.26. In this regard, we are demanding that the following
questions be answered and that the following documents be produced.

INFORMATION AND DOCUMENTS REQUESTED

1) Produce a complete history of all communications, including servicing and
transactional notes, between you and the Goretzkis from December 1, 2017, to the
present,

2) Produce all written and electronic communications between you and the Goretzkis

from December 1, 2017, to the present, including monthly statements, forced-placed

' : insurance notices, notices of default; notices or right to cure, early intervention notices,
and loss mitigation materials;

3) Produce a complete Payment History with respect to this Loan; and

4) Produce the audio recording of each telephone call you had with Mr. or Mrs. Goretzki
from December 1, 2017 to the present.

Please acknowledge receipt of this REQUEST FOR INFORMATION within five days
hereof, as required by the Rules. Also, please send the requested information and documents, or
give a detailed explanation as to why you cannot do so, within thirty days hereof, unless extended
an additional fifteen days.

BE ADVISED THAT A FAILURE TO FULLY RESPOND TO THIS NOTICE OF
ERROR AND REQUEST FOR INFORMATION MAY SUBJECT YOU TO CIVIL
LEABILTY, INCLUDING THE RECOVERY OF DAMAGES AND ATTORNEY FEES.

nae

www.megookeyiaw.com
225 Meigs Street - Sandusky, CH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Daniel L. McGookey Kathryn M. Eyster

Bmsgeoke ra v.
Call: 419.2 Tel: 449-602-7223

    

715094
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 89 of 162. PagelD #: 93

We would strongly urge you to correct your errors immediately by offering the Goretzkis
a very favorable loan modification which takes into account the significant damages you have

caused them to suffer.
Thank you for your attention to this matter, and I look forward to hearing from you in this
regard.
Sincerely,
Daniel L. McGookey.
DLM itl
enclosures

cc: Robin & Glenna Goretzki
John P. Gulyas, Veterans Benefit Administration, Department of Veteran Affairs

Gs00

Www. 0 w.cOm
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-5020044
Daniel L. McGookey Kathryn M. Eyster
¥.£OP Key : rm

Ki ! a
Celt: 419-27 15094 Tel 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 90 of 162. PagelD #: 94

 

irae

FREEDOM MORTGAGE"
P.O. Box S045, indianepolis, IN 46250-0401

MCGOOKEY LAW OFFICE
ATIN: DANIEL L, McGOOKEY
225 MEIGS STREET
SANDUSKY, OH 44870

February 7, 2020

Re: Loan Number 7s
ROBIN S. GORETZKI
GLENNA L, GORETZKI

Dear Sir or Madem,

Fhank you for contacting Freedom Mortgage. We received your written inquiry regarding your clients’
account vid mail,on November 12, 2019. Specifically, we understand you are tequesting a'revicw of the
account, as well as a correction of errors and documentation. We hope you find the following information

helpfut.

After reviewing the account, we have confirmed that the servicing of this loan was transferred to Freedom
Mortgage Corporation effective December 4, 2017. You will finda copy of the Notice of Servicing
Transfer Disclosure enclosed. We apologize for any misunderstanding regarding the 60-day grace period
associated with the transfer. Be advised that the grace period effective upon the transfer of a loan prevents
us from assessing late charges and reporting derogatory credit information with respect to the first two
Payments. Borrowers remain contractually obligated to make the payments. You will find copies of breach
letters mailed to the address of record,

Regarding the Notice to Home Loan Applicant and Statement of Credit Denial, Termination or Change,
Please be advised that these documents were mailed to your client on December 21 and December 29, 2017
respectively. Be Further advised that the documents were mailed to your client in association with their
speaking with loan our origination department on December 21, 2017 regarding the possibility of
refinancing.

Regarding the inspection assessed on January 17, 2018, please be advised that this fee was accurately
assessed, as it is within our purview to ensure the integrity of the collateral associated with the loan, Per
your request, you will find a copy of the transaction history enclosed. Lastly, with regard to loss mitigation,
we did not receive the documents sent by your client on January 28, 2018. Further, a letter notfying your
client of a repayment plan was mailed on March 9, 2018, As the agreement was not returned and no
Payments were made according to the plan, the plan was cancelled. A letter notifying your client of the

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 91 of 162. PagelD #: 95

 

FREEDOM MORTGAGE
P.O, Sox 50485, Indisnapolis, IN 46250-0401

cancellation of the repayment plan was mailed on February 27,2019. You will find copies of these
documents enclosed,

Please be advised that while RESPA and its implementing regulation, Regulation X do impose standards for
record keeping as to the “servicing file”, the official Commentary to the mule from the Bureau explicitly states
that ““1024.38(c)(2) does not confer upon any borrower a right to access information contained within the
servicing file.” As such, we are unable to honor requests for other documentation from the servicing file, for
the reason that the requested documentation is confidential, proprietary or privileged, and/or the request is
overbroad.

Sincerely,

Freedom Mortgage Corporation
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 92 of 162. PagelD #: 96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ot

FIGS SIOF =) TOADS Fay = PRPS TRAY =a

E Sart quewke| Lt/toset | st/so/eo | stssosza |
TR'OSL- snaenog xen] Lt/tO/T | Bt/Se/tO | at/oz/tG
‘o"o POCtry eeal ctstosty | ST/LT/1O | BE/LE/IO
oo . aDoWe{TaSeTH| LU/EO/TI | Lt/IO/ART | LILO; Et
$°0 ESvsTasmpreg] Lt/tortt | atéeeset |G TeLestr
€ su qemies| LTeTOsth | ct/gortt | ftyea/te
E ae auwehwa) LT/TO/OT | tT AGO/O | GT sEa/OT
Kee: sett ~__auvatiealei/ugseo | atveavee | nie
O-FIGL~ . TMVeK eur; ct/Tosag fF iivéesrea | etyee/so

nese 3 EUYGsso Ta tfeofae | ctseoseo
"E6« Tenven sur] gr/tosao | etfseveo | eissereo..
az‘ Sart es qumakea gt/to/eo | et/soven | etfso/eg
les‘ vte- ; LOVE NEBL LT/TO/S0 | LT/ST/80 | CI/st/So
He'Gert i aawmleg] c1/to/so_| cl/so/se | 21/50/90

Ta bes a . POreTaepra] Pofon/oo | it/et/so | 2tsersso |
ez rT vuemiegy Lt/to/s0 | et/so/se 2 et/so/su
af sees . __aveaival ctftorve | etfabero | ftesosed

Leher atenteal civtofeo | tt/oorco | etépaseo |
auoswr woTpady. weg mez a9
Tres weysoeewets or Pye Sayjoegsg  Oepyeoe

 

 

5@° €EZZLZ SIUeT eq Juaeeze3s Buypuq

GOOSe*e S3My 4eerequl yuaazzn5
§T/S0/Z0 @40q Wwauwsteg ASeT
BT/TO/TO a2eg onda AxaK

GRE zen gunensy

ri

6z°SatL - Weeuhed Tere, Sh" RLDG=
00°90 uaoping oo'o

00°0 queuing sur yo GF LebbH
39° toZz jueuteg AcIDEg co'eezete
E9"a6 jusuAed Id 00‘O6hTzZz

EE T9rete SIUETEQ 4ysGe es Supuupiee @Z/tz/ee Yanoius g6/Ta/Ee Bou AvOISTH

@IUFTWE Baz
eoueTes peTTddeun
BOUFTEE ACIIsy
eoueTeg yuezazND
S0uUSTRH TeutSt39

aWOW SOOH iTTP Trreqettoo

OLar> BO

ANSOGNYS

LaaULS SDIGN Sez
TasicH09 "1 YNNTI9
IWG5TaCa “S NIGOY

oz/ez/£o

Ace} ee
  

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 93 of 162. PagelD #: 97

REPRESENTATION OF PRINTED DOCUMENT

Retum Mali Service Oniy
PLEASE CO-NOT SEND PAYMENTS TO THIS ADDRESS

M MORTGAGE" P.O. Bax 619083
Dallas, 1X 76261-9063

SHMET-15 747 G08 18-1002

ROBIN S. GORETZK
4117 BOOS RD
HURON OH 44839-2053

February 27, 2018

Re: Loan Number PY

Dear Borrower(s),

We have not received your mortgage payments for the months of January 1, 2018 through February 1,
2018. This means your account is now in default. This is a demand for payment of the total amount due as

of February 27, 2018,

Payments ‘ o $2,370.58 : ' ,
Late charges $0.00

Fees and costs to date $59.00

Optional Insurance $0.00

Less Suspense $0.00

Total Amount Due $2,420,58

To avoid foreclosure, you must pay this amount no later than April 1, 2018, which is 33 days from the
date of this notice. You must also pay for ali additional psyments and fees that accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 days from the date of this
notice, we will require immediate peyment of your entire loan balance and we may begin foreclosure

ings. This could result in the loss of your home. You may have the right to bring a court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available in
your mortgage documents or under state law.

If your payment is not accepted for any reason or your t is for less than the total amount due,
which we may accept without waiving any of our rights, this matter will not be resolved.

“om INTERNET REPRINT Rew: 11022017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 94 of 162. PagelD #: 98

REPRESENTATION OF PRINTED DOCUMENT

rine Your account is in foreclosure, you have the sight to reinstate the account before the foreclosure sale
of your home if:

1) you pay the total amonnt due plus any fees, costs, and other amounts that accumulate through the
reinstatement date; and

2} Payments must be made in certified finds or cashier's check. If funds tendered are not honored for any

reason, the defanit will not be cured. Our acceptance of any funds less than the total amount dve ahall not

constitute a waiver of our rights and/or remedies under the loan documents or applicable law.

3 you tae any other action reasonably required by ws to assure the security of the property, Your
igations under the loan documents will still apply during this time.

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to determine its condition and occupancy status. You will be
responsible for the costs of these inspections.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287, Ifyou
would like to discuss this letter and foreclosure prevention options, we encourage you to contact our
Custamer Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am —
Ae Oyo from 9:00am — 6:00pm Eastem Time. WE ARE VERY INTERESTED IN
ASSISTING .

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

“ne INTERNET REPRINT Rev: 11022017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 95 of 162. PagelD #: 99

REPRESENTATION OF PRINTED DOCUMENT
Retum Mai Servier Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS

REEDUM MORTGAGE! P.O. Box 619063
Daag, TX 75261-6085

 
  

0-:007-19747-000081 8-1 -01-108-000-900-008

GLENNA L. GORETZKI
4117 BOOS RD
HURON OH 44899-2053

February 27, 2018

Re: Loan Number =

Dear Borrowers),

Woe have not received your mortgage payments for the months of January 1, 2018 through February 1,
2018, This means your account is now in default. This is a demend for payment of the total amount due as

 

of February 27, 2018,
Payments o “a . ‘ $2,370.58 ; 2. se
Late charges $0.00
Fees and costs to date $50.00
Optional Insurance $0.00
Less Suspense $0.00
Total Amount Due $2,420.58

To avoid foreclosure, you mast pay this amount na later than April 1, 2018, which is 33 days from the
date of this notice. You must also pay for all additional payments and fees that accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 days from the date of this
notice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could resull in the loss of your home. You may have the right to bring a court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available in
your mortgage documents or under state law.

if your payment is not accepted for any reason or your is for less than the total amount due,
which we may accept without waiving any of sz right is matter will not be resolved.

Bh INTERNET REPRINT eee
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 96 of 162. PagelD #: 100

REPRESENTATION OF PRINTED DOCUMENT

Once yout gcoomatt is in foreclosure, you have the right to reinstate the account before the foreclosure sale
of your home

1) you pay the total amount due plus any fees, costs, and other amounts that accumulate through the
reinstatement date: and

2) Payments must be made in certified fiands of cashier's check. If funds tendered are not honored for any
reason, the defzult will not be cured. Our acceptance of any finds less than the total amount due shal! not
$) yon an ey er colon ocean te oem Gorman of lieth lee

any other action reasonably required by us to assure the seourity 0 property. Your
cbllgeions cokers eas daemon nok easter hs

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to determine its condition and occupancy status. You will be
responsible for the coste of these inspections.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287, If you
would like to discuss this letter and foreclosure prevention options, we encoutage you to contact our
Customer Care Departinent immediately at (855) 690-5900 Monday through Friday, from 8:00am —
10:00pm, and Saturday, from 9:00am -- 6:00pm Eastern Time. WE ARE VERY INTERESTED IN
ASSISTING YOU.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

— INTERNET REFRINT ad
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 97 of 162. PagelD #: 101

REPRESENTATION OF PRINTED COCUMENT
a : Retum Mall Gervice Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
FREBDOM MORTGAGE? P.O. Bex 618088
Dallas, TX 78261-9063

 

ROBIN 5, GORETZKI
4117 BOOS RD
HURON OH 44839-2053

January 29, 2018

Re: LoanNumbe J,
Dear Borrower(s),

We have not received your mortgage payments for the months of December 1, 2017 thraugh January 1,
2018. This means your account is now in defsult. This is a demand for payment of the total amount due as

 

 

of January 29, 2018.
. , - Payments . $2,376.68,
Late charges $0.00
Fees and costs to date $25.00
Optional Insurance $0.00
Less Suspense $0.00
Total Amount Due $2,395.58

To avoid foreclosure, you must pay this amount no later than March 3, 2018, which is 33 days from the
date of this notice. You must slso pay for all additional payments and foes that accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 deys from the date of this
Notice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could result m the loss of your home. You may bave the right to bring a court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available in
your mortgage documents or under state law.

Tf your payment is not accepted for any reason or your payment is for less than the total amount due,
which we may accept without waiving any of our rights, this matter will not be resolved.

r Tt
- INTERNET REPRINT Reve 117021201
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 98 of 162. PagelD #: 102

REPRESENTATION OF PRINTED DOCUMENT

Gece your secount is in foreclosure, you have the right to reinstate the account before the foreclosure sale
of your home if:
Tre bty the fetal amount due plus any fees, costa, and other amounts that accumolate through the
Temstatement ;
2) Payments must be made in certified funds or cashier's check. If fands tendered are not honored for any
reason, the default will not be cured. Our acceptance of any funds less than the total amount due shall not
S) you ake Loy oe ca a and remotes under the aan documents or applicable law.

‘ou take any action reasonably required by ns to assure the security of the property. Your
obligations under the loan documents will vill wpply during this tne
Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may Visit your property from time to fime to detennine its condition and occupancy status, You will be
responsible for the costs of these inspections.

HUD-approved counseling is available on FHA guaranteed loens by calling 1-800-569-4287, If you
would like to discuss this letter and foreclosure prevention options, we encourage you to contact our
Customer Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am —
{0:00pm, and Saturday, from 9:00am - 6:01pm Eestem Time. WE ARE VERY INTERESTED IN

ASSISTING YOU.
Sincerely,

Customer Care Department
Freedom Mortgage Corporation

a INTERNET REPRINT Ret RATT
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 99 of 162. PagelD #: 103

REPRESENTATION OF PRINTED DOCLAZENT
Fistum Mail Service Ondy
PLEASE DO NOT SEND PAYMENTS TO THIS ADORESS

90M MORTGAGE? P.G. Box 819083
Dales, TX 75281-2068

  

‘B0F- 928 FO-RDOZE1 F001 01 HOS

GLENNA L. GORETZI0
4117 BOOS RD
HURON OH 44839-2053

January 29, 2078

Re: Loan Number SOI,

Dear Borrower(s),

We have not received your mortgage payments far the months of December 1, 2017 through January |,
2018. This means your account is now in default. This is a demand for payment of the total amount due a8

 

of January 29, 2018.
Payments. _ $2,370.58 Te,
Late charges $0.00
Fees and costs to date $25.00
Optional Insurance $0.00
Leas Suspense $0.00
Total Amount Due $2,395.58

To avoid foreclosure, you nist pay this amount no later than March 3, 2018, which is 33 days from the
date of this notice, You must also pay for all additional payments and fees that accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 days from the date of this
notice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could result in the loss of your home. You may have the right to bring a court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available in
your mortgage documents or under state law.

If your payment is not accepted for any reason or your payment is for less than the total amount due,
which we may accept without waiving any of our rights, this matter will not be resolved

“ INTERNET REPRINT Rav: 1102/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 100 of 162. PagelD #: 104

REPRESENTATION OF PRINTED DOCUMENT

Once your account isin foreclosure, you have the right to reinstate the scooent bedsre the forectosure sale
of your home if:
1) you pay the total amount due plus any fees, costs, and other amounts that accumulate through the
reinstatement date; and
2) Payments must be made in certified funds or cashier's check, If fimds tendered are not honored for any
reason, the default will not he cured. Our acceptance of any fmds less than the total amount due shall not
SE ae eae eee oy Ws br cena the boortty af Ge roperiy

eany action reas required by us to assure the security property. Your
cplentions antes the loan docaments sal Til appty during tha time

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to determine its condition and occupancy status, You will be
responsible for the costs of these inspections.

HUD-approved counseling ia availzble on FRA guaranteed loans by calling 1-800-569-4287. If you
would like to discuss this letter and foreclosure prevention options, we encourage you to contact our
Customers Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am —
10:00pm, and Saturday, from 9:00am — 6:00pm Eastern Time. WE ARE VERY INTERESTED IN
ASSISTING YOU.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

bis INTERNET REPRINT ae ay
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 101 of 162. PagelD #: 105

 

FREEDOM MORTGAGE"
P.O. Bez 30628, Iedimapolla, IN 46250-040)

ROBIN §. GORETZKI

GLENNA L. GORETZKI

4117 BOOS ROAD

HURON OH 44839-2053

February 27, 2019

Re: Loan Number

Dear Borrower (s),

The review of your hardship assistance request has been completed. Unfortunately, we are unable to approve your
Tequest for assistance due to the following reason(s):

* #

Repay Plan Cancelled

Please note that the servicing of your loan will continue per the terms of your original Note and Mortgage, including
foreclosure proceedings and normal credit bureau reporting, if appticable, If foreclosure activity was previously
suspended on your Joan, it may now resume. If you would Hike additional counseling, you may consider contacting the
HOPE Hotline at 1-888-995-HOPE. A project of the nonprofit Homeownership Preservation Foundation, the HOPE
Hotline connects homeowners with HUD-approved housing counselors, who offer assistance at no charpe. If you
have any questions, please contact at (855)-690-5900,

5-47 Rev: 12/01/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 102 of 162. PagelD #: 106

 

FREEDOM MORTGAGE’
P.O, Bos 50424, Indianapolis, IN 44250-0401

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log an to our
website at www.freedommortgage com or calf onr automated phone system at (855)-690-5900, Customer Care
representatives are available to assist you Monday through Friday from 8:00am — 10:00pm and Sanday from 9:00am
~ 6:00pm Eastern Tine.

Sincerely,

Castomer Care Department
Freedom Mortgage Corporation

357 Rev: 12/01/2017
  

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 103 of 162. PagelD #: 107

REPRESENTATION OF PRINTED DOCUMENT
Rotum Mall Sarvicg
PLEASE DO NOT SEND PAYMENTS TO THIS AGPRESS

P.O. Bax 819063
EDOM MORTGAGE! Dallas, TX 78261-2063

5-007. 4ERS7-900001 3-0i1-01-000-0e:)-mts-bag

ROBIN 5. GORETZK)
GLENNA |. GORETZKI
4117 BOOS RD

HURON CH 44839-2083

March 9, 2018

Re: Loan Numbeq iia)

Dear Borrower(s),

Please see the repayment plan schedule below that you agreed to with Freedom Mortgage in
order fo bring the above-referenced lean current. Starting on 04/01/18, you will begin making
monthly payments uniil all scheduled payments are pald, at which point your loan will be
current. If at any point during the term of the repayment plan a scheduled payment is not
received within 15 days of the dus date, the plan will ba automatically canceled and other
collection actions will be taken, which may include foreclosure procesdings.

O4018 $1,041.58 . °
05/01/18 $1,841.58
06/01/18 $1,641.58
070118 $1,841.58
08/01/18 $1,841.58
og/01/18 $1,794.17

Please be aware that this offer will become void if you do nat retum a signed and dated copy of
this approval within fourteen (14) days of the date of this letter and a scheduled foreclosure sale
is set prior to your first payment due data of 04/01/18, Any Foreclosure action will be final and
supersede the terms outlined In this agreement.

Piease fax your completed agreement to (866) 505-0949, email to
lossmitigation@freedommortgage.com, or mait to:

Freedom Mortgage Corporation Freedom Mortgage Corporatio
om 6 ral n
10500 Kincaid Drive, Suite 111 P.O. Box 60428

Fishers, IN 46037-9764 Indianapolis, IN 46250-0401

bash INTERNET REPRINT Rave Wyaeranty
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 104 of 162. PagelD #: 108

REPRESENTATION OF PRINTED DOCUMENT

We encourage you to contact us directly to apsak with a knowledgeable Customer Care representative if
you have any questions. You may access your loan information at your convenience, 24 hours 8 day, 7
days a week! Simply log on to our website at www.freadommorigage.com or call cur automated phone
system at (855) 690-6900. Customer Care representatives are available to assist you Monday through
Friday from 8:00am - 10:00pm and Saturday from 9:00am - 6:00pm Eastern Time.

 

 

 

Sincerely,
Customer Care Department
Freedom Mortgage Corporation
gun .
j (Print Name of Borrower}, accept and agras to the terms of
this decument.
Signature si Date (Borrower)
t (Print Name of Co-borrower)}, accept snd agree to the tens
of this document.

Signature Date (Co-borrower}

.
e

sate INTERNET REPRINT Rav: 1062017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 105 of 162. PagelD #: 109

ae Retum Mall Servics Only
tee. ailtatste Miy,, PLEASE DO NOT SEND

GS PAYMENTS TO THIS ADDRESS Yi }.
as P.O, Bax 619083 ee ©

= ati " b
FREEDOM MORTGAGE® Daltas, TX 75261-8083

 

Pane
ROBIN §&. GORETZKI
GLENNA L. GORETZKI
4117 BOOS RD
HURON OH 44839-2053

December 07, 2017 RE: Your Freedam Mortgage Loan  <ganiieth
Dear ROBIN S, GORETZKI,

Welcome to Freedom Mortgage!

The servicing cf your mortgage loan from SUN WEST MORTGAGE COMPANY, INC. has transferred to us, effective
12/04/17. Your term, rate, and balance are unchanged from your orginal toan, but we'll be collecting your payments
from now on.

Below are a few important details to get you started.

Contact & Payment Information
Ca] Your mortgage information Is avallable 24/7 at freedommortgage.com after you complete, a quick and .
easy registration process. :

Your online account puts your loan Information at your fingertips so you can make a payment, set up
auto-pay, or update your contact Information when it's convenient for you. An important part of your
Profile is your email address, which we'll use to keep you Informed. Go to freedommortgage.com for
mors detalls,

><] Starting 12/04/17, please make checks payable to Freedom Mortgage Corporation {include your joan
number 0056873011) and send te:

Freedom Mortgage Corporation

PO Box 89486

Cleveland, CH 44101-8488

If you have auto-pay with SUN WEST MORTGAGE COMPANY, INC, , it will ba discantinued. Setting up
new auto-pay with Freedom Mortgage Is easy and minimizes late or missed payments in the future.

- Create your user sccount oniine at freedommortgage.com.

® For additional questions, Customer Care professionals are available to help you at 855-690-6800, Monday
through Friday from 8:00am to 10:00am ET and Saturday from 9:00am to 6:00 pm ET.

Providing you with exceptional customer service is our number one goal. For over 25 years, we've established
ourselves as a merket leader and rank amongst the nation’s top mortgage providers. We look forward to helping you
now and In the future. We're gtad you're here.

Sincerely,

Cre

doal Davis
Senior Vice President, Residential Servicing
Freadom Mortgage Corporation
{Pisase see the reverse side for additional information regarding the transfer of your loan)
6200 Rev. 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 106 of 162. PagelD #: 110

 

Sg

ae eon
FREEDOM MORTGAGE®

Terms
The transfer of the servicing of your mortgage joan does not affect any term or condition of the mortgage instruments,
other than terms directly related to the servicing of your loan.

Your Prior Servicer

Your pitor servicer is SUN WEST MORTGAGE COMPANY, INC.. If you have any questions regarding this tansfer of
servicing, SUN WEST MORTGAGE COMPANY, INC.'s Customer Service department can be reached at
800-345-7884 or 18000 STUDEBAKER ROAD, SUITE 200, CERRITOS CA 90703.

Additional information Concerning Your Payments :
The date that SUN WEST MORTGAGE COMPANY, INC. will sop accepting payments from you is 12/09/17. The
date that Freedom Mortgage will start accepting payments from you Is 12/04/17.

New Billing Statement
if a payment Is due before you receive your new Freedom Mortgage billing statement, please send your payment to
Freedom at the address listed on the reverse page. Be sure to include your loan number 0068873014 on the check,

The exact amount of your monthly payment Is a8 folfows:

Principal and Intarest (P&I); $983.63
Escrow: $201.68
Total Monthly Payment: $1,185.29

Payment Grace Period

Under Federst law, during the 60-day period following the affective date of tha.tra insfer of the loan sarvicing =
1 . & loan payment received by SUN WEST MORTGAGE COMPANY, INC. on or before its due date may not
be treated by Freedom Mortgage as late, and a fate fee may not be imposed.

Payment Methods

When you pay your bill by chack, you authorize us to siectronically process your peyment. if your check is procazeed
electronically, your checking account may be debited the sama data we receive the check and it will not be relurmed
with your checking account statement, If someone ather than you or a bilf paying servica pays your bill, you must

notify them of this policy.

  
 

PS DE SCRIPTION
This fee Is charged to make a payment by phone with a

  
 

   

| Up to $15.90

Pay by Phone
'_ (Representative) _ fepresentative, . Lect
Pay by Phone This fee is charged to make a payment through an automated Up to $10.00
(Automated) PhORO RSM ee ie RE
Pay by Web | This fee ts charged to make a payment online. No Charge
Payoff Statement "This fee Is charged when requesting a payoff statement. Up to $20.00
Showa remaining principal balance, accrued interest, and the
interest rate.
; NSFiRetumed check = This fue is charged when the account holder's bank doesn't Up to $40.00
[ ! henora check. ee 2s
: Assumption Feo This fae Is charged to process an application for a new Up to $900.00

borrower to assume the loan obilgation.

8200 Rey, 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 107 of 162. PagelD #: 111

 

 

Additional Insurance
‘The transfer of servicing rights may affect the terms, or the continued availability of, morigage life, disability,
accidental death or any other type of optional insurance in the following mannsr:

~— These products and services wil! not be transferred to Freedom Mortgage. Contact your carer to
lear about your options to continue coverage directly through them.

Notice of Error or Request for Information
To submit a written Notice of Error or Requast for information please include your full name, your joan number,
and the error you believe to have occurred or the information you are requesting about your mortgage account.
Within five (5) days (excluding legal public holidays, Saturdays and Sundays) of recelving your request, a written
acknowledgment will be provided to you. Freedom Mortgage will raspond no later than 30 days after racelving tha
initial writien request.

Please send written notices of errorfrequests for information to:

Freedom Mortgage Corporation

Indianapolis, IN 48250-0401

6200 Rev, 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 108 of 162. PagelD #: 112

7807 +1-4906-00 1381 4-003-100-100-000-000

FREEDOM MORTGAGE CORPORATION
PRIVACY NOTICE

 

 

| WHAT DOES FREEDOM MORTGAGE DO WITH YOUR PERSONAL INFORMATION?

Financial companies how they share your personal tion. Fi law gives consumers
the right to limit some but not ail sharing. Federal taw aiso requires us to tell you how we collect, share
and protect your personal Information. Please read this notice carefully to understand what we do.

   

   

 

What? | The types of information we collect and share depend on the product or service you have wilh us. Ths
information can include:

* Social security number and income
* Account balance and payment history
* Credit history and credit score

How? | When you are no longer our customef, we will continue to share your information as described In this
Privacy Notice, All financial companies need to share customers’ personal information to run their
everyday business. In the section below, we list the reasons financiat companies can share their
customers personal information; the reasons Freedom Mortgage chooses to share: and whether you!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

can ilmit this sharing.

_ Reasons we can share your personal Information ; Ooes Freedom | Can you limit this
Mortgageshare? | sharing?

For our everyday business purpose Yes No

Such as to process your loan application, sarvice your loan, reportto . .- ,
, credit reporting agencies and respond to court orders and legal
investigations _ ; ; een bo, ee _
' For our marketing purposes Yas No i
10 offer our products and services to you _ —} a
. For joint marketing with other financial companies Yes No ti‘
. For our affillate’s everyday business purposes _ Yes No E
Information about your transactions and experiences .
_ For our affillate’s everyday business purposes Yes Yes wag
Information about your creditworthiness _ _
|For our affiliate to market you coe 4 Yes _4 Yes

For nonaffiliates to market to you = Yes T¥es
| To limit our * Cail 1-655-690-5900

sharing __* Visit us oniine at yew freadommortgage.com

joe

| © Detach, completa and mail In the Opt-Out Form on this Privacy Notica

Please note: if you are a new customer, we can begin sharing your information 30 days from
the date we sent this natice. When you are no longer our customer, we continue to share your

information as described in this Privacy Notice. However, you can contact us at any time to

| limit our sharing.

Questions? | Cail 1-855-680-5900 or email us at: customercare@freedommortgage.com

rev. 06/17 Page 7 of 3 Loan Number: 0056873011

 

 
  

Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 109 of 162. PagelD #: 113

Mm MORTGAGE’

FREEDOM MORTGAGE CORPORATION

 

 

 

     

 

 

 

; PRIVACY NOTICE
|Whatwedo me
| How doss Freedom To protect your information from unauthorized access and use, we use

Mortgage protectmy | cecurity measures that comply with federal law. These measures
personal Information? | include computer safaguards and secured files and buldings. For mora
a | information, visit www.freedommortgs mM.
How does Freedom We collect your personal information when you apply for a loan,
_ Mortgage collect my inciuding information about your Income, employment, currant mortgage, |

| personal Information?

if any, and your contact information, and you show us your
government-issued ID. We also collect your personal Information from
others, such as credit bureaus, affiliates and other companies

 

Why can’t | limit ail
sharing?

 

vbyrvemmssieeabbioent i

ral law gives you the right to limit only:
sharing for affillates’ everyday business purposes-infarmation
about your creditworthiness
affiliates from using your information to market to you
sharing for nonaffiliates to market to you

. Fede

 

State laws and individual companies may give you additional rights to
| limit sharing. (Sse below for more on your rights under state law.)

 

 

 

Companies related by common ownership or cdntrol. They can be
financial or non-financial companies.

aot new ey

 

| Nonaffiliates

 

Companies not related by common ownership or contrel. They can ba
financial or non-financial companies. Nonafiliates we share with can

 

include insurance cornpanies, direct marketing companies and nonprofit

| organizations,

 

—{

 

Joint Marketing

 

A formal agreement between nonaffiliated companies that together

market financial services to you. Our joint marketing partners include
financial services companies.

 

| sakes imported terrane
i

rev. 08/17

a

Page 2 of 3 Loan Number: 0056873011
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 110 of 162. PagelD #: 114

7-807-44805-KH5514-003- 100-100-000-000

Nevada Residents - Nevada Statute Section 228.600(3) allows marketing calls to our existing
customers listed on the National Do Not Call Registry. If you prefer not to receive marketing

Calls from us, you may be placed on our Internal Do Not Call list by detaching, completing and
mailing us the Opt-Out form on this Privacy Notice to Freedom Mortgage Corporation, P. O. Box
50428, indianapolis, IN 46250-0401, Attn: Privacy Dept. For more Information contact us at the
address above or e-mail us at customercare@freedommargage.com and include "Nevada
Annual Privacy Notice” in the subject line. You may also contact the Nevada Attorney General's
office: Bureau of Consumer Protection Office of the Nevada Attorney General, 555 E, Washington
Street, Suite 3900, Las Vegas, NV 89101, Phone: (702) 486-3132, Email: BCPINFO@aq.state.nv.us

  

Vermont Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the law allows. We will not share information about your creditworthiness with our
corporate affiliate except with your consent, but we may share information about our transactions or
experiences with you with our corporate affiliate without your consent.

California Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the law allows, California residents are provided a seperate notice with
additional choices as required by California law.

 

Important Notice About Credit Reporting: We report information about you to consumer reporting agencies.

 

 

 

.
.

_ Mail-in Form

Late payments, missed payments or other defaults on your accoun! may be reflected on your credit report.

RR Ba er rE Ls ng id 7 eee emer geqsinit tei ttm eee

+

 

| Mark any/all you want to Ilmit:
| [] Do not share information about my creditworthiness with your affilates for their everyday business purposes.
_ [] Do not allow your affiliates to use my personal Information to market to ma.

[]Do not share my personal information with nonaffitates to market their goods and services to me,

Ree

|
|

 

1

 

 

 

 

 

 

What happens whan | Your choice will apply individually unless you tell us otherwise. Any account holder
limit sharing for any may express a privacy preference on behalf of the other joint account holders. I
: account | hold Jointly
: with someone aise?
' 1 A
a es | | re pees i
phan ROBIN S. GORETZI
i | GLENNA L. GORETZK! .
, Address
| 4117 BOOS RD + Mail To:
i a | Freedom Mortgage Corporation
P.O. Box 50428

Le — Indianapolis, IN 46250-0401 i
j CH. Renate, Zip nT URON OH denen zo6s | Attn: Privacy Dept / Information Sharing Opt-Out |
"Account# | f

 

 

 

rev. 06/17 Page 3 of 3 Loan Number 0056872011
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 111 of 162. PagelD#: 115

  
       

: oF We're excited thet youre part of the Freedom Mortgage family, Far us. chat means ahvays
: looking out for your best interests with a focus on your financial weil being,

Our Eagle Eye™ pledge means we'l proactively keep an eye ave for lower rates and any
changes in the market that could save you maney. We'll phue you the freedom in focus

an your home: your family and your Iife while we keep an eye on your mortgage.

Wall contact yoy wheo:

i : 7, 5 ® Rates drop and we may be able ic lower your memthly payment

Our pledge to help find +The value of your hame increases and we can belp giva you access to more cash
weviys to save you = Wa have a speclal oaw home purchase program of cther ffess that may benefit you

Cae?

 
  

 

nee

Maa

  
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 112 of 162. PagelD #: 116

    
 

Sign up online for gur automatic, recurring payment aption ang enjoy a fascer, eader and
Secure way ta make your gan payments. It's simple: your [oan payments ace aytomaticalty
deducted from your checang or savings account.

“# Save the time anc worry of malling checks

» Choose from monthly, bi-weekly or semi-montily payrnent mades

© Setting up your automatic payments is quick, easy, secure and FREE

Set up your account at freedommortgoge_cor to get started,

3 4 ‘Thee OUR Be geet oer on “SERS Pr Carers TNE MCLUNT ING TP ‘The pa ay TA 4 de tad fs eure

1: ites to rolil bP eit BP cod aris Orta Be. iia and bate ek apa,

min a% en Poveda Mortgage Carpernden, Lena Soe ab err st TTS. Bering

it wo SM POEL tt onal eee wntantachomaniee eal aan OF
i 000-7 fetedeo Bartpage a cgrtcrecen a

é

rnin
S07-4003-08178

setter
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 113 of 162. PagelD #: 117

instructions for Freedom Monsase Online Registration

i. Please engure that your computer’s web browser is the most up-to-date version. If your web browser is out-
of-date, you may visit ona of the following websites for the most recent version of your browser. Simply
follow the op-screen instructions to downlred and instal] the update,

G Firefox Users:

httpa-//enpport:mozilia org/en-US/kepdate-firefox-latest-version
© Jnternet Explorer Usera:

bttpyfwww microgoft.com/en-ua/download/intemet-explorer.cxm
0 Google Chrome Userz:

Atpa://oupport. googic.com/chrome/answer/95414 heen
© Safari Urars:

htips//werw apple, com/support/mac-appasafari

2, Navigate your web browser to Freedom Moxtgage's Loan Serviciag website at:
hitoa//wrwefreedommortgage.com

3. Select the “Login -M¢ Freedom Account?” option in the right corner.
4, Click the “Create your yy Account” hyperlink undet My Freedom Account Login.

5, Enier all required information, including your 10-digit Loan Number and Social i
far tee O-digit your Security Number and

SOr-40R-101 be

 

eet Scene yy ed ree ee st

.

r : .
bk. ; . *

reruey
il ualhe ah

Agron od ppt mga Lg

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 114 of 162. PagelD #: 118

 

om econ
rie apcititiies

2 Be
mut eset ins
series pe Pete
er he... Gets
vent at eat

Iovate aan er a ae —

307406110 uD

7, An email containing 4 link to activate your account will be sent to the email address
a provided. Once you have
received this emsil, please click the tink to campletn the registration process The validation link will expire
thirty (30) minutes from the time it fs sent. Should 11 expire, pleare enter your User Id and password on the
login pags and you will be provided an option to request a new validation tink.

&. You may now retum to the login page. Simply eptter your User ID and Password, 7 *
5. If you ere still usable to register your online account, please contart Freedom Mortgage Customer Care at

(855) 699-5900. Representatives ure available to nssist you Mo i ~
apenas a you Monday through Friday from Sam — 10pm and
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 115 of 162. PagelD #: 119

fy McGookey

Eres LAW OFFICES

The Real Estate Lawyers
Real Estate Success for 38 Years!

 

 

Sei nine penetra i si bpm mer Noh pl i A meng

November 4, 2020
SECOND NOTICE OF ERROR
Freedom Mortgage
P.O. Box 56428
Indianapolis, IN 46250-0401
Re: Borrowers: Robin S. and Glenna L. Goretzki
Property Address: 4117 Boos Rd, Huron, Chio 44839-2053
Loan No: ces te
om, ; . ’ Sent’by Certified Mail
Return Receipt Requested
Dear Sir/Madam,

As you know from prior correspondence, this office represents Robin S, and Glenna L.
Goretzki with respect to the above-referenced property address and loan number. Enclosed again
for your easy reference for your records is a copy of the Authorization signed by our clients
allowing you to communicate with this office.

I am also enclosing herewith the following:

e NOTICE OF ERROR AND REQUEST FOR INFORMATION dated October 25, 2020
(“the Original NOE”)

« Your letter dated February 7, 2020, responding to the Original NOE (“the NOE Response”)

soo

Wwwmcgookeylaw.com
225 Melgs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Daniel L, McGookey Tracy L. Lynn, Legal genes
Mnicgcokey@mepockeyiaw com knn@m
Calk 419-2715004 Tel: 419-502- 7293

 

 

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 116 of 162. PagelD #: 120

e Goretzki timeline of loss mitigation correspondence, beginning with correspondence of
February 3, 2020

On their face, these documents show a number or serious violations of the Mortgage Servicing
Rules (“the Rules”) promulgated by the Consumer Financial Protection Bureau, codified at 12
CFR $1024.35, et seg., regarding those discrepancies.

First, and most importantly, these documents unequivocally demonstrate that Freedom is
responsible for driving the Goretzkis into foreclosure to begin with. To make this determination,
you need look no further than the fourth page of the Original NOE, wherein we explain that you
created the default when you took over the servicing of the loan from SunWest in December, 2017.

At that time, the Goretzkis were current on their loan, having their payments automatically
deducted from their checking account. When Mr. Goretzki learned that his payment was not
deducted for that month, he called SunWest and was told that Freedom took over the servicing of
his loan. He offered to make a payment to keep current, with that offer being rejected, being told
that he didn’t need to do so, as he had a two month grace period due to the change in servicing.
In other words, he was told his next regular payment would be due February 1, 2018.

After that, you sent the Goretzkis a “Statement of Credit Denial” dated 12/29/17 (Original
NOE, Ex. 2), a letter dated 1/2/18, stating that their loan was in arrears for more than 30 days and
thus in “default” (Original NOE, Ex. 3). After this Mr. Goretzki called again and offered to make
a payment, with the offer being rejected again, this time, for,the reason that, Freedom would accept
no less than two full payments,

This followed with that a Mortgage Statement dated 1/18/18 claiming the Goretzkis were
in arrears on their December, 2017 payment, and their January I, 2018 payment (Original NOE,
Ex, 5). Importantly, that Statement included a $25 charge for a “Property Inspection Fee” Clearly
this was a default-related charge imposed at a time when the Goretzkis were not even in default.

It is absolutely clear that Freedom’s above actions constitute a number of violations of the
Rules. Those violations include the following:

e Failure to provide accurate information to the borrower (§1024.38(b1)(1))

e Failure to accept a timely payment (§1024.35(b)(1)
e Imposition of a fee or charge that the servicer lacks a reasonable basis to impose

Rather than correct these violations however, Freedom continued down a path of driving the
Goretzkis into foreclosure by sending monthly statements demanding payment of the entire

Gee

www. megookeylaw.com
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7224
Fax: 419-5020044

Daniel L MeGookey Tracy L. Lynn, Legal Assistant
Dmopookey pooke;law.com thong@mepooketaw.com

Calk 419-271.5034 Tel: 419-562-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 117 of 162. PagelID#: 121

arrearage and heaping on illegal late fees. Each one of these statements and collection letters
represents a separate, actionable offense under federal law. Not being able to meet Freedom’s
unjustified demands for payment, Freedom chose to put the Goretzkis into foreclosure on April
22, 2019, by filing Case No, 2019 CV 0236, and taking judgment on Judgment on July 30, 2019.
By doing so, Freedom violated §1024.35(b)(9) and 1024.38((1)(v).

Beyond being well-beyond the time allotted for a response, in your NOE Response, you
expressly apologized for the “misunderstanding”, but refused to correct any of the foregoing
glaring violations. This, in and of itself, constituted yet another error under the Rules. See
§1024.35(e)(A). You further exacerbated your commencement of foreclosure by not vacating the
judgment and dismissing the case.

The attached timeline of events related to the Goretzkis loss mitigation applications, beginning
on February 3, 2018 and continuing to the present, evidences a continuing pattern of violations of
the Rules. The Rules set forth detailed Loss Mitigation provisions. 12 CFR §1024.41, et. seg. They
specifically allow for enforcement by a borrower under 12 USC §2605(f). As a basic proposition,
the Rules require a mortgage servicer to provide the homeowner with timely and accurate
information with respect to his or her mortgage. In this regard, they state as follows:

1024.38(b) Objectives—{1) Assessing and providing timely and
accurate and timely information. The policies and procedures
required by paragraph (a) of this section shall be reasonably
designed to ensure that the servicer can: : e x
(i) Provide accurate and timely disclosures to a borrower as
required by this subpart and other applicable law;
(ii) Investigate, respond to, and, as appropriate, make
corrections in response to complaints asserted by a borrower;
(iii) Provide a borrower with accurate and timely
information and documents in response to the borrower's
requests for information with respect to the borrower's
mortgage loan;
(iv)...
(v) Submit documents or filings required for a foreclosure
process, including documents or filings required by a court
of competent jurisdiction, that reflect accurate and current
information and that comply with applicable law...

(vi)...

 

wwiw.megookeylaw.com
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Danial L. McGookey Tracy L. Lynn, Legal Assistant
Rmercoke® moscokeyiaw corr Thin Reichel com
Cail: 419-274-5094 Tel: 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 118 of 162. PagelD #: 122

(2) Property evaluating loss mitigation applications. The policies
and procedures required by required by paragraph (a) of this section
shall be reasonably designed to ensure that a servicer can:
(i) Provide accurate information regarding loss mitigation
options available to a borrower from the owmer or assignee
of the borrower’s mortgage loan;
(ii) Identify with specificity all loss mitigation options for
which borrowers may be eligible pursuant to any of the
requirements established by an owner or assignee of the
borrower’s mortgage loan;
(iii) Provide prompt access to all documents and information
submitted by a borrower in connection with a loss mitigation
option to servicer personnel that are assigned to assist the
borrower pursuant to Sec, 1024.40.
{iv)...
{v) Properly evaluate 2 borrower who submits an application
for all loss mitigation options for which the borrower may
be eligible...”

In addition, §1024.41 sets forth the time requirements for servicers to act on loss mitigation
applications. In essence, that Section requires, within five days of receipt of a loss mitigation
application, the servicer must send the borrower an acknowledgement of its receipt, and inform
him or her of whether the application is complete, or if it is not, detail the information needed to
make it complete. , ‘ ‘

Once the application is complete, the servicer must inform the borrower within thirty days
whether he or she qualifies for a loan modification. Importantly, §1024.41(f) & (g) strictly
prohibits a servicer from filing, or moving for, foreclosure once a completed application is
received. The summary demonstrates a repeated pattern on noncompliance with the Rules by not
timely acknowledging the receipt of loss mitigation materials, by not recognizing applications
were complete when all requested material was supplied, and by not indicating whether or not loss
mitigation would be offered after receiving applications which you acknowledged to be complete.

As indicated above, you have five days to send an acknowledgement you have received
this Notice of Error. In addition, you have thirty days to send a detailed response to each error,
cither denying that an error occurred and explaining in detail the reasons justifying your position,
or acknowledging that the alleged error occurred, and explaining how you intend to correct it. A
failure to comply with these provisions will constitute a separate and distinct error giving rise to

 

 

further damages.
gah
www. aw.com
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax 419-502-0044
Daniel L. MoGockey Tracy L Lynn, Legal Assistant
OmegockePmogpokeylaw.com iynn@mcgoaseaw.corn

Call: 419-271-5094 Tei! 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 119 of 162. PagelD #: 123

The law provides redress in the form of damages for these injuries under 12 USC §2605.
Under the facts of this case, the damages the Goretzkis have suffered as a result of your illegal
actions are massive. They include attorney fees, loss of credit standing, worry, anxiety and distress.
Together, I would estimate the damages to be over $100,000.

In addition, the Statute allows for statutory damages of $2,000 for each violation in cases,
such as here, where a pattern and practice of misconduct is demonstrated. Under these facts, that
would mean there are well over $100,000 of recoverable statutory damages in addition to
compensatory damages.

As a starting point, and to stop the continuation of harm you have illegally caused the
Goretzkis, I demand that you immediately vacate the foreclosure judgment and dismiss the case.
If you fail to do so, we will immediately institute an action against you seeking all damages
recoverable under the law. Should you first vacate the foreclosure judgment and dismiss the case,
we can then engage in meaningful discussions resolving this matter in a way will keep the
Goretzkis safely in their home.

I look forward to hearing from you in this regard.

Sincerely,

DLMétl
enclosures

Daniel L. McGookey.

cc: Robin & Glenna Goretzki
John P, Gulyas, Veterans Benefit Administration, Department of Veteran A ffairs

sho

www.mcgookeylaw.com
225 Meigs Street - Sandusky, OH 44870
Telephone: 419-502-7223
Fax: 419-502-0044
Daniet L. MeGookey Tracy L. Lynn, Legal Assistant
Kevemceookeviaw.com ; ! Com
Gell: 419-271-5094 Tet: 419-502-7223

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 120 of 162. PagelD #: 124

 

an a i .
PrReEDOM MORTGAGE
P.O. Box 50485, lndlasapoliis, IN 46250-0401

MCGOOKEY LAW OFFICES
225 MEIGS STREET
SANDUSKY OH 44870 i

JPecember 22, 2020

Re: Loan Numbering

Customers Name: Robin and Glenna Goretzki

Dear Sir or Madam:

Thank you for contacting Customer Care at Freedom Mortgage Corporation. We received your inquiry regarding the
delinquency status on the account referenced above via mail on Novertber 10, 2020, We appreciate the opportunity
to assist you and hope that you find the following information helpful.

The servicing of the mortgage was transferred front Sun West Mortgage Company, INC to Freedom Mortgage. “e
Corporation effective December 04, 2017, Enclosed is a copy of the servicing transfer letter far your review and records.

On December 27, 2017 a called was placed to the borrower and the borrower advised that the December 2017 payment
was made to the previous servicer Sun West Mortgage. The borrower then advised that they would set up anto debit
from Freedom Mortgage or their bank for the January 2018 due date.

On February 05, 2018 a called was placed to the borrower regarding the account. The agent advised the borrower that
the account was past due for December 2017, January 2018 and February 2018 due dates. The borrower advised the
agent that the previous servicer advised them they didn’t have to make a payment for 60 days following the service
transfer. The borrower then made a payment in the amount of $1,185.29 and it was applied towards the December 01,
2017 due date, Enclosed is a copy of the payment history and default letters mailed to the borrower for your review and

records.

On March 09, 2018 the borrower was approved for a repayment plan (RPP) effective April 01, 2018 through Septeraber
Ot, 2018. Enclosed is a copy of the RPP letter for your review and records. We attempted to contact the borrower on
March 13, 2018, March 15, 2018 and March 20, 2018 to advise them of the epproved RPP however they were
unavailable, and we left voicemails to return our calls. On March 30, 2018 the borrower returned our call and advised
they received the approved RPP letter and will sign it and retum it. The borrower also advised they would callback to
make the April 01, 2018 payment. On May 02, 2018 the RPP was denied and closed due to non-payment.

On January 17, 2018 a property inspection fee in the amount of $25.00 was assessed to the loan. The inspections
consist of an informal inspection conducted from the exterior of the property and are performed in order to ensure that
the property is not vacaat, and the property is being maintained in accordance with city codes, These procedures are
done when the loan becomes thirty days delinquent, and the cost of this service is charged to the account in
accordance with your signed loan agreement and can vary in amount,

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 121 of 162. PagelID #: 125

 

ae

FREEDOM MORTGAGE
P.O. Box 50685, Indlanspoiia, IN 46250-0401

The borrower previously applied for Loss Mitigation assistance however was denied because the additional information
needed to complete the evaluation for assistance was not received, Enclosed are the incomplete letters and denial letter
for the lost mitigation assistance requested.

The loan was referred the foreclosure on April 08, 2019.

Pursuant to your request a Cease and Desist has been added to the account effective November 20, 2019.

Our Customer Care Representatives are bere to help. Should you have any further questions, please contact our
Customer Care Department directly at (855) 690-5900. Our representatives are available to assist you Monday through
Friday from 8:00am — 10:00pm and Saturday from 9:00am - 6:00pm Eastern Time.

Sincerely,

Freedom Mortgage Corporation
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 122 of 162. PagelD #: 126

  
  

ale
FREEDOM MORTGAGE

PC Boa S085. ladlarmprilp, (N 4450.40

12/22/20

ROBIN S. GORET2K1 ‘2

GLENWA L, GORETZKI

224 MEIGS STRERT

sanDusEyY CH 46870

Cellateral 4117 8005 BROAD

Original Balance 221490 00 PST Payment 943.63 Rext Due Dace oUsgis/ 1g
Current Balance 212233. 05 Escrow Payment 201.66 Last Payment Date o2fo5/18
Escrow Balance “6227.81 Oct Ins Payment o.00 Current Interest Bate 3.25000
Amapplied Bolance . G.a0 Buydowp 0.00 : . fe .

*ree BaLance $699.49 Total Faymeat 1195.23 . .

wistory from 12/01/10 through 12/22/20 Beginning statement nalance 242640.78 Ending
statement khalance 212233.08

 

Ya Feet ios Fetal”

Dake Aacunt

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 123 of 162. PagelD #: 127

Return Mai! Service Only
A weet Ot in PLEASE DO NOT SEND
PAYMENTS TO THIS ADDRESS
ee P.O, Box § 19063
FRIMEDOM MORTGAGE’  patas, TX 76261-0063

 

 

DF eis ae screen EH G
ROBIN S. GORETZKI
GLENNA L. GORETZKI
4117 BOOS RD
HURON OH 44839-2053

December 07, 2017 RE: Your Freedom Mortgage Loan # gaa

Dear ROBIN S. GORETZKI,

Welcome to Freedom Mortgage!

The servicing of your mortgage loan fram SUN WEST MORTGAGE COMPANY, INC. has transferred to us, effective
12/04/17. Your term, rate, and belance are unchanged from your orginal joan, but we'll be collecting your payments
from now of.

Balow are a few important details ta get you started.

Contact & Payment Information
(4) You? mortgage information is available 24/7 at freedommortgage.com afteryou complete a quick and
easy registration process.

Your online account puts your loan information at your fingertips so you can make a payment, set up
auto-pay, or update your contact information when it's convenient for you. An important part of your
profile is your email address, which we'll use to keep you informed. Go to freedammortgage.com for

more details,

><] Starting 12/04/17, please make checks payable to Freedom Mortgage Corporation (Include your joan
number 0056873011) and send ta:
Freedom Mortgage Corporation
PO Box 88486
Cleveland, OH 44101-9486

@) If you have auto-pay with SUN WEST MORTGAGE COMPANY, INC. , it will be discontinued. Setting up
new auto-pay with Freedom Mortgage is easy and minimizes late or missed payments in the future.
- Create your user account online at freedormrnartgage.com.

© For additional questions, Customer Care professionals are available to help you at 855-690-5900, Manday
“Ng through Friday from 8:0Gam to 10:00pm ET and Saturday from 9:00am to 6:00 prn ET.

Providing you with exceptional customer service is our number one goal. For over 25 years, we've established
ourselves a3 @ market fgader and rank amongst the nation's top mortgage providers. We look forward to helping you
now and In the future. We're glad you're here.

Sincerely,

Joel Davis
Senior Vica President, Residential Servicing

Freedom Mortgage Corperatlan

(Please see the reverse side for additional Information regarding the transfer of your loan)

6200 Rev. 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 124 of 162. PagelD #: 128

 

   

Gate eee eee ae
34HEDOM MORTGAGE! eee aes
FiRHEDOM MORTGAGE oe al

Terms

The transfer of the servicing of your mortgage loan does not affect any term or condition of the mortgage instruments,
other than terms directly related to the servicing of your loan.

Your Prior Servicer

Your prior servicer is SUN WEST MORTGAGE COMPANY, INC.. if you have any questions regarding this transfer of
servicing, SUN WEST MORTGAGE COMPANY, INC.’s Customer Service department can be reached at
400-346-7884 of 18000 STUDEBAKER ROAD, SUITE 200, CERRITOS CA 90703.

Additional Information Concerning Your Payments
The date that SUN WEST MORTGAGE COMPANY, INC. will stop accepting payments from you is 42/03/17. The
date that Freedom Mortgage will start accepting payments from you is 12/04/17.

New Billing Statement

if & payment is due before you receive your new Freedom Mortgage billing statement, please send your payment to
Freedom at the address fisted on the reverse page. Be sure to include your loan number 0056873011 on the check.
The exact ameunt of your monthly payment is as follows:

Principal and Interest (P&l): $983.63
Escrow. $201.66

Total Monthly Payment: $41,185.29

Payment Grace Period a

Under Federal taw, during the 60-day period following the effactive date of the transfer of the loan servicing
12/04/17, 3 foan payment received by SUN WEST MORTGAGE COMPANY, INC. on or before its due date may mot
be treated by Freedom Mortgage as late, and = late fee may not be imposed.

Payment Methods

When you pay your bill by check, you authorize us to electronically process your payment. If your check is processed
electronicaily, your checking account may be debited the same date we receive the check and it will not be returned
with your checking account statement. if someane other than you or a bill paying sarvice pays your bill, you must
notify them of this poticy.

  
   

   
 

 
   

  
 

 
 

essa

 

to make 4 payment by phone with a | Up to $15.00

 

i Pay by Phone | This fee is charged
| (Representative) «i. representative. i
Pay by Phone This fee is charged to make a payment through an automated | Up te $70.00
Saat le ee sieseat
Pay by Web This fee is charged to make a payment online. No Charge
Payoff Statement This fee Is charged when requesting a payoff statement. lip to $30.00
Shows remaining principal balance, accrued interest, and the |
: interest sate.
NSFiRetumed check —_—This fee is charged when the account holder's bank doesn’t Up to $40.00
WOMOr CNM se ck Sa e oe
Assumption Fea This fee is charged ta process an application fora new | Up to $900.00

20 borrower to assume the loan obligation, oe _

8200 Rev, 10/02/2017

meio
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 125 of 162. PagelD #: 129

 

oly ays
Ptah eh

FainomM MORTGAGE:

a
for ee

 

Additional insurance
The transfer of servicing rights may affect the terms, or the continued availability af, mortgage life, disability,
accidental death of any other type of optional insurance in the following manner:

= These products and services will not be transferred to Freedom Morlgage. Contact your camer te
jeam about your options to continue coverage ditectly through them.

Notice of Error or Request for Information

To submit a wiitten Notice of Error or Request for Information please include your full name, your loan number,
and the error you believe to have occurred or the information you are requesting about your mortgage account,
Within five (5) days (excluding legal public holidays, Saturdays and Sundays} of receiving your request, a written
acknowledgment will be provided to you. Freedom Mortgage will respond no later than 30 days after receiving the
initial written request

Please send written ncticas of erros/requeste for information ta.
Freedom Mortgage Corporation

FO Box 50428

Indianapolis, IN 46250-0401

6200 Rev. 10/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 126 of 162. PagelD #: 130

7-807 - 14905-0073018-003-100-100-000-100

& ? ™ FREEDOM MORTGAGE CORPORATION
FREEDOM MORTGAGE’ PRIVACY NOTICE

 

WHAT DOES FREEDOM MORTGAGE DO WITH YOUR PERSONAL INFORMATION? ©

Financial companies choose how they share your personal information. Federal law gives consumers

the right to limit some but nat alt sharing. Federal law aiso requires us to tall you how we collect, share
and protect your personal information. Please read this notice carefully to understand what we do.

The types of Information we collect and share depand én the product or servica you have with us. This
information can include: i

 

* Social security number and income
« Account balance and payment history
* Credit history and cradit score

4 : How? | When you are no longer our customer, we will continue fo share your information as described in this —
| Privacy Notice, All financial companies need to share customers’ personal infarmation to run their
| everyday business. In the section below, we list the reasons financial companies can share their
' customers personal information; the reasons Freedom Mortgage chooses to share; and whether you

Luu 08N limit this sharing, si IEA a at ig ay

 

 

 

 

 

Reasons we can share your personalinformation “DoesFreedom ‘| Can you limit this _
i Mortgage share? | sharing?
ei ee sre =
“For our everyday business purpoge aa Yes > t,t No

Such as to process your loari application, service your loan, report to
credit reporting agencies and respond to court orders and legal

rasan py th ces be

 

 

 

Aretha oo eect ceding spn eat a

For our marketing purposes | Yes No

To offer our products and services to you poh tetra BL cae ir ay ere pees

For joint marketing with other financial | companies - {Yea No

For our affillate’s everyday business purposes ! i Yes No |
_information about your transactions and experiences _ | oe ee ee rete te eae
For our affillate’s everyday business purposes ~ )¥es ‘Yes |
_information about your creditworthiness wilco ce yreosecal
_For our affiliate to market you as spenennts sti NOB sos NOH cin
For nonatfiliates to market to you . LYOS en NOS
- Te Amit our * Call 1-855-690-5900

sharing * Visit us online at www, freedommortjage.cam

* Detach, complete and mail in the Opt-Out Form on this Privacy Notice
Please note: if you ara a new custamer, we can begin sharing your information 30 days from
the date we sent this notice. When you are no fonger our customer, we continue to share your
information as described in this Privacy Notice. However, you can contact us at any time to
limit our sharing.

Questions? —_| Cali 1-855-690-5900 or email us at: customercare@freedommorigage.com _

rev. 06/17 Page 1 of 3
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 127 of 162. PagelD #: 131

 

reg ~ FREEDOM MORTGAGE CORPORATION
FREEDOM Mortcace: PRIVACY NOTICE

 

[Whatwedo = t—~—CSsSO Bi
| How does Freedom To protect your information from unauthorized access and use, we use

| Mortgage protect MY __. securily measures that comply with federa! !aw, These measures
“personal information? | include computer safeguards and secured files and buildings. For more

 

awe, formation, visit www.ffeedommortgage.com.
| uw }
' How does Freedom ? We collect your personal information when you apply for a loan,
| Mortgage collect my * including information about your income, employment, current mortgage, |

"personal Information? if any, and your contact information, and you show us your
govermment-igsued 1D. We also collect your personal information fram
| others, such as credit bureaus, affiliates and other companies |

Federal law gives you the right to limi oniy:
* sharing for affiliates’ everyday business purposes-information i
about your creditworthiness |
* affiliates from using your information to market to you
* «sharing for nonaffillates to market to you

Why can’t i limit all
. Sharing?

teh

j State laws and individual companies may give you additional rights to t
| | limit sharing. (See below for more on yaur rights under state law.)

a. “*

 

 

T
h

‘ . Affiliates

. o q ‘ s”
Companies related by common ownership or control. They can be

financial or non-financial companies.

 

Lg

Ween a oan

[.
| Nonaffiliates | Companies not related by common ownership or control. They can be

. financial or non-financial companies. Nonaffitiates we share with can
| Include insurance companies, direct marketing companies and nonprofit

organizations.

 

j es a ay

t
| Joint Marketing j A formal agreement between nonaffiliated companies that together
i | market financial services to you. Our joint marketing partners include

financial services companies.

t Serer a= : ;

Other important information:

 

rev. OB/17 Page 2 of 3
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 128 of 162. PagelD #: 132

7-807 -44805-0013814-003- t00- 100-000-000

Nevada Residents - Nevada Statute Section 228.600(3) allows marketing calls to our existing
customers listed on the National Do Not Call Registry. If you prefer not to receive marketing

calls from us, you may be placed on our Internal Do Not Call list by detach ing, completing and
mailing us the Opt-Out form on this Privacy Notice to Freedom Mortgage Corporation, P.O. Box
90428, Indianapolis, IN 46250-0401, Attn: Privacy Dept, For more information contact us at the
address above or e-mail us at customercare@freedommortgage.com and include “Nevada
Annual Privacy Notice” In the subject line. You may also contact the Nevada Attomey General’s
office: Bureau of Consumer Protection Office of the Nevada Attomey General, 535 E. Washington
Street, Suite 3900, Las Vegas, NV 89101, Phone: (702) 486-3132, Email: BCPINFO@ag stats nv.us

Vermont Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the law allows. We will not share information about your creditworthiness with our
corporate affiliate except with your consent, but we may share information about our transactions or
experiences with you with our corporate affiliate without your consent.

California Residents - We will not share information we collect about you with companies other than our
corporate affiliate unless the Jaw allows. California residents are provided a separate notice with
additional choices as required by Califomia law.

 

Important Notice About Credit Reporting: We report information about you to consumer reporting agencies.
Late payments, missed payments or other defaults on your account may bs reflected on your credit report,

 

 

 

 

Spee orm en re ee ‘ - WORT pe

Mark any/all you want fo limit: |
{} Do not share information about my creditworthiness with your affiiatas for their everyday business purposes.

: {] Do not allow your affiliates to use my personal information to market to me.
[] Do not share my personal Information with nonaffiiates to market their goods and services tc me.

 

| What happens when | Your choice will apply individually unless you tell us olherwise. Any account holder

 

 

 

 

 

 

iimit sharing for any may express a privacy preference on behalf of the other joint account holders.
account I hald jointly
with someone eise?
Name ROBIN S. GORETZN
| GLENNA 1, GORETZK!
| Address 4117 BOOS RD | Mail To:
Jerre rrr ee ee ttt rrr neinnemererereneat ssp at ie oe Freedom Mortgage Corporation
P.O. Box 50428
zs Indianapolis, IN 46250-0401
City, State, Zip HURON OH 44839-2053 Attn: Privacy Dept / Information Sharing Opt-Out
Account# oo 1

rev. 08/17 Page 3 of 3
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 129 of 162. PagelD #: 133

   
   

Were exched that you're part of lhe Freeoam Mortgage fannlly, For us, thar means atways
locking cutter your best Interests with a focus on your financial well being.
ur Eagre fye™ pledge means we'll oroacinvely keen an eye oul lor lower rates and any
changes in the marker that could save you mony, Wen give you the fraadem (© fans
on your home, your family and your jife while we keep an eye on your mortgage.
We'll contact you When:
: ie wRetes dropanc we may be able to jower you. monthly payment

Our pledge to help find & The value of your home increases and we can hei give you artess to mare cz4n

are 5 We have a special new home purchase program of other offers thet may bereft you
RRS & Save you maney.

© a

 
 
  

   

P-4064-0817F

tHHKE

MMMM EE

MMM

ARMO

nate

he,
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 130 of 162. PagelD #: 134

    
 

Sigh up Ont.n@ for our automa, recurring payment noton and en:ny a faster, easier and
Secure way {6 Make your loan payments, iUs simple: your loan payinents are sulomat cally
Cecucted from your chacking of Savings accOUNt

§ Seve use time ano worry of maxing checks

« Choose from monthly, boweebly o: semi monthly payment mades

* Setuing up your aucomalc paynrertsis quick, easy, secure and FREE!

Set up your account at freedomarertgage.com to get started,

Ma cate Pheer Lk cor eaten a Det ea at oe
28 PRL tol Nee 2 Oe gets ell pry Papa y

Mere gaan Cm pcrarke. Lan or wl$é F7OR Seder oe Neate kee ed eee 2

  

Perea.
ee eer eee oh ga foi A be
Maar nen rane
Oy Py
O07. 4605-0178

Mhh

aM

ennai

PHO
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 131 of 162. PagelD #: 135

Frstryeiions fay Freedom Mongave Online Re-istrajinn

I. Please ensure that your computer's web browser iz the most up-to-date version. tf your web browser is cut-
af-date, you mey visit one of the following websites for the most recent version of your browser, Simply
follow the on-sercen instructions Lo download and fnstall the apdate.

° Firefox Cser:
hitps:/enpport mozilla org/en-US/kbiupdate-firefon-latesi-version
« dnternet Explorer Users:
Iitpyfieww.microsoA_com/en-usdownload/intermet-cxplorcraspx
© Google Chronte Users:
hittps:/support.google.com/chrome/anzwer/9441 4?hlen
© Safer Users:
Iitps:/fwww apple, com/suppor'mac-apps'safari

2. Navigate your web browser to Freedom: Mortgages Loan Servicing website at:
hips Jfonww Feedommorgege.com

3. Select the “Login -Mp Freedam Accueil” option in the right corner,
4. Click the “Create your decowst” hyperlink under My Freedom Account Login.

5. Enter all required pvormution, includmg your 10-dig: Loan Nuurber and your Social Security Number and

 

® click “Continue”.
a
3
ACCOUNT REGISTRATION
a, tegen (tifa al = SA TN te a Cat or tt ee re ere
ed pe gt, ed erie

SARA De te ot de Ay oom top eter rin lor Area
Seat epee nine sae Retake pleat nr ad Ed eT gag crete

re
—- -
wo.
t nan =e -
i _ ra a its
t eee
t (erly gr Ae ES a A reli ha
i seth ae ar ey ir ee
1 Tani ae eR i Rea ee |
tet i
1 * 1a.
i ca! ear 1
© Oe al wee eral ah oe i
f acme, See j

eer

  
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 132 of 162. PagelD #: 136

SUT-803 + 10168

& Please review all of the information presented and make any changes as needed. If no exrors are
found, click “Continue”.

 

eee Boakooe,

 

  

An email containing 8 link to setivate your account will be gent to The ernail address provided. Once you lave
received ting emul, please click the tik to complete the registration process. The validaiion link will expirt
thirty (30) minutes from ihe bine itis sent. Should nt expire, please emez your User Id and password an the
login pege and you will be provided an opiéun to request 2 new validation fink. q .
é & e =

* e 5
Yuu may now retutn to the login page. Simply enter your User ID and Password.

If you are sti) unable ty register your online account, please contact Freedem Mortgage Customer Care at
(853) 690-5800. Representerives ure avilable to assist you Monday through Fridsy from gam — {Opin end
Saturday fom 9am 6p Eastern Time.
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 133 of 162. PagelD #: 137

MOmnans

Lafaz/io Account Sumber Qe

ROBIN §. GORETERT
2 SA SOME ORE

 

 

Page 2ofd

OHA 2
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 134 of 162. PagelD #: 138

 

22a /20

ROBIN &, GORETERI
GLENNA L, GORETIET
“Whine “hid -——

 

 

Page 3 ofa

 

 
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 135 of 162. PagelD #: 139

REPRESENTATION OF FRINTED DOCUMENT
Retum Mall Service Only
PLEASE 00 NOT SEND PAYMENTS TO THIS ADDRESS

REED SACEE P.O. Box 618083
FREEDOM MORTGAGE" gg

 

‘PO07-10 74 7-00CBH13-CF- AES-000-O0-00

ROBIN S, GORETZKI
4117 BOOS RD
HURON OH 44839-2053

February 27, 2018

Re, Loan Number ee

Dear Borrower(s),

We have not received your mortgage payments for the months of January 1, 2018 through February 1,
2018. This means your account is now in default. This is a demand for payment of the tota] amount due as

of February 27,2018 —
: e : ’ i 2 * '
Payments $2,370.58
Late charges $0.00
Fees and coats to date $50.00
Optional Insurance $0.00
Less Suspense $0.00
Tow! Amount Due $2,420.58

To avoid foreclosure, you must pay this amount no later than April 1, 2018, which ig 33 days from the
date of this notice. You must algo pay for all additional payments and fees that accumulate during this
period. Uniess we receive fil! payment of all past-due amounts within 33 days from the date of this
notice, we will require immediate payment of your satire loan balance and we may begin foreclosure

ings. This could result in the loss of your home, You may bave the right to bring 2 court action to
challenge the default, or assert other defenses to inmediate payment end sale that may be available in
‘your mortgage documents or under state law.

If your payment is not accepted for any reason or your payment is for less than the total amount due,
which we may accept without waiving any of our tights, this matter will not be resolved.

oe INTERNET REPRINT pee
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 136 of 162. PagelD #: 140

REPRESENTATION OF PRINTED DOCUMENT

Once your account is in foreclosure, you have the right to reinstate the account before the foreclosure sale

of your home if:
1) you pay the total amount due plus any fees, costs, and other amovnts that accumulate through the
reinstatement date; and

6
2) Payments must be made in certified fumds or cashier's check. If fimds tendered are not honored for any
reason, the default will not be cured. Our acceptance of ay fimds less than the total amount due shall not
constitute a waiver of our rights and/or remedies under the loan documents or applicable law.
3) you take any other action reasonably required by us to assure the security of the property. Your
obligations under the loan dacurnents will still apply during this time.

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to determine itz condition and occupancy status. You will be
responsible for the costs of these inapections.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287. If you
would tike to discuss this letter and foreclosure prevention options, we ecourage you to contact our
Customer Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am -
10:00pm, and Saturday, from 9:00am ~ 6:00pm Basten Time, WE ARE VERY INTERESTED IN
ASSISTING YOU.

Sincerely,
Customer Cere Department

Freedom Mortgage Corporation

o .
> A ts " 4 & 5

“ INTERNET REPRINT Rev: 14/02/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 137 of 162. PagelD #: 141

REPRESENTATION OF PRINTED DOCUMENT
er = Rahim Mai Sendoe Only
PLEASE 00 NOT SEND PAYMENTS TO THIS ADORESS

EDOM MORTGAGE P.O. Box 819083
Dalles, TX 75281-2089

  

GOOF -1S 747 LOGE0IS-001 -21-105-O0-400-109

GLENNA L. GORETZK!
4117 BOOS RD
HURON OH 44839-2053

February 27, 2018

Re: Loan Number a,

Dear Borrower(s),

We have not received your mortgage payments for the months of January 1, 2018 through February 1,
2018. This means your account is now in default. This is a demand for payment of the total amount due as

of Pebruary 27, 2018. Loe
Payments $2,370.58
Late charges $0.00
Fees and costs to date $50.00
Optional Insarance $0.00
Less Suspense 50.00
Total Amount Due $2,420.58

To avoid foreclosure, you must pay this amount no later than April 1, 2018, which is 33 days from the
date of this notice. You must also pay for all additional payments and fees that accumulate during this
period. Unless we receive full payment of all past-dne amounts within 33 days from the date of this
notice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could result in the loss of your home. You may heve the right to bring a court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available m
your mortgage documents or under slate iaw.

If your payment is not accepted for any reason or your payment is for less than the total amonut due,
witch we may accept without waiving any of our rights, this matter will not be resolved.

aa! INTERNET REPRINT Rev: 1402/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 138 of 162. PagelD #: 142

REPRESENTATION OF PRINTED DOCUMENT

on re poor is in foreclosure, you have the right to reinstate the account before the foreclosure sale
your home if:
1) you pay the total amount due plus any fees, costs, and other amounts that accumulate through the

Teinstatement date; and

2} Payments must be made in certified finds or cashier's check. If fands tendered are not honored for any
reason, the default wilt not be cured. Our acceptance of any finds less than the total amount due shall aot
constitute a waiver of our rights and/or remedies under the loan documents or applicable Iaw.

3) you take any other action reasonably required by us to assure the security of the property. Your
obligations under the loan documents will still apply during this time,

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to determine its Condition and occupancy status, You will be
Tesponsible for the costs of these inspections.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287. If you
would like to discuss this letter and foreclosure prevention options, we encourage you to contact cur
Customer Care Department immediately at (355) 690-5900 Monday through Friday, from 8:00em -
10:00pm, and Saturday, from 9:00am — 6:00pm Eastem Time, WE ARE VERY INTERESTED IN
ASSISTING YOU.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

7 Tt
on INTERNET REPRINT Reve Vuirera0%
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 139 of 162. PagelD #: 143

REPRESENTATION OF PRINTED DOCUMENT
Ratu Mai Service Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS

FREEDOM MORTGAGE: P.0. Box 619063
Cetles, TX 75261-5063

 

GOP 18879-Ci 8-801 01 -1046-069-000-000

ROBIN S. GORETZK]
4117 BOOS RD
HURON OH 44839-2053

January 29, 2018

Re: Loan Number Waa

Dear Borrower(s),

We have not received your mortgage payments for the months of December 1, 20)7 through January 1,
2018, This meena your account is now ir: default. This is a demand for payment of the total amount due as

of January 29, 2018, _
. e A a .* a & '
Payments $2,370.58
Late charges $0.00
Fees and costs to date $25.00
Optional Insurance $0.05
Less Suspense $0.00
Total Amount Due $2,395.58

To avoid foreclosure, you must pay this amount no later than March 3, 2018, which is 33 days from the
date of this notice. You soust also pay for all additional payments and fees that accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 days from the date of this
notice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could result in the loss of your home. You may have the right to bring a court action {o
challenge the default, or assert other defenses fo immediate payment and sale that may be available in
your mortgage documents or under state Law,

If your payment is not accepted for any reason or your payment is for less than the total amount due,
which we may accep( without waiving any of our rights, this matter will not be resalved.

4
™ INTERNET REPRINT Rev; 11022017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 140 of 162. PagelD #: 144

REPRESENTATION OF PRINTED DOCUMENT

Gace your account is in foreclosure, you have the right to reinstate the account befare the foreclosure sale

of your home if:
1) you pay the total amount due plus any fees, costa, and other amounts that accurnulate through the

reinstatement date; and
2) Payments must be made in certified funds or cashier's check. If funds tendered are not honored for any
reason, the default will not be cured, Our acceptance of any fands ices than the total amount due shall not
Fp aks Sey other sation cesceably comared brea tance te koeth cir ea Y

any other action reasonably requi us to eesure the security of the property. Your
obligations ander the loan documents will still apply during this time.

Please be aware that your credit rating may be negatively affected if you do not resolve this matter. We
may visit your property from time to time to detenmine its condition and occupancy status. You will be
responsible for the costs of these inspections.

HUD-approved counseling ia available on FHA guaranteed loans by calling 1-800-569-4287. If you
would like to discuss this letter and foreclosure prevention options, we encourage you to contact our
Customer Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am —
10:06pm, and Saturday, from 9:0Gam — 6:00pm Eastero Time. WE ARE VERY INTERESTED IN

ASSISTING YOU.
Sincerely,

Customer Care Department
Freedom Mortgage Corporstion

~ INTERNET REPRINT Rev: 1102/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 141 of 162. PagelD #: 145

REPRESENTATION OF PRINTED DOCUMENT
Relum Mai Service Cniy
PLEASE DO NCT SEND PAYMENTS TO THIS ADDRESS

FRetbOM MORTGAGE! P.O. Box 619083
Datias, TX 75261-8063

 

(BETTER FRDONZETT G01 Ot -A08-000.000-008

GLENNA L, GORETZKI
4117 BOOS RD
HURON OH 44839-2053

January 29, 2018

Re: — Loan Number nea

Dear Borrower(s),

We have not received your mortgage paymtents for the months of December 1, 2017 through January I,
2018. This means your account is now in default, This is a demand for payment of the total amount duc as

of Jenuay 29, 2018, moo ; mo
Payments $2,370.58
Late charges $0.00
Fees and costs to date $25.00
Optional Insurance $0.00
Less Suspense $0.00
Total Amount Due $2,395,358

To avoid foreclosure, you must pay this emount no later than March 3, 2018, which ig 33 days from the
date of this notice. You must also pay for all additional payments and fees thet accumulate during this
period. Unless we receive full payment of all past-due amounts within 33 days from the date of this
fotice, we will require immediate payment of your entire loan balance and we may begin foreclosure
proceedings. This could result in the loss of your home. You may have the nght to bring ¢ court action to
challenge the default, or assert other defenses to immediate payment and sale that may be available in
your mortgage documents or under state law.

If your payment is uot accepted for any reason or your payment is for less than the total amount due,
which we may accept without waiving any of our rights, this matter will not be resolved

a INTERNET REPRINT Rew: 14/c212017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 142 of 162. PagelD #: 146

REPRESENTATION OF PRINTED DOCUMENT

paella is in foreclosure, you have the right to reinstate the account before the foreclosure sale
of your home if:

1) you pay the total amount due pius any fees, costs, and other amounts that accumulate through the
reinstatement date; and

2) Payments must be made in certified funds or cashicr's check. If funds tendered are not honored for any
reason, the defiult will not be cured. Our acceptance of any funds less than the total amount due shall not
constitute a waiver of our rights and/or remedies under the loan documents or epplicable law,

3) You take any other action reasonably required by us to assure the security of the property. Your
obligations under the loan. documents will still apply during this time,

Please be aware that your credit rating may be negatively affected if you do not resolve this mamer. We
may visit your property from time to time to determine its condition and occupancy status. You will be
responsible for the costs of these inspections.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287, If you
would like to discuss iris letter and foreclosare prevention options, we encourage you fo contact our
Customer Care Department immediately at (855) 690-5900 Monday through Friday, from 8:00am —
10:00pm, and Saturday, from 9:00am — 6:00pm Eastern Time. WE ARE VERY INTERESTED IN
ASSISTING YOU.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

.
- ’

“600 INYERNET REPRINT Rev: 11M0202017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 143 of 162. PagelD #: 147

REPRESENTATION OF PRINTED DOCUMENT
Ratumn Nabi Sarvioa Only

5 . PLEASE DO NOY SEND PAYMENTS TO THIS ADORESS
P.O, Box €18083
IM MORTGAGE’ Datss, TX 75261-0063

  

GBD7 16807-00004 9-001 1 -BE.000-400.D0P

ROBIN &. GORETZKI
GLENNA L. GORETZKI
4117 BOOS RD

HURON OH 44839-2053

March 8, 2018

Re: Loan Number

Dear Borrowar(s),

Please see the repayment plan schedule below that you agreed to with Freedom Mortgage in
order to bring the above-referenced loan current. Starting on 04/01/18, you will begin making
monthly payments until all scheduled payments are paid, at which point your loan will be
current. if at any point during the term of the repayment plan a scheduled payment is not
received within 15 days of the due date, the plan will be auiomatically cancaled and other
callactian actions will be taken, which may include foreclosure proceedings.

04/01/18 $1,641.58
08/01/48 $1,841.58
06/01/18 $1,841.58
07/01/18 $1,841.58
08/01/18 $1,841.58
09/01/18 $1,794.17

Please be aware that this offer will become void If you do not return a signed and dated copy of
this approval within fourteen (14) days of the date of this letter and a scheduled foreclosure sals
is set prior to your first payment due date of 04/01/18. Any Foreclosure action will be final and
supersede the tarms outlined in this agreement.

Please fax your completed agraement to (866) 505-0949, email to
tossmitigation@freedommortgage.com, or mail to:

Freedom Mortgage Corporation Freedom Mortgage Corporation
10500 Kincald Drive, Suite 144 P.O. Box 50428
Fishers, IN 46037-9764 indianapolis, IN 46250-0401

on INTERNET REPRINT Rev: 14/06/2017
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 144 of 162. PagelD #: 148

REPRESENTATION OF PRINTED DOCUMENT

We encourage you fo contact us directly to speak with a knowledgeable Customer Cara representative if
you have any questions. You may accass your loan information at your convenience, 24 hours a day, 7
days a week! Simply log on tc our website at www. freedommorigage.com or call our automated phone
system at (855) 690-5000. Customer Care representatives are available to assist you Manday through
Friday from 8:00am - 10:00pm and Saturday from 9:00am - 6:00pm Eastem Time.

Sincerely,

Customer Care Department
Freedom Morigage Corporation

E (Print Name of Borrower), accept and agree to the tarms of
this document.

Signature 00 te (Borrower)

j {Part Name of Co-borrower}, accept and agree to the tenns
of this document.
Date. (Co-borrower] -  &

serine, gerne -

Signature SEE Ee

shee INTERNET REPRINT a al
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 145 of 162. PagelD #: 149

ie
ae ee

FREEDOM MORTGAGE
1h Box 30485, ladianapells, IN

ROBIN 5. GORETZKI
GLENNA L. GORETZKT

225 MEIGS STREET
SANDUSEY OH 44870

February 7, 2020

Re: Loan Number agua.
Dear Borrower (s),

We understand that borrowers sometimes face challenges when it comes to making their mortgage payments. Your
Tequest for Loss Mitigation Hardship Assistance haa been received; however, your application is igcomplete.

We need additional information from you to evaluate your request. In order to complete your application, please
complete and retum the following documents by Mareh 9, 2029.

2 months proof of deposits Disability/Social Security/Rental inco

2 months most recent Bank Statements (all Pages & alt Accounts)
Most Recent Signed Federal Inc Tax Return(ali Pages & Schedules)
Properly executed IRS Form: 4506-T

Fully execoted Rental/Lease Agreeme

> You should complete your application by submitting the missing or incomplete document(s) noted above by
March 9, 2620, Please retun the completed documcnts to us by fex at (866) 505-0949, email at
lessmitisntion@freedommortgaze,com, or mall at:

Overnight: Regular Mail:

Freedom Mortgage Freedom Mortgage

10500 Kincaid Drive, Suite 111 P.O. Box 50428

Fishers, IN 46037-9764 Indianapolis, IN 46250-0401

it is important for you to know that we will attempt to contact you by phone to follow up on this docurnentation
request and answer any questions you may have. Our knowledgeable representatives will be able to assist you with
understanding any requirements necessary for your loan to be reviewed for Loss Mitigation options.

Please note, until a complete loss mitigation application is received with respect to your loss mitigation assistance
request, you may still receive default notices, and you are required to make your monthiy payments during the review
process, Also, keep in mind thst the foreclosure process may commence or continue until 2 complete loas mitigation
application is received.

5.00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 146 of 162. PagelD #: 150

EP cai larson
ifjetog aes porate

FREEDOM MORTGAGE"
PO Box 50485, Indianapolis, IN 46250-0485

If your foreclosure sale date is within 37 days and you have applied for loss mitigation previously, we may not haye
the appropriate time to review for loss mitigation options and the foreclosure process (if applicable) will continue.

in addition, if you do not return all the required documents by March 9, 2020 we may not be able to evaluate your
loan for a foreclosure prevention altemative and foreclosure proceedings may continue.

If you currently maintain a second of subsequent lien on your mortgage such as a home equity tine of credit
(HELOC), bome equity loan, or other subordinate loan type, we recommend you contact the bauk or servicer of that
subordinate loan for additional Loss mitigation options.

To submit a RESPA Qualified Written Request (“QWR”), assert an error or tequest information about the servicing of
your loan, you must use the designated address below:
Freedom Morigage Corporation

PO Box 50428
Indianapolis, IN 46250-0401

You may access your lean information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedommortgage.com or call our automated phone system at (855)-690-5900. Customer Care
representatives are available to assist you Monday through Friday from 8:00um — 10:00pm and Saturday frora 9:00am
"6:00pm Eastern Time. : fe , ‘ ;

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

4,00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 147 of 162. PagelD #: 151

I

FREEDOM MORTGAGE’
TO Box S483, Indiangpalis, IN

ROBIN S. GORETZKI
GLENNA L. GORETZKI

225 MEIGS STREET
SANDUSKY OH 44870

May 20, 2020

Re: Loan Number QE
Dear Borrower (5),

We understand that borrowers sometimes face challenges when it comes to making their mortgage payments. Your
request for Loss Mitigation Hardship Assistance bas been received; however, your application is incomplete.

We need additional information from you to evaluate your request. In order to complete your application, please
complete and retum the following documents by June 19. 2020.

Year to Date Profit & Loss Statement (Signed & Dated}
2 months most recent Bank Statements (all Pages & all Accoumts)
2 monthe Proof of Deposit (Boarder, Fixed and/or Rental Income)

» You should complete your application by subwitting the missing or incomplete document(s) noted above by
June 19, 2020, Please return the completed documeuts io us by fax at (866) $05-0949, email at

lossmitieation@dreedommorteape.com, or mail at:

Overnight: Regular Maii:

Freedom Mortgage Freedom Mortgage

10500 Kincaid Drive, Suite 11) P.O. Box 50428

Fishers, IN 46037-9764 indianapolis, IN 46250-6401

It is important for you to know that we will attempt to contact you by phone to follow up on this documentation
request and answer any questions you may have. Our knowledgeable representatives will be able to asgist you with
understanding any requirements necessary for your loan to be reviewed for Loss Mitigation options.

Please note, until a complete loss mitigation applicatian is received with respect to your loss mitigation assistance
request. you may still reccive default notices, and you are required to make your monthly payments during the review
process, Also, keep in mind that the foreclosure process may commence or continue until a complete loss mitigation
application is received,

If your foreclosure sale date is within 37 daya and you have applied for loss mitigation previously, we may aot have
the appropriate time to review for loss mitigation options and the foreclosure process (if applicable} will continue.

5.00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 148 of 162. PagelD #: 152

 

Sashes MORTGAGE.
PO Box 5485, lncienspotis, IN

In addition, if you do not return all the required documents by June 19, 2020 we may not be able to evaluate your loan
for a foreclosure prevention alternative and foreclosure proceedings may continue.

H you currently maintain a second or subsequent lien on your mortgage such as a home equity line of credit
{HELOC), home equity loan, or other subordinate loan type, we recommend you contact the bank or servicer of that
subordinate loan for additional loss mitigation options.

To submit a RESPA Qualified Written Request (“QWR”), assert an error or cequest information about the servicing of
your loan, you must use the designated address below:

Freedom Mortgage Corporalion
PO Box 50428
Indianapolis, [IN 46250-0401

‘You may access your ioan information at your convenience, 24 hours a day, 7 days a week! Simpiy log on to our
website at www.freedammortgage.com ar call our automated phone system at (855)-690-5900. Customer Care
representatives are available to assist you Monday through Friday frora 8:00am 10:00pm and Saturday from 9:00am
— 6:00pm Eastern Time.

Sincerely, - ve | : ‘i : .

Cusiomer Care Department
Freedom Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR 1S PROVIDED FOR IN A CONFIRMED
PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO

IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

5,00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 149 of 162. PagelD #: 153

 

: acer
FREEDOM MORTGAGE
PO Sox 30585, Indfemipolis, EM 46250-0425

ROBIN S. GORETZKI
GLENNA L. GORETZKI

225 MEIGS STREET
SANDUSKY OH 44879

May 20, 2020

Re: Loan Number SD

Dear Borrower (5),

We understand that borrowers sometimes face challenges when it comes to making their mortgage payments. Your
. Tequgst for Loss Mitigation Hardship Assistance has been received; however, your application is incomplete.

We need additional information from you to evaluate your request. In order to camplete your application, plcase
complete and return the faliowing documents by Fune £9, 2020.

Fully executed Rental/Lease Agreement
Properly executed IRS Form:4506-T or 4506-EZ

» You should complete your application by submitting the missing or incomplete document(s) noted above by
June 19, 2020. Please return the completed documents to us by fax at (866) 505-0949, email at
lossmitization@freedommortzave.com, or mail at:

Overnight: Regular Mail:

Freedom Mortgage Freedom Mortgage

30500 Kincaid Drive, Suite 111 P.O, Bax 50428

Fishers, EN 46037-9764 Indianapolis, IN 46250-0404

It is important for you to know that we will attempt to contact you by phone to follow up on this documentation
request and answer any questions you may have. Our knowledgeable representatives will be able to assist you with
understanding any requirements necessary for your loan to be reviewed for Lass Mitigation options.

Please note, until a complete loss mitigation application is received with respect to your logs mitigation assistance
request, you may still receive default notices, and you are required to make your monthly payments during the review
process. Also, keep in mind that the foreclosure process may commence or continue until a complete loss mitigation

application is received.

If your foreclosure sale date is within 37 days and you have applied for loss mitigation previously, we may not have
the appropriate time to review for loss mitigation options and the foreclosure process (if applicable) will continue,

5.00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 150 of 162. PagelD #: 154

: 7

ies. images,
ice seg 5, Pec bBo

Sia

a
FREEDOM MORTGAGE:
PO Box 40465, Indiaacpotis, IN 46250-0485

In addition, if you do not retum all the required documents by June 19, 2020 we may not be able to evaluate your loan
for a foreclosure prevention alternative and foreclosure proceedings may continue.

if you currently maintain a second or subsequent lien on your mortgage such as a home equity line of credit
(HELOC), home equity loan, or other subordinate loan type, we recommend you contact the bank or servicer of that
subordinate loan for additional loss mitigation options.

To submit s RESPA Qualified Writien Request (“QWR’), assert an error or request mformation about the servicing of
your loan, you must use the designated address below:

Freedom Mortgage Corporation
PO Box 50428
Indianapolis, IN 46250-0401

You may access your Joan information at your convenience, 24 hours a day, 7 days a week! Simply log on fo our
website at www.freedommortgage.com or call our automated phone system at (855}-690-5900. Customer Care
representatives are available to assist you Monday throngh Friday from 8:00am — 10:00pm and Saturday from 9:00am
- §:00pra Eastern Time.

Sincerely.

Customer Care Department
Freedam Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN A CONFIRMED
PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND BOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO
IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION,

$.08
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 151 of 162. PagelD #: 155

FREEDOM MORTGAGE:
TK) Box MMB3, indiennpelis, IN 46250-0483

ROBIN §. GORETZKI
GLENNA L, GORETZKI

225 MEIGS STREET
SANDUSKY OF 44870

August 17,2020

Re; Loan Numbc Qa
Dear Borrower (3),

We understand that borrowers sometimes face challenges when it comes to making their mortgage payments. Your
request for Loss Mitigation Hardship Assistance has been received; however, your application is incompleg.

We need additional information from you to evaluate your request. In order to complete your application, please
complete and return the following documents by September 16, 2020.

2 months most recent Bank Statements (all Pages & all Accounts)
2 months Proof of Deposit (Boarder, Fixed and/or Renta) Income)
Complete Financial Worksheet

Hardship Letter (Signed & Dated)

Year to Date P&L Statement

* You should complete your application by submitting the missing or incomplete document(s) noted above by
September 16, 2020. Please retuzn the completed documents to us by fax at (866) 505-0949, emall at
lossmitivation@freedommortea¢e.com, or mail at:

Overnight: Regular Mail:

Freedom Morigage Freedom Mortgage

10500 Kincaid Drive, Suite 111 P.O. Box 50428

Fishers, EIN 46037-9764 Indianapolis, IN 46250-0401

It is important for you to know that we will attempt to contact you by phone to follow up on this documentation
request and answer any questions you may have. Our knowledgeable representatives will be able to assist you with
understanding any requitements necessary for your loan to be reviewed for Loss Mitigation options.

Please note, until a complete loss mitigation application is received with respect to your loss mitigation assistance
request, you may stil] receive default notices, and you are required to make your monthly payments during the teview
process, Also, keep in mind that the foreclosure process may commence or continue until 4 complete loss mitigation
application is received.

53.00
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 152 of 162. PagelD #: 156

Ko GN.

FREEDOM MORTGAGE. .,
PO Boa 30485, indaampolis, IN 4624

[f your foreclosure sale date is within 37 days and you have applied for loss mitigation previously, we may not have
the appropriate time to review for logs mitigation options and the foreclosure process (if applicable) will coatinue.

In addition, if you do not return all the required documents by September 16,2020 we may not be able to evaluate
your loan for a foreclosure prevention alternative and foreclosure proceedings may continue.

If you currently maintain a second or subsequent lien on your mortgage such as a home equity line of credit
(HELOC), home equity foan, or other subordinate loan type, we recommend you contact the bank or servicer of that
subordinate [oan for additional loss mitigation options.

To submit a RESPA Qualified Written Request (“QWR"), assert an error of request information about the servicing of
your loan, you must use the designated address below:
Freedom Mortgage Corporation

PO Box 50428
Indianapolis. IN 46250-0401

You may access your Joan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website al www.freedommortgage.com or call our automated phone system at (855)-690-5900. Customer Care
Tepresentatives are available to assist you Monday through Friday from 8:00am — 10:00pm and Saturday from 9:00am

- 6:00pm Eastern Time. . se ,

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN A CONFIRMED
PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO

IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

5.0
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 153 of 162. PagelD #: 157

ie hea BARES

aM s a:
ita UM Hah Ma

ROBIN S. GORETZKI
GLENNA L. GORETZKI

225 MEIGS STREET
SANDUSKY OH 44870

September 21, 2020

Re: Loan Number
Dear Borrower (4),

We understand that borrowers sometimes face challenges when it comes to making their payments. Your application
for Loss Mitigation Hardship Assistance has been received by our Loss Mitigation Department, as of September 18,
2020, your application is facially complete. We will review ‘for a] possible Loss Mitigation workout options. A final
decision is expected to be communicated within 30 days of when your complete loss mitigation application was
received.

Currently, we have begun the foreclosure process. However, we cannot conduct a foreclosure sale before evaluating
your complete loss mitigation application.

Please consider, that additional information may be requested before a final decision is made. Should additional
information be required at a later date, we will permit reasonable timeframes and opportunities for you to sobmit the
required information. Requests for additional information may cause the evalnation to take longer than usual.
Foreclosure protections could end if the additional information is not received. You may also be entitled to additional
protections under State or Federal Jaw.

If your foreclosure sale date is within 37 days of receipt of a complete loss mitigation application and you have
previously applied for loss mitigation assistance, we may not have the appropriate time to review for loss mitigation
options and the fareclosure process could continue.

We may order an appraisal to determine the property's value and charge you for this appraisal. Ifan appraisal is
ordered, we will promptly give you 4 copy, even if your loan does aot qualify for loss mitigation assistance. You can
also pay for an additional appraisal on your own for your personal use.

if you currently maintaia a second or subsequent lien on your mortgage such as a home equity line af credit

(HELOC), home equity loan, or other subordinate loan type, we recommend you contact the bank ot servicer of that
subordinate Joan for additional loss nxitigation options.

5.98
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 154 of 162. PagelD #: 158

Braet eon Mewavtact
PO) Box S95, indianapolis, IV 462504485

Please note, until a complete loss mitigation application is received with respect to your loss mitigation assistance
request, you may still receive default notices, and you are required to make your monthly payments during the review

process.

Aa the servicer of your loan, Freedom Mortgage considers your satisfaction our top priority. To ensure that you haye
all resources available regarding who to contact should you have any questions about your account please find
Freedom Mortgage’s contact information below.

Request for [nformation/Notice of Error
Freedom Mortgage

P.O. Box 50428

Indianapolis, IN 46250-0401

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedommortgage.com or call our automated phone system at (855)-690-5900, Customer Care
representatives are available to assist you Monday through Friday from 8:00am — 10:00pm and Sanurday from 9:00am
- 6:00pm Eastem Standard Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

IMPORTANT NOTICE: TO FHE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, 1S SUBJECT TO THE AUTOMATIC STAY OR 38 PROVIDED FOR JN A CONFIRMED
PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO
IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

39
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 155 of 162. PagelD #: 159

PREEDOM MorTGAGE"
PO Box pM Indianapolis, IN 46250-0485

ROBIN 8. GORETZKI
GLENNA L. GORETZKI

225 MEIGS STREET
SANDUSKY OH 44870

March 11, 2020

Re: Loan NumbeSQED
Dear Bosrower (5),

We are unable to proceed with the review of your request for Loss Mitipation assistance because we have not
received the guistanding documents we requested from you. A complete loss mitigatiop application, including all
additional requested documentation, is required ui order fo perform the review for potential assistance options,

Due to the incomplete status of your documentation, we have closed our review. The following list reflects the
documentation that we requested, but have not received:

Most Recent Signed Federal Ine Tax Retura (alt Pages & Schedules}
1 months most recent Bank Statements {all Pages & afl Accounts)

2 months Proof af Deposit (Boarder, Fiaed and/or Rentai [ecome)
Fally executed Rental Agreement

Properly executed IRS Form: 4506-T

We encourage you to contact us directly to discuss any questions or concerns you may have about your missing items.

We will reconsider your request upon our receipt of a complete loss mitigation package. Any documents you
previously submitted are valid for 90-days from the date on the document. To be reconsidered for 3 loss mitigation
workout, please retum al) documents (including any updates for documents that may be older than 90-days) to us by
fax at (866}-505-0949, email at lossmitigation@freedommortzage.com, or mail at:

Overnight: Regular Mail:

Freedom Mortgage Freedom Mortgage

10500 Kincaid Drive, Suite 111 P.O. Box 50485

Fishers, IN 46037-9764 Indianapolis, IN 46250-0485

Please note that the servicing of your loan will continue per the terms of your original Note and Mortgage, including
foreclosure proceedings and normal credit bureau reporting, if applicable. If foreclosure activity was previously
suspended on your loan, it may now resume. If you would like additional counseling, you may consider contacting the
HOPE Hotline at |-888-995-HOPE. A project of the nonprofit Homeownership Preservation Foundation, the HOPE

3.58
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 156 of 162. PagelD #: 160

 

PO Bon 50485, Indinqepoji, [IN 46250-0485

Hotline connects homeowners with HUD-approved housing counselors, who offer assistance al no charge. If you
have any questions, please contact at ext.1341.

To submit a RESPA Qualified Written Request ((QWR”), asserl an error or request information about the servicing of
your loan, you must use the designated address.

Freedom Mortgage Corporation
PO Box 50428
Indianapolis, IN 46250-0401

You may access your loan mformation at your convetuence, 24 hours a day, 7 days a week! Simply Jog on to our
website at www. freedommortgage.com or call our automated phone system at (855}-690-5900, Customer Care
representatives are available to assist you Monday through Friday from 8:00am — 10:00pm and Saturday from 9:00am
- 6:06pm Eastern Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

4
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 157 of 162. PagelD #: 161

AB, ite,
aes, Lie ii

FREEDOM MORTGAGE
PO Box S85, bs, EN 44750-0485

ROBIN S. GORETZKI
GLENNA L, GORETZKI

225 MEIGS STREET
SANDUSKY OH 44870

Tune 24, 2020

Re: Loan Number gaa
Dear Borrower (3),

We are unable to proceed with the review of your request for loss mitigation assistance because we have not received
the outstanding decuments we requested from you, A complete loss mitigation application, including all additional,
requested documentation, is required in order'to perform the review for poteritial assistance options. ‘
Due to the incomplete status of your documentation, we have closed our review. The following list reflects the
documentation that we requested, but have not received:

2 menths Proof of Deposit (Fixed and Rental Income)

Year to Date Profit & Loss Statement (Signed & Dated)

2 months most recent Bank Statements (ail Pages & all Accounts
Properly executed IRS Form: 4506-T

We encourage you to contact us directly to discuss any questions or concerns you may have about your missing items

We will reconsider your request upon receipt of a complete loss mitigation application. Any documents you
previously submitted are valid for 90-days from the date on the document. To be recousidered for loss mitigation
assistance options, please retum all documents (including any updates for documents that may be older than 90-days)
to us by fax at (866)-505-0949, email at lossmitigation@{reedommortgage.com, or mail at:

Overnight: Regular Mail:

Freedom Mortgage Freedom Mortgage

10500 Kincaid Drive, Suite 111 P.O. Box 50485

Fishers, IN 46037-9764 Indianapolis, IN 46250-0485

Please note that the servicing of your loan will continue per the terms of your original Note and Mortgage, including
foreclosure proceedings and normal credit bureau reporting, if applicable. If forectosure activity was previously
suspended on your loan, it may now resume. If you would like additional counseling, you may consider contacting the
HOPE Hotline at 1-888-995-HOPE. A project of the nonprofit Homeownership Preservation Foundation, the HOPE
Hotline connects homeowners with HUD-approved bousing counselors, who offer assistance at no charge. If you
have any questions, please contact at ext. (855) 690-5900.

5.56
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 158 of 162. PagelD #: 162

 

fe ae?
aS -
=

ms ey
FREEDOM MORTGAGE
PO Bax 50485, indisnapolis, IN 46250-0485

To submit a RESPA Qualified Written Request (“QWR"), assert an error or request nformation about the servicing of
your loan, you must use the designated address below:

Freedom Mortgage Corporation
PO Box 50428
Indianapolis, IN 46250-0401

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedommortgage.com or call our automated phone aystem at (855)-690-5900. Costomer Care
representatives are available to assist you Monday through Friday from 8:00am ~ 10:00pm and Saturday from 9:00am
— 6:00pm Eastern Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN A CONFIRMED
PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO
IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

5,36
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 159 of 162. PagelD #: 163

 

ROBIN 8. GORETZKI

GLENNA L. GORETZKI

225 MEIGS STREET
SANDUSKY OH 44870

September 17. 2020

Re: Loan Nutober QS

Dear Borrower (s},

We are unable to proceed with the review of your request for lose Moltigation assistance because we have not received
the outstanding documents we requested from you. A. complete losg mitigation application, including all additional
* requested documentation, is required in order to perform the review for potential assistance options.

Due to the incomplete status of your documentation, we have closed our review. The foliowing list reflects the
documentation that we requested. but have not received:

Year to Date Profit & Loss Statement (Signed & Dated)

2 months Proof of Deposit (Boarder, Fixed and/or Rental Jacome)
2 months most recent Bank Statements (all Pages & alt Accounts)
Completed Financial Worksheet

Hardship Letter (Signed & Dated)

We encourage you to contuct us directly to discuss any questions or concerns you may have about your missing items.

We will reconsider your request upon receipt of a complete lass mitigation application. Any documents you
previously submitted are valid for 90-days from the date oa the document.

To be reconsidered for loss mitigation assistance options, please retum all documents G@ncluding any updates for
documents that may be older than 90-days} to us in one of the following methods:

Email: lossmitigation@freedommortgaye.com
Fax: (866} 505-0949
Mail: Freedom Mortgage, 6860 North Argonne St, Unit A, Denver, CO 80249

“"*Piease note***
The following documents can be located via your account at httns:/Amvaccount freedommorteae. cons:
> Borrower Financial Report
* «IRS 4506-T
> Contributor Application
> Boarder Information Sheet

536
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 160 of 162. PagelD #: 164

 

Jer ue yee tte

<
PRE ROUMOR TRAE

>» Unemployment Affidavit

Once signed into your account follow the below steps to access the documents listed above as needed:
. Click on "Help Ceuter” at the top of the webpage

Click on “Forms” on the right-hand side of the screen

Locate the document you need and click on the cloud with the arrow to the right of the document name to
download a copy of the form

3. Download form, print and complete ug instructed

tel

Please note that the servicing of your loan will continue per the terms of your original Note and Mortgage, including
foreclosure proceedings and normal credit burean reporting, if applicable. If foreclosure activity was previously
suspended on your joan, it may now resume. If you would like additional counseling, you may consider contacting the
HOPE Hotline at 1-888-995-HOPE. A project of the nonprofit Homeownership Preservation Foundation, the HOPE
Hotline connects homeowners with HUD-approved housing counselors, who offer assistance at no charge. if you

have any questions, please contact at ext. (855) 690.5900.

To submit a RESPA Qualified Written Request (“QWR”), assert ap error or request information about the servicing of
your loan, you must use the designated address below:

Freedom Mortgage Corporation . Te,
PORK Se °
Indianapolis, IN 46250-040)

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website al www. freedommortgage.com or call our automated phone systeru at (855}-690-5900. Customer Care
representatives are available to assist you Monday through Friday from 8:00am - 10:00pm and Sauurday from 9:00am
— 6:00pm Eastern Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN 4 CONFIRMED
PLAN, THIS COMMUNICATION [S FOR REGULATORY COMPLIANCE ANDYOR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO
IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

334
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 161 of 162. PagelD #: 165

 

PO Ban S85, w Mor IN eens

ROBIN S. GORETZKI
GLENNA L, GORETZKI

225 MEIGS STREET
SANDUSKY GH 44870

October 26, 2020

Re: Loan Number QQ,

Dear Borrower (5),

We are unable to proceed with the review of your request for loss mitigation assistance because we have not received
the outstanding documents we requested from you. A complete loss mitigation application, including ail additional
requested documentation, is required in order to perform the review for potencial assistance options. ’

Duc to the incomplete status of your documentation, we have closed our review. The following list reflects the
documentation that we requested, but have not received:

2 months Proof of Deposit (Boarder, Fixed and/or Rental [ucome)
Year to Date Profit & Loss Statement (Signed & Dated)
Fully executed Rental/Lease Agrecment

We encourage you to contact us directly to discuss any questions or concerns you may have about your missing items.

We will reconsider your request upon receipt of a complete loss mitigation application. Any documents you
previously subniitted are valid for 90-days from the date on the document.

To be reconsidered for Joss mitigation assistance options, please return all documents (including any updates for
documents that may be older than 90-days} to us in one of the following methods:

Email: lossmitization/@freedommorteage.com
Fax: (866) 505-0949
Mail: Freedom Mortgage, 6860 North Argonne St, Unit A, Denver, OO 80249

*** Please note***

The following documents can be located via your account at hitps://m yaccountfreedommortgage.cam:
Bortower Financial Report

IRS 4506-T

Conwibutor Application

Boarder Information Sheet

Unemployment Affidavit

V¥VV YW

3.56
Case: 3:21-cv-00655-JZ Doc #: 1-1 Filed: 03/23/21 162 of 162. PagelD #: 166

Preftou Mor MORTGAGE:

Once signed into your account follow the below steps to access the documents listed above as needed:

!. Click on “Help Center" at the top of the webpage

Ll. Click on “Forms” on the right-hand side of the screen

2. Locate the document you need and click on the cloud with the arrow to the right of the document name to
download a copy of the form

3, Dovwnlead form, print and complete as instructed

Please note that the servicing of your loan will continue per the terms of your original Note and Mortgage, including
foreclosure proceedings and normal credit bureau reporting, if applicable. If foreclosure activity was previously
suspended on your loan, it may now resuune. If you would like additional counseling, you may consider contacting the
HOPE Hotline at 1-888-995-HOPE. A project of the nonprofit Homeownership Preservation Foundation, the HOPE
Hotline connects homeowners with HUD-approved housing counselors, whe offer assistance at no charge. If you
have any questions, please contact at ext. (855) 690-5900.

To submit a RESPA Qualified Written Request (“QWR', assert an error or request information about the servicing of
your Joan. you must use the designated address below:

Freedom Mortgage Corporation
PO Box 50428 oe
‘ *  Jndianapolis, IN 46250-0401 : * ,

You may access your loan information at your couvenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedummortgage.com or call our automated phone system at (855)-690-5900, Customer Care
representatives are available to assist you Monday through Friday from 8:00am — 10:00pm und Saturday from 9:00am
— 6:00pm Eastern Time.

Sincerely,

Customer Care Departent
‘seedom Mortgage Corporation

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
BANKRUPTCY, 1S SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN A CONFIRMED
PLAN, THIS COMMUNICATION !8 FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL
PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO
IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

4.46

 
